Exhibit 10

 

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

July 28, 2006

 

among

 

SAUER-DANFOSS INC.

 

The Subsidiary Borrowers Party Hereto

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I

 

 

 

Definitions

1

SECTION 1.01. Defined Terms

1

SECTION 1.02. Classification of Loans and Borrowings

20

SECTION 1.03. Terms Generally

20

SECTION 1.04. Accounting Terms; GAAP

21

SECTION 1.05. Foreign Currency Calculations

21

SECTION 1.06. Redenomination of Certain Foreign Currencies

21

 

 

ARTICLE II

 

 

 

The Credits

22

SECTION 2.01. Commitments

22

SECTION 2.02. Loans and Borrowings

22

SECTION 2.03. Requests for Borrowings

23

SECTION 2.04. [Intentionally Omitted]

24

SECTION 2.05. Swingline Loans

24

SECTION 2.06. Letters of Credit

26

SECTION 2.07. Funding of Borrowings

30

SECTION 2.08. Interest Elections

30

SECTION 2.09. Termination, Reduction and Increase of Commitments

32

SECTION 2.10. Repayment of Loans; Evidence of Debt

33

SECTION 2.11. Prepayment of Loans

34

SECTION 2.12. Fees

36

SECTION 2.13. Interest

37

SECTION 2.14. Alternate Rate of Interest

38

SECTION 2.15. Increased Costs

38

SECTION 2.16. Break Funding Payments

39

SECTION 2.17. Taxes

40

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

41

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

44

SECTION 2.20. Subsidiary Borrowers

44

SECTION 2.21. Additional Reserve Costs

45

SECTION 2.22. Illegality

45

 

 

ARTICLE III

 

 

 

Representations and Warranties

46

SECTION 3.01. Organization; Powers

46

SECTION 3.02. Authorization; Enforceability

46

SECTION 3.03. Governmental Approvals; No Conflicts

46

SECTION 3.04. Financial Condition; No Material Adverse Change

47

 

i

--------------------------------------------------------------------------------


 

SECTION 3.05. Properties

47

SECTION 3.06. Litigation and Environmental Matters

47

SECTION 3.07. Compliance with Laws and Agreements

48

SECTION 3.08. Investment Company Status

48

SECTION 3.09. Taxes

48

SECTION 3.10. ERISA

48

SECTION 3.11. Material Agreements

48

SECTION 3.12. Labor Relations

49

SECTION 3.13. Disclosure

49

SECTION 3.14. Pari-Passu

49

 

 

ARTICLE IV

 

 

 

Conditions

49

SECTION 4.01. Effectiveness and Initial Credit Events

49

SECTION 4.02. Each Credit Event

50

 

 

ARTICLE V

 

 

 

Affirmative Covenants

51

SECTION 5.01. Financial Statements; Ratings Change and Other Information

51

SECTION 5.02. Notices of Material Events

53

SECTION 5.03. Existence; Conduct of Business

53

SECTION 5.04. Payment of Obligations

53

SECTION 5.05. Maintenance of Properties; Insurance

53

SECTION 5.06. Books and Records; Inspection Rights

54

SECTION 5.07. Compliance with Laws

54

SECTION 5.08. Use of Proceeds and Letters of Credit

54

SECTION 5.09. Further Assurances; etc

54

SECTION 5.10. Additional Guarantors and Collateral

55

 

 

ARTICLE VI

 

 

 

Negative Covenants

55

SECTION 6.01. Indebtedness

55

SECTION 6.02. Liens

56

SECTION 6.03. Fundamental Changes

58

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

59

SECTION 6.05. Swap Agreements

60

SECTION 6.06. Restricted Payments

60

SECTION 6.07. Transactions with Affiliates

61

SECTION 6.08. Restrictive Agreements

61

SECTION 6.09. Minimum Interest Coverage Ratio

62

SECTION 6.10. Maximum Leverage Ratio

62

SECTION 6.11. Subordinated Indebtedness; Other Indebtedness and Payments

62

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII

 

 

 

Events of Default

62

 

 

ARTICLE VIII

 

 

 

The Administrative Agent

65

 

 

ARTICLE IX

 

 

 

Miscellaneous

67

SECTION 9.01. Notices

67

SECTION 9.02. Waivers; Amendments

68

SECTION 9.03. Expenses; Indemnity; Damage Waiver

70

SECTION 9.04. Successors and Assigns

71

SECTION 9.05. Survival

74

SECTION 9.06. Counterparts; Integration; Effectiveness

75

SECTION 9.07. Severability

75

SECTION 9.08. Right of Setoff

75

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

75

SECTION 9.10. WAIVER OF JURY TRIAL

76

SECTION 9.11. Headings

76

SECTION 9.12. Confidentiality

76

SECTION 9.13. Interest Rate Limitation

77

SECTION 9.14. USA PATRIOT Act

78

SECTION 9.15. Conversion of Currencies

78

SECTION 9.16. Collateral Agent as Joint Creditor

78

SECTION 9.17. Appointment

79

SECTION 9.18. Know Your Customers

79

SECTION 9.19. Amendment and Restatement

80

SECTION 9.20. German Tax Confirmation

81

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

Schedule 1.01 — Pricing Schedule

 

Schedule 2.01 — Commitments

 

Schedule 3.05 — Subsidiaries

 

Schedule 3.10 — Foreign Pension Plan Matters

 

Schedule 6.01 — Existing Indebtedness

 

Schedule 6.02 — Existing Liens

 

Schedule 6.08 — Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

Exhibit A — Form of Assignment and Assumption

 

Exhibit B — Form of Designation Letter

 

Exhibit C — Form of Termination Letter

 

Exhibit D — Mandatory Costs Rate Calculation

 

 

 

Exhibit E — Form of German Tax Confirmation

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 28, 2006, among
Sauer-Danfoss Inc., the Subsidiary Borrowers party hereto, the Lenders party
hereto, and JPMorgan Chase Bank, N.A., as Administrative Agent and as Collateral
Agent.

 

RECITALS

 

A.            The Borrowers, the Administrative Agent and the financial
institutions designated as existing lenders on Schedule 2.01 (“Existing
Lenders”) are party to that certain Credit Agreement dated as of December 15,
2005 the (“Existing Credit Agreement”).

 

B.            The Borrowers, the Administrative Agent and the Existing Lenders
wish to amend and restate the Existing Credit Agreement on the terms and
conditions set forth below to, among other things, add a term loan facility and
reallocate the Commitments.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Existing Credit Agreement is amended and restated in its entirety as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Entity or Business” means either (a) the assets constituting a
business, division, facility, product line or line of business of any Person not
already a Subsidiary or (b) all or a portion of the capital stock of any such
Person so that, as a result of such acquisition or merger, such Person becomes a
Subsidiary (or shall be merged with and into the Borrower or a Wholly-Owned
Subsidiary, with the Borrower or such Wholly-Owned Subsidiary being the
surviving Person).

 

“Acquired Lien” is defined in Section 6.02(c).

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder.

 

1

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means any Loan or any Letter of Credit.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affirmation” means (a) that certain Affirmation of Security Documents dated as
of the date hereof made by the Credit Parties in favor of the Secured Parties
and (b) such related affirmations as the Administrative Agent may reasonably
request with respect to the Pledge Agreement Collateral, in each case as the
same may be amended, restated, modified or supplemented from time to time.

 

“Agreement” means this Amended and Restated Credit Agreement, as further
amended, restated, modified or supplemented from time to time.

 

“Agreement Currency” shall have the meaning assigned to such term in Section
9.15(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Applicable Borrower” means, with respect to any Loan or other amount owing
hereunder or any matter pertaining to such Loan or other amount, whichever of
the Borrowers is the primary obligor on such Loan or other amount.

 

“Applicable Creditor” shall have the meaning assigned to such term in Section
9.15(b).

 

“Applicable Lending Installation” is defined in Section 2.02(e).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment. 
If the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
with respect to the commitment fees payable hereunder, the applicable rate per
annum set forth on Schedule 1.01 under the caption “Eurocurrency Spread”, “ABR
Spread” or “Commitment Fee Rate”, as the case may be, based upon the Leverage
Ratio.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

2

--------------------------------------------------------------------------------


 

“Asset Disposition” means any sale, transfer or other disposition of any asset
of the Borrower or any Subsidiary in a single transaction or in a series of
related transactions (other than (a) the sale of inventory or products in the
ordinary course or the sale of obsolete or worn out property in the ordinary
course, and (b) the sale of cash equivalents in the ordinary course of
business).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Sauer-Danfoss Inc., a Delaware corporation.

 

“Borrowers” means the Borrower and each Subsidiary Borrower.

 

“Borrowing” means (a) Revolving Loans or (b) Term Loans, in the case of each of
(a) and (b), of the same Type, made, converted or continued on the same date to
the same Applicable Borrower and, in the case of Eurocurrency Loans, as to which
a single Interest Period is in effect or (c) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03. 

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that (a) with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurocurrency Loans or Letters of
Credit denominated in a Foreign Currency, such day is also a day (i) open for
general business in the principal financial center of the relevant jurisdiction
and (ii) open for general business in London and (b) with respect to notices and
determinations in connection with, and payments of principal and interest on,
Loans denominated in Euros, such day is also a day on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer System (TARGET) (or, if
such clearing system ceases to be operative, such other clearing system (if any)
determined by the Administrative Agent to be a suitable replacement) is open for
settlement of payment in Euros; and provided further that, when used in
connection with a Swingline Foreign Currency Loan, the term “Business Day” means
any day on which banks are open for dealings in deposits in the currency in
which such Swingline Foreign Currency Loan is denominated in the London
interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be

 

3

--------------------------------------------------------------------------------


 

classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
(i) Klaus H. Murmann, his family or any trust or other entity owned or
controlled by Klaus H. Murmann or his family and/or (ii) Danfoss A/S, directly
or indirectly, of Equity Interests representing more than 30% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower; or (b) the occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor (ii)
appointed by directors so nominated.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all property with respect to which any security interests
have been granted (or purported to be granted) pursuant to any Security
Document, including, without limitation, all Pledge Agreement Collateral and all
cash delivered as collateral pursuant to Section 2.06(j).

 

“Collateral Agent” means the Administrative Agent acting as collateral agent for
the Secured Parties pursuant to the Security Documents.

 

“Commitment” means either a Revolving Commitment or a Term Commitment.

 

“Consolidated Net Worth” means, at any time, consolidated stockholders’ equity
for the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to

 

4

--------------------------------------------------------------------------------


 

exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Covered Subsidiary” means each of the Subsidiary Guarantors and each Subsidiary
which is either a Pledged Subsidiary or a Wholly-Owned Subsidiary of a Pledged
Subsidiary.

 

“Credit Documents” means this Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each promissory note, if any,
delivered pursuant to Section 2.10(g), the Subsidiary Guaranty, the Parent
Guaranty and each Security Document.

 

“Credit Group” means the Borrowers, each Subsidiary Guarantor and each Pledged
Subsidiary.

 

“Credit Parties” means the Borrowers and each Subsidiary Guarantor.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Designation Letter” means a letter in substantially the form of Exhibit B
hereto.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.

 

“Domestic Subsidiary” means each Subsidiary that is incorporated under the laws
of the United States, any State thereof or the District of Columbia.

 

“EBITDA” means, for any applicable computation period, the Borrower’s and
Subsidiaries’ Net Income on a consolidated basis from continuing operations
(without giving effect to any extraordinary gains or extraordinary losses),
plus, to the extent included in the determination of Net Income, (a) income and
franchise taxes paid or accrued during such period, (b) Net Interest Expense for
such period and (c) amortization and depreciation deducted in determining Net
Income for such period.  For purposes of the computation of the Leverage Ratio
for any period during which an Acquired Entity or Business was acquired, EBITDA
shall be calculated on a pro forma basis as if such Acquired Entity or Business
had been acquired (and any related Indebtedness incurred) on the first day of
such computation period.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

5

--------------------------------------------------------------------------------


 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a

 

6

--------------------------------------------------------------------------------


 

determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“Euro” or “€” means the single currency of the European Union as constituted by
the treaty establishing the European Community being the Treaty of Rome, as
amended from time to time and as referred to in the EMU Legislation.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Value” has the meaning assigned to such term in Section 5.01(c)(iv).

 

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such currency
may be exchanged into Dollars at the time of determination on such day on the
Reuters Currency pages, if available, for such currency. In the event that such
rate does not appear on any Reuters Currency pages, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrowers, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Exchange Rate Date” means, if on such date any outstanding Loan is (or any Loan
that has been requested at such time would be) denominated in a currency other
than Dollars, each of:

 

(a) the last Business Day of each calendar month,

 

(b) if an Event of Default has occurred and is continuing, any Business Day
designated as an Exchange Rate Date by the Administrative Agent in its sole
discretion, and

 

(c) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Borrowing or (ii) each request
for the issuance, amendment, renewal or extension of any Letter of Credit or
Swingline Loan.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured

 

7

--------------------------------------------------------------------------------


 

by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which any of the
Borrowers is organized or in which its principal office is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.19(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 2.17(a).

 

“Existing Credit Agreement” is defined in the Recitals hereto.

 

“Existing Lenders” is defined in the Recitals hereto.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“FIH” means FIH Erhvervsbank A/S.

 

“FIH Sharing Debt” means (a) Indebtedness of the Borrower to FIH under that
certain Loan Agreement dated 14 November 2005 among the Borrower, Sauer-Danfoss
Denmark and FIH in the aggregate original principal amount of $30,000,000 and
(b) any Indebtedness of Sauer-Danfoss Denmark to FIH under such Loan Agreement,
in an aggregate amount not in excess of €38,450,000, that may be assumed by the
Borrower to the extent that Sauer-Danfoss Denmark is fully released from the
assumed obligation.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or a Subsidiary, as applicable.

 

“Foreign Currency” means (a) with respect to any Revolving Loan, Euros,
Sterling, Danish Kroner and any other currency acceptable to the Administrative
Agent and each of the Lenders that is freely available, freely transferable and
freely convertible into Dollars and in which dealings in deposits are carried on
in the London interbank market, (b) with respect to any Letter of Credit, any
currency acceptable to the Administrative Agent that is freely available, freely
transferable and freely convertible into Dollars, and agreed to by the Issuing
Bank issuing such Letter of Credit, and (c) with respect to any Swingline
Foreign Currency Loan, Euros, Sterling, Danish Kroner and any other currency
acceptable to the Administrative Agent that is

 

8

--------------------------------------------------------------------------------


 

freely available, freely transferable and freely convertible into Dollars, and
agreed to by the Swingline Lender.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized.  For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination or severance
of employment, and which plan is not subject to ERISA or the Code.

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) means, without duplication,
any obligation, contingent or otherwise, of the guarantor guaranteeing or having
the economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount of any Guarantee made by any guarantor shall be deemed to be the lower of
(a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (b) the maximum amount
for which such guarantor may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless (in the case of a primary obligation that is
not Indebtedness) such primary obligation and the maximum amount for which such
guarantor may be liable are not stated or determinable, in

 

9

--------------------------------------------------------------------------------


 

which case the amount of such Guarantee shall be such guarantor’s maximum
reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) all Off-Balance Sheet Liabilities
and (l) net obligations of such Person under Swap Agreements.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor and except to the
extent that the inclusion of such Indebtedness would result in double-counting
such Indebtedness for purposes of this Agreement.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information Memorandum” means the Confidential Information Memorandum dated
June, 2006, relating to the Borrower and the Transactions.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
December 15, 2005 among the Administrative Agent, the Collateral Agent, FIH and
the Borrower, as from time to time amended and in effect.

 

“Interest Coverage Ratio” means as of the end of any fiscal quarter of the
Borrower, the ratio of (a) EBITDA to (b) Net Interest Expense, in each case for
the period of four fiscal quarters then ended, computed on a consolidated basis
for the Borrower and its Subsidiaries.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

 

10

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Issuing Bank” means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.06(i).  The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

 

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, and
its successors.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.15(b).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrower at such time.  The
LC Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.09(d), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

11

--------------------------------------------------------------------------------


 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” means at any time, the ratio of Net Debt at such time to EBITDA
for the most recently completed four fiscal quarters of the Borrower, computed
on a consolidated basis for the Borrower and its Subsidiaries.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in the currency of such Borrowing (as reflected on the
applicable Telerate screen page), for a period equal to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
average (rounded upward, if necessary, to the next 1/100 of 1%) determined by
the Administrative Agent of the respective interest rates per annum reported to
the Administrative Agent by JPMorgan and each other Lender selected by the
Administrative Agent (JPMorgan and each such other Lender, the “Reference
Lenders”) as the rate at which each Reference Lender offers to place deposits in
the currency of such Borrowing for such Interest Period to first-class banks in
the London interbank market at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (a) with respect to a Loan or Borrowing or payment
denominated in Dollars, New York City time and (b) with respect to a Loan or
Borrowing or payment denominated in any Foreign Currency, London time.

 

“Mandatory Costs Rate” means the rate at which additional interest is determined
pursuant to Section 2.21(a) hereof, calculated in accordance with the formula
and in the manner set forth in Exhibit D hereto.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of any Credit Party to perform
any of its obligations under this Agreement or (c) the rights of or benefits
available to the Lenders under the Credit Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower and its Subsidiaries in an aggregate
outstanding principal amount exceeding $10,000,000. 

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

12

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Available Proceeds” means:

 

(a)           in the case of any Asset Disposition, the aggregate amount of all
cash payments received by the Borrower or any Subsidiary directly or indirectly
in connection with such Asset Disposition (including any cash payments received
by the Borrower or any Subsidiary in respect of any investments received in
connection with such Asset Disposition); provided that Net Available Proceeds
shall be net of (i) the amount of any legal, title and recording tax expenses,
commissions and other fees and expenses paid by the Borrower or any Subsidiary
in connection with such Asset Disposition, (ii) any foreign, federal, state,
provincial and local income or other taxes reasonably estimated to be payable by
the Borrower or any Subsidiary as a result of such Asset Disposition and (iii)
any repayments by the Borrower or any Subsidiary of Indebtedness to the extent
that (x) such Indebtedness is secured by a Lien on the property that is the
subject of such Asset Disposition (other than a Lien that is junior to any Lien
of the Collateral Agent on such property) and (y) the transferee of (or holder
of a Lien on) such property requires that such Indebtedness be repaid as a
condition to the purchase of such property; and

 

(b)           in the case of any sale of equity securities, the aggregate amount
of all cash received by the Borrower or any Subsidiary in respect of such sale
net of reasonable commissions, fees and expenses incurred by the Borrower or any
Subsidiary in connection therewith.

 

“Net Debt” means (a) the Indebtedness of the Borrower and its Subsidiaries, on a
consolidated basis, calculated in accordance with GAAP plus, without
duplication, (i) all Off-Balance Sheet Liabilities of the Borrower and its
Subsidiaries, (ii) the face amount of all outstanding letters of credit in
respect of which the Borrower or any Subsidiary has any actual or contingent
reimbursement obligation and (iii) the principal amount of all Guarantees of the
Borrower and its Subsidiaries minus (b) the lesser of (I) $15,000,000 and (II)
an amount equal to the sum of all cash and cash equivalents (determined in
accordance with GAAP) of the Borrower and its Wholly-Owned Subsidiaries which
are not restricted.  For purposes hereof, cash and cash equivalents shall be
considered “restricted” to the extent that (A) same would appear as such on a
consolidated balance sheet of the Borrower, (B) such cash or cash equivalents
are not freely transferable to the Borrower (either directly or through
Wholly-Owned Subsidiaries) without contractual or governmental restrictions or
(C) any Person other than the Secured Parties under the Security Documents has
any Lien or other security interest in such cash or cash equivalents.

 

“Net Income” means, for any computation period, with respect to the Borrower on
a consolidated basis with its Subsidiaries (other than any Subsidiary which is
restricted from declaring or paying dividends or otherwise advancing funds to
its parent whether by contract or otherwise), cumulative net income earned
during such period (determined before the deduction of minority interests) as
determined in accordance with GAAP.

 

13

--------------------------------------------------------------------------------


 

“Net Interest Expense” means, for any period, (a) total cash interest expense
deducted in the computation of Net Income for such period (including that
attributable to Capital Lease Obligations and interest paid under synthetic
leases) of the Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs of rate hedging in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP) minus (b) total interest income, to the extent
added in the computation of Net Income, for such period, in each case determined
on a consolidated basis for the Borrower and its Subsidiaries in accordance with
GAAP.

 

“Non-Covered Subsidiary” means a Subsidiary which is not a member of the Credit
Group and is not a Covered Subsidiary.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any sale and leaseback transaction other
than Capital Lease Obligations, (c) any liability under any so-called “synthetic
lease” arrangement or transaction entered into by such Person, or (d) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person.

 

“Original Closing Date” means December 15, 2005.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Parent Guaranty” means that certain guaranty dated as of December 15, 2005 by
the Borrower in favor of certain Secured Parties, as the same may be amended,
restated, modified or supplemented from time to time.

 

“Participant” has the meaning set forth in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means the acquisition by the Borrower or a Wholly-Owned
Subsidiary of an Acquired Entity or Business (including by way of merger of such
Acquired Entity or Business with and into a Wholly-Owned Subsidiary (so long as
the survivor of such merger is a Wholly-Owned Subsidiary)); provided that, in
each case, (a) the applicable Acquired Entity or Business is engaged in a
business permitted by Section 5.03 and (b) in the case of a stock acquisition,
such acquisition shall have been approved by the board of directors of the
Acquired Entity or Business.

 

“Permitted Encumbrances” means:

 

 

14

--------------------------------------------------------------------------------


 

 

(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.04;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and

 

(f)            easements, zoning restrictions, rights-of-way, encroachments and
similar charges or encumbrances on real property imposed by law or arising in
the ordinary course of business that do not secure any monetary obligations and
do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of the Borrower or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Securitization” means any receivables financing program providing for
the sale of accounts receivables, payment intangibles, accounts or notes
receivable and related rights by the Borrower or its Subsidiaries to an SPC for
cash in transactions purporting to be sales (and treated as sales for GAAP
purposes), which SPC shall finance the purchase of such assets by the sale,
transfer, conveyance, lien or pledge of such assets to one or more limited
purpose financing companies, special purpose entities and/or other financial
institutions, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent; provided that the
Receivables Transaction Attributed Indebtedness associated therewith shall at no
time aggregate in excess of $75,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

15

--------------------------------------------------------------------------------


 

“Pledge Agreements” means, collectively, the Pledge Agreement(s) dated as of
December 15, 2005 made by the Borrower in favor of the Collateral Agent for the
benefit of the Secured Parties, as the same may be amended, restated, modified
or supplemented from time to time, and each other document or instrument
pursuant to which Equity Interests are pledged to the Collateral Agent for the
benefit of the Secured Parties pursuant hereto.

 

“Pledge Agreement Collateral” means all “Collateral” as defined in the Pledge
Agreements.

 

“Pledged Subsidiary” means a Subsidiary 100% (65% in the case of Foreign
Subsidiaries) of the Equity Interests of which have been pledged to the
Collateral Agent pursuant to the Pledge Agreements.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period.  If
such quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

 

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Permitted Securitization on any date of determination that would be
characterized as principal if such Permitted Securitization were structured as a
secured lending transaction rather than as a purchase.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, unused Revolving Commitments and outstanding Term Loans representing
not less than 51% of the sum of the total Revolving Credit Exposures, unused
Revolving Commitments and outstanding Term Loans at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

 

16

--------------------------------------------------------------------------------


 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.  The aggregate amount of the Lenders’
Revolving Commitments as of the date hereof is $300,000,000.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment (or, after the
Revolving Commitments have terminated, a Lender with Revolving Credit Exposure).

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“Revolving Maturity Date” means December 15, 2010.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Sauer-Danfoss Denmark” means Sauer-Danfoss Holding ApS, a Danish corporation.

 

“Sauer-Danfoss OHG” means Sauer-Danfoss GmbH & Co. OHG, a German partnership.

 

“Secured Parties” shall have the meaning assigned that term in the respective
Security Documents.  As of the date hereof, the Secured Parties include the
Administrative Agent, the Collateral Agent, the Lenders and FIH.

 

“Security Documents” means and includes the Affirmation, the Pledge Agreements
and each other document or instrument pursuant to which security is granted to
the Collateral Agent for the benefit of the Secured Parties pursuant hereto.

 

“SPC” means a special purpose, bankruptcy-remote Subsidiary formed for the sole
and exclusive purpose of engaging in activities in connection with the purchase,
sale and financing of accounts receivable, payment intangibles, accounts or
notes receivable and related rights in connection with and pursuant to a
Permitted Securitization.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the

 

17

--------------------------------------------------------------------------------


 

Administrative Agent is subject, with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Step Transaction” means, collectively, a series of related transactions
occurring within a thirty-day period (a) whereby Equity Interests in a
Non-Covered Subsidiary are indirectly transferred to another Non-Covered
Subsidiary and (b) as a part of which no other investment is made in such
Non-Covered Subsidiary except for investments permitted by Section 6.04.

 

“Sterling” or “£” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Borrower” means Sauer-Danfoss Denmark, Sauer-Danfoss OHG and each
Wholly-Owned Subsidiary designated as such by the Borrower pursuant to Section
2.20.

 

“Subsidiary Guarantor” means each Subsidiary of the Borrower which is a party to
the Subsidiary Guaranty.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty dated as of December 15,
2005 made by the Subsidiaries party thereto in favor of certain Secured Parties,
as the same may be amended, restated, modified or supplemented from time to
time.  The Subsidiary Guarantors party to the Subsidiary Guaranty as of the date
hereof are so designated on Schedule 3.05 hereto.

 

“Substantial Portion” means, with respect to the property of the Borrower and
its Subsidiaries, property which (a) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the last day of the month
preceding the month in which such determination is made, or (b) is responsible

 

18

--------------------------------------------------------------------------------


 

for more than 10% of the consolidated net sales or of the Net Income of the
Borrower and its Subsidiaries as reflected in the financial statements referred
to in clause (a) above.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swingline Dollar Loan” means a Swingline Loan denominated in Dollars.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Foreign Currency Loan” means a Swingline Loan denominated in a
Foreign Currency.

 

“Swingline Lender” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Swingline Rate” means (a) with respect to any Swingline Dollar Loan, ABR or
such other rate per annum upon which the Applicable Borrower and the Swingline
Lender may agree with respect to such Loan and (b) with respect to a Swingline
Foreign Currency Loan, such rate per annum upon which the Applicable Borrower
and the Swingline Lender may agree with respect to such Loan.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Commitment” means, with respect to each Lender, the commitment of such
Lender to make a Term Loan hereunder, expressed as an amount representing the
maximum aggregate principal amount of such Lender’s Term Loan.  The amount of
each Lender’s Term Commitment is set forth on Schedule 2.01.  The aggregate
amount of the Lenders’ Term Commitment as of the date hereof is €39,663,652.23.

 

“Term Lender” means a Lender having a Term Commitment or to which a Term Loan is
owed.

 

“Term Loan” means, with respect to each Lender, such Lender’s pro-rata portion
of the term loan Advances made by the Term Lenders pursuant to Section 2.01(b)
and, with respect to all Term Lenders, the aggregate of all such pro-rata
portions.

 

19

--------------------------------------------------------------------------------


 

“Term Maturity Date” means July 28, 2013.

 

“Termination Letter” means a letter in substantially the form of Exhibit C
hereto.

 

“Transactions” means the execution, delivery and performance by the Credit
Parties of the Credit Documents and any Designation Letters, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Wholly-Owned Subsidiary” of a Person means (a) any subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled (other than in the case of Foreign Subsidiaries, director’s
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law). 
Unless the context otherwise requires, “Wholly-Owned Subsidiary” means a
Wholly-Owned Subsidiary of the Borrower.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and

 

20

--------------------------------------------------------------------------------


 

Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

SECTION 1.05.  Foreign Currency Calculations.  (a) For purposes of determining
the Dollar Equivalent of any Advance denominated in a Foreign Currency or any
related amount, the Administrative Agent shall determine the Exchange Rate as of
the applicable Exchange Rate Date with respect to each Foreign Currency in which
any requested or outstanding Advance is denominated and shall apply such
Exchange Rates to determine such amount (in each case after giving effect to any
Advance to be made or repaid on or prior to the applicable date for such
calculation).

 

(b)  For purposes of any determination under Article VI or Article VII, all
amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than Dollars shall be translated into Dollars at the currency
exchange rates in effect on the date of such determination; provided that no
Default shall arise as a result of any limitation set forth in Dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in currency
exchange rates from those rates applicable at the time or times Indebtedness or
Liens were initially consummated in reliance on the exceptions under such
Sections. For purposes of any determination under Section 6.03 or 6.04, the
amount of each investment, asset disposition or other applicable transaction
denominated in a currency other than Dollars shall be translated into Dollars at
the currency exchange rate in effect on the date such investment, disposition or
other transaction is consummated. Such currency exchange rates shall be
determined in good faith by the Borrowers. 

 

SECTION 1.06.  Redenomination of Certain Foreign Currencies.  (a) Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Effective Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is

 

21

--------------------------------------------------------------------------------


 

outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period
or, in the case of a Swingline Foreign Currency Loan, on the day on which such
Loan is repaid.

 

(b)  Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of any
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the Effective Date shall, immediately upon such adoption, be replaced by
references to such minimum amounts (or integral multiples thereof) as shall be
specified herein with respect to Borrowings denominated in Euros.

 

(c)  Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro or any other Foreign Currency.

 

ARTICLE II

The Credits

 

SECTION 2.01.  Commitments.  (a)    Subject to the terms and conditions set
forth herein, each Revolving Lender agrees to make Revolving Loans denominated
in Dollars and Foreign Currencies to the Borrowers from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment or (ii) the sum of the total Revolving Credit Exposures exceeding the
total Revolving Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans.

 

(b)           Subject to the terms and conditions set forth herein, each Term
Lender agrees to make a Term Loan in Euros to the Borrower on the Effective Date
in a principal amount that will not result in (i) such Lender’s Term Loan
exceeding such Lender’s Term Commitment or (ii) the sum of the Term Loans
exceeding the total Term Commitments.  No amount of the Term Loan which is
repaid or prepaid by the Borrower may be reborrowed hereunder.

 

SECTION 2.02.  Loans and Borrowings.  (a)  Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Revolving Lenders
ratably in accordance with their respective Revolving Commitments.  Each Term
Loan shall be made as part of a Borrowing consisting of Term Loans made by the
Term Lenders ratably in accordance with their respective Term Commitments.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

22

--------------------------------------------------------------------------------


 


(B)           SUBJECT TO SECTION 2.14, EACH REVOLVING BORROWING DENOMINATED IN
DOLLARS SHALL BE COMPRISED ENTIRELY OF ABR LOANS OR EUROCURRENCY LOANS AS THE
BORROWER MAY REQUEST IN ACCORDANCE HEREWITH AND (II) EACH REVOLVING BORROWING
DENOMINATED IN A FOREIGN CURRENCY AND THE TERM LOANS SHALL BE COMPRISED ENTIRELY
OF EUROCURRENCY LOANS. 


 


(C)           AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EUROCURRENCY
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000.  AT THE TIME THAT EACH ABR
BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000; PROVIDED THAT AN
ABR BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED
BALANCE OF THE TOTAL REVOLVING COMMITMENTS OR THAT IS REQUIRED TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY SECTION 2.06(E).  EACH
SWINGLINE LOAN SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $100,000
AND NOT LESS THAN $500,000.  BORROWINGS OF MORE THAN ONE TYPE AND CLASS MAY BE
OUTSTANDING AT THE SAME TIME.  NOTWITHSTANDING THE FOREGOING, LOANS WHICH ARE
NOT DENOMINATED IN DOLLARS MAY BE MADE IN AMOUNTS AND INCREMENTS IN THE
APPLICABLE FOREIGN CURRENCY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND, WHERE
APPLICABLE, THE SWINGLINE LENDER.


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE,
ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END
AFTER THE REVOLVING MATURITY DATE OR TERM MATURITY DATE, AS APPLICABLE.


 


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, EACH LENDER
AT ITS OPTION MAY MAKE ANY ABR LOAN OR EUROCURRENCY LOAN BY CAUSING ANY DOMESTIC
OR FOREIGN OFFICE, BRANCH OR AFFILIATE OF SUCH LENDER THAT HAS BEEN DESIGNATED
BY SUCH LENDER TO THE ADMINISTRATIVE AGENT (AN “APPLICABLE LENDING
INSTALLATION”) TO MAKE SUCH LOAN; PROVIDED THAT THE MAKING OF ANY SUCH ABR LOAN
OR EUROCURRENCY LOAN BY ANY SUCH OFFICE, BRANCH OR AFFILIATE SHALL NOT AFFECT
THE OBLIGATION OF THE APPLICABLE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.  ALL TERMS OF THIS AGREEMENT SHALL APPLY TO ANY
SUCH APPLICABLE LENDING INSTALLATION OF SUCH LENDER AND THE LOANS AND ANY NOTES
ISSUED HEREUNDER SHALL BE DEEMED HELD BY EACH LENDER FOR THE BENEFIT OF ANY SUCH
APPLICABLE LENDING INSTALLATION.  EACH LENDER MAY, BY WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT, DESIGNATE REPLACEMENT OR ADDITIONAL APPLICABLE LENDING
INSTALLATIONS THROUGH WHICH LOANS WILL BE MADE BY IT AND FOR WHOSE ACCOUNT LOAN
PAYMENTS ARE TO BE MADE.


 

SECTION 2.03.  Requests for Borrowings.  To request a Borrowing (other than a
Swingline Loan), the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
11:00 a.m., Local Time, three (and in the case of Borrowings in Danish Kroner,
four) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 10:00 a.m., Local Time, on the Business Day
before the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02: 

 

23

--------------------------------------------------------------------------------


 

(I)            THE IDENTITY OF THE APPLICABLE BORROWER;

 

(II)           THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

 

(III)          IF IT IS A REVOLVING BORROWING, THE CURRENCY (WHICH MAY BE
DOLLARS OR A FOREIGN CURRENCY) IN WHICH SUCH BORROWING IS TO BE DENOMINATED;

 

(IV)          THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(V)           IN THE CASE OF A BORROWING DENOMINATED IN DOLLARS, WHETHER SUCH
BORROWING IS TO BE AN ABR BORROWING OR A EUROCURRENCY BORROWING;

 

(VI)          IN THE CASE OF A EUROCURRENCY BORROWING, THE INITIAL INTEREST
PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY CLAUSE
(A) OF THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

 

(VII)         THE LOCATION AND NUMBER OF THE APPLICABLE BORROWER’S ACCOUNT TO
WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF
SECTION 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing, unless such Borrowing is denominated in a
Foreign Currency, in which case such Borrowing shall be a Eurocurrency
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Revolving Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.  [Intentionally Omitted]

 

SECTION 2.05.  Swingline Loans.  (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans denominated in
Dollars and Foreign Currencies to the Borrowers from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the Dollar Equivalent of the aggregate principal
amount of outstanding Swingline Loans exceeding $30,000,000 or (ii) the sum of
the total Revolving Credit Exposures exceeding the total Revolving Commitments;
provided that the Swingline Lender may, but shall not be required to, make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans.

 


(B)           TO REQUEST A SWINGLINE LOAN, THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY TELECOPY), NOT
LATER THAN 1:00 P.M., LOCAL TIME, ON THE DAY OF A PROPOSED SWINGLINE LOAN IN THE
CASE OF SWINGLINE LOANS DENOMINATED IN DOLLARS, NOT LATER THAN 11:00 A.M., LOCAL
TIME, ONE BUSINESS DAY BEFORE THE DAY OF A PROPOSED SWINGLINE LOAN IN THE CASE
OF SWINGLINE LOANS DENOMINATED IN DANISH KRONER AND NOT LATER THAN 10:00 A.M.,
LOCAL TIME, ON THE DAY OF ANY OTHER PROPOSED SWINGLINE LOAN.  EACH SUCH NOTICE
SHALL BE IRREVOCABLE AND SHALL SPECIFY (I) THE IDENTITY OF THE APPLICABLE
BORROWER, (II) THE

 

24

--------------------------------------------------------------------------------


 


REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY), (III) WHETHER SUCH SWINGLINE
LOAN IS TO BE DENOMINATED IN DOLLARS OR A FOREIGN CURRENCY AND (IV) THE AMOUNT
OF THE REQUESTED SWINGLINE LOAN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE
THE SWINGLINE LENDER OF ANY SUCH NOTICE RECEIVED FROM THE BORROWER.  THE
SWINGLINE LENDER AND THE BORROWER SHALL AGREE UPON THE SWINGLINE RATE APPLICABLE
TO SUCH SWINGLINE LOAN, PROVIDED THAT IF SUCH AGREEMENT CANNOT BE REACHED PRIOR
TO 2:00 P.M., LOCAL TIME, ON THE DAY OF A PROPOSED SWINGLINE LOAN IN THE CASE OF
SWINGLINE LOANS DENOMINATED IN DOLLARS, NOON, LOCAL TIME, ONE BUSINESS DAY
BEFORE THE DAY OF A PROPOSED SWINGLINE LOAN IN THE CASE OF SWINGLINE LOANS
DENOMINATED IN DANISH KRONER AND 11:00 A.M., LOCAL TIME, ON THE DAY OF ANY OTHER
PROPOSED SWINGLINE LOAN, THEN SUCH SWINGLINE LOAN SHALL NOT BE MADE.  THE
SWINGLINE LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO THE APPLICABLE
BORROWER BY MEANS OF A CREDIT TO THE GENERAL DEPOSIT ACCOUNT OF THE APPLICABLE
BORROWER WITH THE SWINGLINE LENDER (OR, IN THE CASE OF A SWINGLINE LOAN MADE TO
FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.06(E),
BY REMITTANCE TO THE ISSUING BANK) BY 4:00 P.M., NEW YORK CITY TIME, IN THE CASE
OF A SWINGLINE DOLLAR LOAN, AND 3:00 P.M., LONDON TIME, IN THE CASE OF A
SWINGLINE FOREIGN CURRENCY LOAN, ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN.


 


(C)           THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE
ADMINISTRATIVE AGENT NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON ANY
BUSINESS DAY REQUIRE THE REVOLVING LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH
BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH
NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH REVOLVING
LENDERS WILL PARTICIPATE, AND SUCH AMOUNT OF SWINGLINE LOANS, IF DENOMINATED IN
FOREIGN CURRENCY, SHALL BE CONVERTED TO AND PAYABLE IN DOLLARS AND SHALL
THEREAFTER BEAR INTEREST PAYABLE BY THE APPLICABLE BORROWER AT THE ALTERNATE
BASE RATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT WILL
GIVE NOTICE THEREOF TO EACH REVOLVING LENDER, SPECIFYING IN SUCH NOTICE SUCH
LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH REVOLVING
LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS
PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
SWINGLINE LENDER, SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR
LOANS.  EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO
ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR, AS TO THEN OUTSTANDING
SWINGLINE LOANS, THE REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENTS, AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER.  EACH REVOLVING LENDER SHALL COMPLY WITH ITS OBLIGATION
UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE
SAME MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT TO LOANS MADE BY SUCH
LENDER (AND SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT
OBLIGATIONS OF THE LENDERS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO
THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE REVOLVING LENDERS. 
THE ADMINISTRATIVE AGENT SHALL NOTIFY THE APPLICABLE BORROWER OF ANY
PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH, AND
THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY
THE SWINGLINE LENDER FROM THE BORROWERS (OR OTHER PARTY ON BEHALF OF THE
BORROWERS) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER
OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED
TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE
AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO THE REVOLVING
LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO

 

25

--------------------------------------------------------------------------------


 


THIS PARAGRAPH AND TO THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR;
PROVIDED THAT ANY SUCH PAYMENT SO REMITTED SHALL BE REPAID TO THE SWINGLINE
LENDER OR TO THE ADMINISTRATIVE AGENT, AS APPLICABLE, IF AND TO THE EXTENT SUCH
PAYMENT IS REQUIRED TO BE REFUNDED TO THE APPLICABLE BORROWER FOR ANY REASON. 
THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH
SHALL NOT RELIEVE THE APPLICABLE BORROWER OF ANY DEFAULT IN THE PAYMENT
THEREOF. 


 

SECTION 2.06.  Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Dollars or Foreign Currencies for its own account, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period.  In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.  Letters of Credit may be issued for the benefit
of creditors of either the Borrower or its Subsidiaries.  Letters of Credit
shall be governed by the laws of either England or the State of New York.

 


(B)           NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN
CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT,
RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE BORROWER SHALL
HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF
ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING BANK) TO THE ISSUING
BANK AND THE ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF THE REQUESTED DATE
OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING THE ISSUANCE
OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED,
RENEWED OR EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION (WHICH SHALL BE A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF
CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE
AMOUNT OF SUCH LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY
THEREOF, THE CURRENCY IN WHICH THE BORROWER PROPOSES SUCH LETTER OF CREDIT BE
DENOMINATED AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND,
RENEW OR EXTEND SUCH LETTER OF CREDIT.  IF REQUESTED BY THE ISSUING BANK, THE
BORROWER ALSO SHALL SUBMIT A LETTER OF CREDIT APPLICATION ON THE ISSUING BANK’S
STANDARD FORM IN CONNECTION WITH ANY REQUEST FOR A LETTER OF CREDIT.  A LETTER
OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF (AND UPON
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT THE BORROWER
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (I) THE LC EXPOSURE SHALL NOT EXCEED
$25,000,000 AND (II) THE SUM OF THE TOTAL REVOLVING CREDIT EXPOSURES SHALL NOT
EXCEED THE TOTAL REVOLVING COMMITMENTS.


 


(C)           EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR
TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE
OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR
EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE
THAT IS FIVE BUSINESS DAYS PRIOR TO THE REVOLVING MATURITY DATE.


 


(D)           PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN
AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY
FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS, THE ISSUING BANK
HEREBY GRANTS TO EACH REVOLVING LENDER, AND EACH REVOLVING LENDER HEREBY
ACQUIRES FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT

 

26

--------------------------------------------------------------------------------


 


EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE
TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF
THE FOREGOING, EACH REVOLVING LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY
AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING BANK,
SUCH LENDER’S APPLICABLE PERCENTAGE OF EACH LC DISBURSEMENT MADE BY THE ISSUING
BANK AND NOT REIMBURSED BY THE BORROWER ON THE DATE DUE AS PROVIDED IN PARAGRAPH
(E) OF THIS SECTION, OR OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO
THE BORROWER FOR ANY REASON.  EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT
ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT
OF LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF
ANY LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION
OR TERMINATION OF THE REVOLVING COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE
MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E)           REIMBURSEMENT.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT
IN RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL REIMBURSE SUCH LC
DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH LC
DISBURSEMENT NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DATE THAT
SUCH LC DISBURSEMENT IS MADE, IF THE BORROWER SHALL HAVE RECEIVED NOTICE OF SUCH
LC DISBURSEMENT PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON SUCH DATE, OR, IF
SUCH NOTICE HAS NOT BEEN RECEIVED BY THE BORROWER PRIOR TO SUCH TIME ON SUCH
DATE, THEN NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON (I) THE BUSINESS
DAY THAT THE BORROWER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS RECEIVED PRIOR TO
10:00 A.M., NEW YORK CITY TIME, ON THE DAY OF RECEIPT, OR (II) THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES SUCH NOTICE, IF SUCH
NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME ON THE DAY OF RECEIPT; PROVIDED THAT
THE BORROWER MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN,
REQUEST IN ACCORDANCE WITH SECTION 2.03 OR 2.05 THAT SUCH PAYMENT BE FINANCED
WITH AN ABR REVOLVING BORROWING OR SWINGLINE LOAN IN AN EQUIVALENT AMOUNT AND,
TO THE EXTENT SO FINANCED, THE BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL
BE DISCHARGED AND REPLACED BY THE RESULTING ABR REVOLVING BORROWING OR SWINGLINE
LOAN.  IF THE BORROWER FAILS TO MAKE SUCH PAYMENT WHEN DUE, SUCH AMOUNT, IF
DENOMINATED IN FOREIGN CURRENCY, SHALL BE CONVERTED TO DOLLARS AS OF THE DATE OF
THE LC DISBURSEMENT AND SHALL BEAR INTEREST FROM AND INCLUDING SUCH DATE WHEN
DUE AT A RATE EQUAL TO THE RATE SET FORTH IN SECTION 2.13(D) FOR ABR REVOLVING
LOANS, AND THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH REVOLVING LENDER OF THE
APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN DUE FROM THE BORROWER IN RESPECT
THEREOF AND SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY FOLLOWING
RECEIPT OF SUCH NOTICE, EACH REVOLVING LENDER SHALL PAY TO THE ADMINISTRATIVE
AGENT IN DOLLARS ITS APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM THE
BORROWER, IN THE SAME MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT TO LOANS
MADE BY SUCH LENDER (AND SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO THE
PAYMENT OBLIGATIONS OF THE REVOLVING LENDERS), AND THE ADMINISTRATIVE AGENT
SHALL PROMPTLY PAY TO THE ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM THE
REVOLVING LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF
ANY PAYMENT FROM THE BORROWER PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE
AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE ISSUING BANK OR, TO THE EXTENT THAT
REVOLVING LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE
ISSUING BANK, THEN TO SUCH LENDERS AND THE ISSUING BANK AS THEIR INTERESTS MAY
APPEAR.  ANY PAYMENT MADE BY A REVOLVING LENDER PURSUANT TO THIS PARAGRAPH TO
REIMBURSE THE ISSUING BANK FOR ANY LC DISBURSEMENT (OTHER THAN THE FUNDING OF
ABR REVOLVING LOANS OR A SWINGLINE LOAN AS CONTEMPLATED ABOVE) SHALL NOT
CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO
REIMBURSE SUCH LC DISBURSEMENT.

 

27

--------------------------------------------------------------------------------


 


(F)            OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATION TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR
OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE ISSUING BANK UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER. 
NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING BANK, NOR ANY OF
THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF
OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY
PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE
ISSUING BANK FROM LIABILITY TO ANY PARTY TO THE EXTENT OF ANY DIRECT DAMAGES (AS
OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED
TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY SUCH PARTY THAT ARE
CAUSED BY THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER
DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE
TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE ISSUING BANK (AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE ISSUING BANK SHALL BE
DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE
FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT,
WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN
SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE ISSUING BANK
MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS
WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
LETTER OF CREDIT.


 


(G)           DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY
FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE (CONFIRMED BY
TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR
WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR
DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO
REIMBURSE THE ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY SUCH LC
DISBURSEMENT.


 


(H)           INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC
DISBURSEMENT, THEN, UNLESS THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT IN
FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL
BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS
MADE TO BUT EXCLUDING THE DATE THAT THE BORROWER REIMBURSES SUCH LC
DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING

 

28

--------------------------------------------------------------------------------


 


LOANS.  INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE ON DEMAND
AND SHALL BE FOR THE ACCOUNT OF THE ISSUING BANK, EXCEPT THAT INTEREST ACCRUED
ON AND AFTER THE DATE OF PAYMENT BY ANY REVOLVING LENDER PURSUANT TO PARAGRAPH
(E) OF THIS SECTION TO REIMBURSE THE ISSUING BANK SHALL BE FOR THE ACCOUNT OF
SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I)            REPLACEMENT OF THE ISSUING BANK.  THE ISSUING BANK MAY BE
REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE BORROWER, THE ADMINISTRATIVE
AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF THE
ISSUING BANK.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE
BORROWER SHALL PAY ALL UNPAID FEES ACCRUED TO THE DATE OF SUCH REPLACEMENT FOR
THE ACCOUNT OF THE REPLACED ISSUING BANK PURSUANT TO SECTION 2.12(B).  FROM AND
AFTER THE EFFECTIVE DATE OF ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK
SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS
AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND (II)
REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL BE DEEMED TO REFER TO SUCH
SUCCESSOR OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS
ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF AN
ISSUING BANK HEREUNDER, THE REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO
AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK
UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO
SUCH REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF
CREDIT.


 


(J)            CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER RECEIVES NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS DEMANDING THE DEPOSIT OF CASH
COLLATERAL PURSUANT TO THIS PARAGRAPH, THE BORROWER SHALL DEPOSIT IN AN ACCOUNT
WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR
THE BENEFIT OF THE REVOLVING LENDERS, AN AMOUNT IN CASH (IN CURRENCIES
CORRESPONDING TO THE CURRENCIES IN WHICH THE OUTSTANDING LETTERS OF CREDIT ARE
DENOMINATED) EQUAL TO THE LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND
UNPAID INTEREST THEREON; PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH
COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME
IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON
THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO THE BORROWER DESCRIBED IN
CLAUSE (H) OR (I) OF ARTICLE VII.  SUCH DEPOSIT SHALL BE HELD BY THE
ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.  THE ADMINISTRATIVE AGENT
SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF
WITHDRAWAL, OVER SUCH ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT
OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE
DISCRETION OF THE ADMINISTRATIVE AGENT AND AT THE BORROWER’S RISK AND EXPENSE,
SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH
INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE
APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR LC
DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO
APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF
THE BORROWER FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED, BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE BORROWER
UNDER THIS AGREEMENT.  IF THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH
COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH
AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE
BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED
OR WAIVED.

 

29

--------------------------------------------------------------------------------


 

SECTION 2.07.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05.  The Administrative Agent will make such Loans available to the
Applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Applicable Borrower maintained with the
Administrative Agent in Chicago, Illinois (or, in the case of Subsidiary
Borrowers or Loans denominated in a Foreign Currency, to an account designated
by the Applicable Borrower and reasonably acceptable to the Administrative
Agent) and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

 


(B)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION
AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE APPLICABLE
BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE APPLICABLE BORROWER SEVERALLY AGREE TO
PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT
WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
MADE AVAILABLE TO THE APPLICABLE BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT
TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF SUCH LENDER, (X) THE GREATER
OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION (IN
THE CASE OF A BORROWING DENOMINATED IN DOLLARS) OR (Y) THE RATE REASONABLY
DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE COST TO IT OF FUNDING SUCH
AMOUNT (IN THE CASE OF A BORROWING DENOMINATED IN A FOREIGN CURRENCY) OR (II) IN
THE CASE OF THE APPLICABLE BORROWER, THE INTEREST RATE APPLICABLE TO ABR LOANS. 
IF SUCH LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT
SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.


 

SECTION 2.08.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the Borrower may elect to convert such
Borrowing to a different Type, in the case of Borrowings denominated in Dollars,
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swingline Foreign Currency Borrowings or Swingline Dollar
Borrowings, which may not be converted or continued.

 


(B)           TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL
NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A
BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWER WERE
REQUESTING A BORROWING OF THE TYPE AND

 

30

--------------------------------------------------------------------------------


 


DENOMINATED IN THE FOREIGN CURRENCY RESULTING FROM SUCH ELECTION TO BE MADE ON
THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION
REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR
TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION REQUEST IN A
FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE BORROWER.


 


(C)           EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL
SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)            THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES
AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN
WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV)
BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)           THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)          WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EUROCURRENCY BORROWING; AND

 

(IV)          IF THE RESULTING BORROWING IS A EUROCURRENCY BORROWING, THE
INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION,
WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST
PERIOD”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 


(D)           PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH APPLICABLE LENDER OF THE DETAILS THEREOF
AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)           IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION
REQUEST WITH RESPECT TO A EUROCURRENCY BORROWING PRIOR TO THE END OF THE
INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS
PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE
CONVERTED TO AN ABR BORROWING (UNLESS SUCH BORROWING IS DENOMINATED IN A FOREIGN
CURRENCY, IN WHICH CASE SUCH BORROWING SHALL BE CONTINUED AS A EUROCURRENCY
BORROWING WITH AN INTEREST PERIOD OF ONE MONTH’S DURATION COMMENCING ON THE LAST
DAY OF SUCH INTEREST PERIOD).  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT,
AT THE REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG
AS AN EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING BORROWING MAY BE
CONVERTED TO OR CONTINUED AS A EUROCURRENCY BORROWING, (II) UNLESS REPAID, EACH
EUROCURRENCY BORROWING DENOMINATED IN DOLLARS SHALL BE CONVERTED TO AN ABR
BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO, AND (III) UNLESS
REPAID, EACH EUROCURRENCY REVOLVING BORROWING DENOMINATED IN A FOREIGN CURRENCY
SHALL BE CONTINUED AS A EUROCURRENCY REVOLVING BORROWING WITH AN INTEREST PERIOD
OF ONE MONTH’S DURATION.

 

31

--------------------------------------------------------------------------------


 

SECTION 2.09.  Termination, Reduction and Increase of Commitments.  (a)  Unless
previously terminated, the Revolving Commitments shall terminate on the
Revolving Maturity Date and the Term Commitments shall terminate on the
Effective Date after the Term Loans are made.

 


(B)           THE BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME
REDUCE, THE REVOLVING COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF THE
REVOLVING COMMITMENTS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$10,000,000 AND NOT LESS THAN $10,000,000 AND (II) THE BORROWER SHALL NOT
TERMINATE OR REDUCE THE REVOLVING COMMITMENTS IF, AFTER GIVING EFFECT TO ANY
CONCURRENT PREPAYMENT OF THE LOANS IN ACCORDANCE WITH SECTION 2.11, THE SUM OF
THE REVOLVING CREDIT EXPOSURES WOULD EXCEED THE TOTAL REVOLVING COMMITMENTS.


 


(C)           THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION
TO TERMINATE OR REDUCE THE REVOLVING COMMITMENTS UNDER PARAGRAPH (B) OF THIS
SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE
THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT
SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE
BORROWER PURSUANT TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE
OF TERMINATION OF THE REVOLVING COMMITMENTS DELIVERED BY THE BORROWER MAY STATE
THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT
FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE BORROWER (BY NOTICE
TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF THE REVOLVING
COMMITMENTS SHALL BE PERMANENT.  EACH REDUCTION OF THE REVOLVING COMMITMENTS
SHALL BE MADE RATABLY AMONG THE REVOLVING LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE REVOLVING COMMITMENTS.


 


(D)           THE BORROWER MAY, FROM TIME TO TIME, AT ITS OPTION, SEEK TO
INCREASE THE TOTAL REVOLVING COMMITMENTS BY UP TO $50,000,000 (RESULTING IN
MAXIMUM TOTAL REVOLVING COMMITMENTS OF $350,000,000) UPON AT LEAST TEN (10)
BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, WHICH NOTICE
SHALL SPECIFY THE AMOUNT OF ANY SUCH INCREASE AND SHALL BE DELIVERED AT A TIME
WHEN NO DEFAULT HAS OCCURRED AND IS CONTINUING.  AFTER DELIVERY OF SUCH NOTICE,
THE ADMINISTRATIVE AGENT OR THE BORROWER, IN CONSULTATION WITH THE
ADMINISTRATIVE AGENT, MAY OFFER THE INCREASE (WHICH MAY BE DECLINED BY ANY
LENDER IN ITS SOLE DISCRETION) IN THE TOTAL REVOLVING COMMITMENTS ON EITHER A
RATABLE BASIS TO THE REVOLVING LENDERS OR ON A NON PRO-RATA BASIS TO ONE OR MORE
REVOLVING LENDERS AND/OR TO OTHER LENDERS OR ENTITIES REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE BORROWER.  NO INCREASE IN THE
TOTAL REVOLVING COMMITMENTS SHALL BECOME EFFECTIVE UNTIL THE EXISTING OR NEW
LENDERS EXTENDING SUCH INCREMENTAL REVOLVING COMMITMENT AMOUNT AND THE BORROWER
SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A DOCUMENT IN FORM REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT PURSUANT TO WHICH ANY SUCH EXISTING
LENDER STATES THE AMOUNT OF ITS REVOLVING COMMITMENT INCREASE, ANY SUCH NEW
LENDER STATES ITS REVOLVING COMMITMENT AMOUNT AND AGREES TO ASSUME AND ACCEPT
THE OBLIGATIONS AND RIGHTS OF A LENDER HEREUNDER AND THE BORROWER ACCEPTS SUCH
INCREMENTAL REVOLVING COMMITMENTS.  THE LENDERS (NEW OR EXISTING) SHALL ACCEPT
AN ASSIGNMENT FROM THE EXISTING LENDERS, AND THE EXISTING LENDERS SHALL MAKE AN
ASSIGNMENT TO THE NEW OR EXISTING LENDER ACCEPTING A NEW OR INCREASED REVOLVING
COMMITMENT, OF A DIRECT (IN THE CASE OF REVOLVING LOANS) OR PARTICIPATION (IN
THE CASE OF LETTERS OF CREDIT) INTEREST IN EACH THEN OUTSTANDING REVOLVING LOAN
AND LETTER OF CREDIT SUCH THAT, AFTER GIVING EFFECT THERETO, ALL

 

32

--------------------------------------------------------------------------------


 


REVOLVING CREDIT EXPOSURE HEREUNDER IS HELD RATABLY BY THE REVOLVING LENDERS IN
PROPORTION TO THEIR RESPECTIVE REVOLVING COMMITMENTS.  ASSIGNMENTS PURSUANT TO
THE PRECEDING SENTENCE SHALL BE MADE IN EXCHANGE FOR THE PRINCIPAL AMOUNT
ASSIGNED PLUS ACCRUED AND UNPAID INTEREST AND COMMITMENT AND LETTER OF CREDIT
FEES.  THE BORROWER SHALL MAKE ANY PAYMENTS UNDER SECTION 2.16 RESULTING FROM
SUCH ASSIGNMENTS.  ANY SUCH INCREASE OF THE TOTAL REVOLVING COMMITMENTS SHALL BE
SUBJECT TO RECEIPT BY THE ADMINISTRATIVE AGENT FROM THE BORROWER OF SUCH
SUPPLEMENTAL OPINIONS, RESOLUTIONS, CERTIFICATES AND OTHER DOCUMENTS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 

SECTION 2.10.  Repayment of Loans; Evidence of Debt.  (a)  Each Applicable
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Revolving Lender the then unpaid principal amount of each of
its Revolving Loans on the Revolving Maturity Date, and to the Swingline Lender
the then unpaid principal amount of each of its Swingline Loans, if any, on the
earlier of the Revolving Maturity Date and the 30th day after which such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Applicable Borrower shall repay each of its Swingline Loans, if any,
then outstanding. 

 

(b)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Term Lender its pro-rata share of
€1,983,182.61 on each of September 30, 2010, December 31, 2010, March 31, 2011,
June 30, 2011, September 30, 2011, December 31, 2011, March 31, 2012, June 30,
2012, September 30, 2012, December 31, 2012 and March 31, 2013, and the then
unpaid principal amount of its Term Loan on the Term Maturity Date.

 

(c)           The obligations of each of the Borrowers under this Agreement are
several, not joint, and none of the Borrowers shall be responsible for any other
Borrower’s failure to make any payments under this Agreement or any other Credit
Document; provided, however, that nothing herein shall affect or impair the
obligations of the Borrower or any Subsidiary Guarantor under the Parent
Guaranty or the Subsidiary Guaranty.

 


(D)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWERS TO SUCH
LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
HEREUNDER.


 


(E)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL
RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE THEREOF
AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR
INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWERS TO EACH
LENDER HEREUNDER, (III) THE AMOUNT OF LETTERS OF CREDIT ISSUED HEREUNDER AND
(IV) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FOR
THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(F)            THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH
(D) OR (E) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY
LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN

 

33

--------------------------------------------------------------------------------


 


SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION
OF THE BORROWERS TO REPAY THE LOANS AND LC DISBURSEMENTS IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.


 


(G)           ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A
PROMISSORY NOTE.  IN SUCH EVENT, THE APPLICABLE BORROWER SHALL PREPARE, EXECUTE
AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER
(OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND
IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT.  THEREAFTER, THE LOANS EVIDENCED
BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY
NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH
PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 


(H)           IF AT ANY TIME THE AGGREGATE REVOLVING CREDIT EXPOSURE OF THE
LENDERS EXCEEDS THE AGGREGATE REVOLVING COMMITMENTS OF THE LENDERS, THE BORROWER
SHALL IMMEDIATELY PREPAY REVOLVING LOANS AND/OR SWINGLINE LOANS IN THE AMOUNT OF
SUCH EXCESS.  TO THE EXTENT THAT AFTER THE PREPAYMENT OF ALL REVOLVING AND
SWINGLINE LOANS AN EXCESS OF THE REVOLVING CREDIT EXPOSURE OVER THE AGGREGATE
REVOLVING COMMITMENTS STILL EXISTS, THE BORROWER SHALL PROMPTLY CASH
COLLATERALIZE THE LETTERS OF CREDIT IN THE MANNER DESCRIBED IN SECTION 2.06(J)
IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.


 


(I)            THE ADMINISTRATIVE AGENT WILL DETERMINE THE AGGREGATE LC EXPOSURE
AND THE DOLLAR EQUIVALENT OF EACH LOAN ON EACH EXCHANGE RATE DATE.  IF AT ANY
TIME THE SUM OF SUCH AMOUNTS EXCEEDS THE AGGREGATE REVOLVING COMMITMENTS OF THE
LENDERS, THE BORROWER SHALL IMMEDIATELY PREPAY, OR CAUSE TO BE PREPAID,
REVOLVING LOANS AND/OR SWINGLINE LOANS IN THE AMOUNT OF SUCH EXCESS.  TO THE
EXTENT THAT AFTER THE PREPAYMENT OF ALL REVOLVING AND SWINGLINE LOANS AN EXCESS
OF THE SUM OF SUCH AMOUNTS OVER THE AGGREGATE REVOLVING COMMITMENTS STILL
EXISTS, THE BORROWER SHALL PROMPTLY CASH COLLATERALIZE, OR CAUSE TO BE CASH
COLLATERALIZED, THE LETTERS OF CREDIT IN THE MANNER DESCRIBED IN SECTION 2.06(J)
IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.


 

SECTION 2.11.  Prepayment of Loans.  (a)  The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.

 


(B)           THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT (AND, IN THE
CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER) BY TELEPHONE
(CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF
PREPAYMENT OF A EUROCURRENCY BORROWING, NOT LATER THAN 11:00 A.M., LOCAL TIME,
THREE (3) BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE CASE OF
PREPAYMENT OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME,
ONE (1) BUSINESS DAY BEFORE THE DATE OF PREPAYMENT OR (III) IN THE CASE OF
PREPAYMENT OF A SWINGLINE LOAN, NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME,
ON THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH BORROWING OR
PORTION THEREOF TO BE PREPAID; PROVIDED THAT, IF A NOTICE OF PREPAYMENT IS GIVEN
IN CONNECTION WITH A CONDITIONAL NOTICE OF TERMINATION OF THE COMMITMENTS AS
CONTEMPLATED BY SECTION 2.09, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF
SUCH NOTICE OF TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.09.  PROMPTLY
FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO A BORROWING, THE ADMINISTRATIVE
AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH

 

34

--------------------------------------------------------------------------------


 


PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE
PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE SAME TYPE AS PROVIDED
IN SECTION 2.02.  EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED RATABLY TO THE
LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS SHALL BE ACCOMPANIED BY
ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.13.


 

(c)           The Borrower shall make mandatory prepayments of the Term Loan as
follows: 

 

(i)            Contemporaneously with the delivery of any compliance certificate
required under Section 5.01(c), the Borrower shall deliver to the Administrative
Agent a quarterly certificate (a “Prepayment Certificate”) setting forth the
aggregate amount of Net Available Proceeds received by the Borrower or any of
its Subsidiaries from Asset Dispositions during the fiscal quarter just ended
and (by quarter) during the period from the beginning of the previous fiscal
year to the end of the fiscal quarter just ended.  If, as reflected in the
Prepayment Certificate, the aggregate Net Available Proceeds received by the
Borrower or any of its Subsidiaries from all Asset Dispositions (other than
Asset Dispositions to the Borrower or a Subsidiary) in any fiscal year of the
Borrower exceed $10,000,000 for such fiscal year (such amount for any fiscal
year being such fiscal year’s “Excess Amount”), then (subject to the following
provisos) within three Business Days after the date of delivery of the
Prepayment Certificate relating to the fourth fiscal quarter after the fiscal
quarter in which any such Net Available Proceeds are received, the Borrower
shall prepay the Term Loan in an amount equal to the applicable Excess Amount or
portion thereof (net of prior prepayments made with respect to Net Available
Proceeds received in the applicable fiscal year); provided that (A) no
prepayment shall be required unless the aggregate prepayment due in connection
with the delivery of a Prepayment Certificate is at least $250,000, and (B) if
the Borrower or any Subsidiary applies (or commits to apply) the Net Available
Proceeds from an Asset Disposition (or a portion thereof) within twelve months
after receipt of such Net Available Proceeds, and at a time when no Event of
Default has occurred and is continuing, to pay all or a portion of the purchase
price in connection with a Permitted Acquisition or to acquire, restore,
replace, rebuild, develop, maintain or upgrade real property, equipment or other
capital assets useful or to be used in the business of the Borrower and the
Subsidiaries, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Available Proceeds (or portion thereof, if applicable) from
such Asset Disposition except (x) to the extent of any such Net Available
Proceeds that have not been so applied (or committed to be so applied) by the
end of such twelve-month period (or if committed to be so applied within such
twelve-month period, have not been so applied within 18 months after receipt),
or (y) if an Event of Default shall thereafter occur and such Net Available
Proceeds have not yet been so applied or committed to be so applied, in either
of which events the Borrower shall within three Business Days thereafter make a
prepayment in an amount equal to such Net Available Proceeds that have not been
so applied (or committed to be so applied) prior to the expiration of such
period or the occurrence of such Event of Default.  If the Borrower applies or
commits to apply Net Available Proceeds pursuant to the provisions of clause (B)
above, then the Borrower shall provide such information with respect to such
reinvestment as the Administrative Agent may reasonably request. 
Notwithstanding the foregoing, no Prepayment Certificate shall be required to
include information with respect to any fiscal year ending prior to January 1,

 

35

--------------------------------------------------------------------------------


 

2006, and no proceeds from any Asset Disposition occurring prior to the
Effective Date shall be deemed Net Available Proceeds.

 

(ii)           Concurrently with the receipt thereof by the Borrower or any
Subsidiary, the Borrower shall prepay the Term Loan in the amount by which the
Net Available Proceeds realized upon the sale by the Borrower or such Subsidiary
of any equity securities (other than sales to the Borrower or a Subsidiary)
exceed $500,000 for such sale; provided that no such prepayment shall be
required unless such excess amount is at least $250,000.

 

Notwithstanding the foregoing, no such prepayment shall be required if at the
time of the proposed prepayment the Leverage Ratio is less than 2.75 to 1.0.

 

(d)           All prepayments of the Term Loan, whether optional or mandatory,
shall be applied to the remaining principal installments thereof in inverse
order of maturity.

 

SECTION 2.12.  Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Rate on the daily unused amount of the Revolving
Commitment of such Lender (with Swingline Loans not being treated as usage)
during the period from and including the date hereof to but excluding the date
on which such Revolving Commitment terminates.  For purposes of the preceding
sentence, the unused amount of the Revolving Commitment of any Lender that is
also the Swingline Lender shall be deemed reduced by the principal amount of any
Swingline Loans then outstanding.  Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the Effective Date.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 


(B)           THE BORROWER AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH REVOLVING LENDER A PARTICIPATION FEE WITH RESPECT TO ITS
PARTICIPATIONS IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE SAME APPLICABLE
RATE USED TO DETERMINE THE INTEREST RATE APPLICABLE TO EUROCURRENCY REVOLVING
LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE (EXCLUDING ANY
PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD
FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE ON
WHICH SUCH LENDER’S REVOLVING COMMITMENT TERMINATES AND THE DATE ON WHICH SUCH
LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO THE ISSUING BANK A FRONTING
FEE, WHICH SHALL ACCRUE AT THE RATE OR RATES PER ANNUM SEPARATELY AGREED UPON
BETWEEN THE BORROWER AND THE ISSUING BANK ON THE AVERAGE DAILY AMOUNT OF THE LC
EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC
DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE REVOLVING COMMITMENTS AND
THE DATE ON WHICH THERE CEASES TO BE ANY LC EXPOSURE, AS WELL AS THE ISSUING
BANK’S STANDARD FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER. 
PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH AND INCLUDING THE LAST DAY
OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR SHALL BE PAYABLE ON THE
THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY, COMMENCING ON THE FIRST SUCH DATE TO
OCCUR AFTER THE EFFECTIVE DATE; PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON
THE DATE ON WHICH THE REVOLVING

 

36

--------------------------------------------------------------------------------


 


COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE
REVOLVING COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES
PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN
TEN (10) DAYS AFTER DEMAND.  ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS (BUT IN THE CASE OF LETTERS OF
CREDIT DENOMINATED IN STERLING SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365
DAYS, OR 366 DAYS IN A LEAP YEAR), AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF
DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(C)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS
OWN ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON
BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


(D)           ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN
IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO THE ISSUING
BANK, IN THE CASE OF FEES PAYABLE TO SUCH PERSON) FOR DISTRIBUTION, IN THE CASE
OF COMMITMENT FEES AND PARTICIPATION FEES, TO THE REVOLVING LENDERS.  FEES PAID
SHALL NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


 

SECTION 2.13.  Interest.  (a)  The Loans comprising each ABR Borrowing
(excluding Swingline Loans) shall bear interest at the Alternate Base Rate plus
the Applicable Rate.

 


(B)           THE LOANS COMPRISING EACH EUROCURRENCY BORROWING SHALL BEAR
INTEREST AT THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH
BORROWING PLUS THE APPLICABLE RATE.


 


(C)           EACH SWINGLINE LOAN SHALL BEAR INTEREST AT THE SWINGLINE RATE.


 


(D)           NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON
ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY ANY OF THE BORROWERS HEREUNDER IS
NOT PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE,
SUCH OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A
RATE PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2%
PLUS THE RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING
PARAGRAPHS OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE
RATE APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION (OR
THE CORRESPONDING RATE IN THE CASE OF AMOUNTS PAYABLE IN CURRENCIES OTHER THAN
DOLLARS).


 


(E)           ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE OF REVOLVING LOANS, UPON
TERMINATION OF THE REVOLVING COMMITMENTS; PROVIDED THAT (I) INTEREST ACCRUED
PURSUANT TO PARAGRAPH (D) OF THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN
THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF
AN ABR LOAN PRIOR TO THE END OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON
THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY
EUROCURRENCY LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR,
ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH
CONVERSION.


 


(F)            ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR
OF 360 DAYS, EXCEPT THAT (I) INTEREST ON BORROWINGS DENOMINATED IN STERLING
SHALL BE COMPUTED ON THE

 

37

--------------------------------------------------------------------------------


 


BASIS OF A YEAR OF 365 DAYS, (II) INTEREST ON BORROWINGS DENOMINATED IN ANY
OTHER FOREIGN CURRENCY FOR WHICH IT IS REQUIRED BY APPLICABLE LAW OR CUSTOMARY
TO COMPUTE INTEREST ON THE BASIS OF A YEAR OF 365 DAYS OR, IF REQUIRED BY
APPLICABLE LAW OR CUSTOMARY, 366 DAYS IN A LEAP YEAR, SHALL BE COMPUTED ON SUCH
BASIS, AND (III) INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT
TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE COMPUTED
ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN EACH
CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST
DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE OR ADJUSTED
LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 

SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

 

(A)           THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD; OR

 

(B)           THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT
THE ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY
REFLECT THE COST TO SUCH LENDERS (OR LENDER) OF MAKING OR MAINTAINING THEIR
LOANS (OR ITS LOAN) INCLUDED IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing denominated
in such currency shall be ineffective, (ii) such Borrowing shall be converted to
or continued as on the last day of the Interest Period applicable thereto (A) if
such Borrowing is denominated in Dollars, an ABR Borrowing or (B) if such
Borrowing is denominated in a Foreign Currency, as a Borrowing bearing interest
at such rate as the Administrative Agent determines adequately reflects the
costs to the Lenders of making or maintaining such Borrowing, and (iii) if any
Borrowing Request specifies a Eurocurrency Borrowing in such currency, such
Borrowing shall be made as a Borrowing bearing interest at (A) if such Borrowing
is requested to be made in Dollars, the Alternate Base Rate or (B) if such
Borrowing is requested to be made in a Foreign Currency, such rate as the
Administrative Agent determines adequately reflects the costs to the Lender of
making or maintaining such Borrowing.

 

SECTION 2.15.  Increased Costs.  (a) If any Change in Law shall:

 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN
THE ADJUSTED LIBO RATE) OR THE ISSUING BANK; OR

 

38

--------------------------------------------------------------------------------


 

(II)           IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EUROCURRENCY LOANS MADE
BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered to
the extent not already reflected in the Prime Rate.

 


(B)           IF ANY LENDER OR THE ISSUING BANK DETERMINES THAT ANY CHANGE IN
LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL
OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE
OF THIS AGREEMENT OR THE LOANS MADE OR TO BE MADE BY, OR PARTICIPATIONS IN
LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE
ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE ISSUING BANK OR
SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR
SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING
BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING
COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE BORROWER
WILL PAY TO SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH
LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION ACTUALLY
SUFFERED.


 


(C)           A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH IN
REASONABLE DETAIL THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR
THE ISSUING BANK OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN
PARAGRAPH (A) OR (B) OF THIS SECTION SHALL BE DELIVERED TO THE BORROWER AND
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER
OR THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT THEREOF.


 


(D)           FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO
DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF
SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED
THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING
BANK PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED
MORE THAN 270 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING BANK, AS
THE CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING BANK’S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE
IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN
THE 270-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF.


 

SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency

 

39

--------------------------------------------------------------------------------


 

Loan other than on the last day of the Interest Period applicable thereto, (c)
the failure to borrow, convert, continue or prepay any Eurocurrency Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.11(b) and is revoked in accordance
therewith) or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.19, then, in any such event, the Applicable
Borrower shall compensate each affected Lender for its loss, cost and expense
attributable to such event.  In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the eurocurrency market.  A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

 

SECTION 2.17.  Taxes.  (a)  Any and all payments by or on account of any
obligation of any of the Borrowers hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if any
of the Borrowers shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Applicable Borrower shall make such deductions and (iii) the Applicable Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 


(B)           IN ADDITION, THE APPLICABLE BORROWER SHALL PAY ANY OTHER TAXES TO
THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           THE APPLICABLE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT,
EACH LENDER AND THE ISSUING BANK, WITHIN TEN (10) BUSINESS DAYS AFTER WRITTEN
DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES
PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE CASE
MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF
SUCH APPLICABLE BORROWER HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION)
AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH
RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY OF THE BORROWERS BE LIABLE TO ANY
LENDER, THE ADMINISTRATIVE AGENT OR THE ISSUING BANK FOR ANY TAXES, OTHER TAXES,
INTEREST OR PENALTIES TO THE EXTENT SUCH TAXES, OTHER TAXES, INTEREST OR
PENALTIES ARE

 

40

--------------------------------------------------------------------------------


 


DUE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PERSON.  A CERTIFICATE
SPECIFYING IN REASONABLE DETAIL THE AMOUNT OF SUCH PAYMENT OR LIABILITY
DELIVERED TO THE BORROWER BY A LENDER OR THE ISSUING BANK, OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING
BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY THE APPLICABLE BORROWER TO A GOVERNMENTAL AUTHORITY, THE
APPLICABLE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)           ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE
APPLICABLE BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A
PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER AS WILL
PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.


 


(F)            IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO
WHICH IT HAS BEEN INDEMNIFIED BY ONE OF THE BORROWERS OR WITH RESPECT TO WHICH
ONE OF THE BORROWERS HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.17,
IT SHALL PAY OVER SUCH REFUND TO THE APPLICABLE BORROWER (BUT ONLY TO THE EXTENT
OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE APPLICABLE
BORROWER UNDER THIS SECTION 2.17 WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING
RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE
AGENT OR SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE
RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, THAT THE
APPLICABLE BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH
LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO THE APPLICABLE BORROWER (PLUS
ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT THE
ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY. THIS SECTION SHALL NOT BE CONSTRUED TO REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY
OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO ANY OF
THE BORROWERS OR ANY OTHER PERSON.


 

(g)           Nothing in this Agreement shall interfere with the right of each
Lender to arrange its tax affairs as it deems fit.

 

SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a)  Each of the Borrowers shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, Local Time, on the date when due, in immediately
available funds, without set off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments denominated in Dollars shall be
made to the Administrative

 

41

--------------------------------------------------------------------------------


 

Agent at its offices at 270 Park Avenue, New York, New York and all such
payments denominated in a Foreign Currency shall be made to the Administrative
Agent at its offices at J.P. Morgan Europe Limited, 125 London Wall, London,
England, except in each case payments to be made directly to the Issuing Bank or
Swingline Lender (which shall be to such account as the Swingline Lender
designates) as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder of (i) principal or interest in respect of any Loan shall be
made in the currency in which such Loan is denominated, (ii) reimbursement
obligations shall be made in the currency in which the Letter of Credit in
respect of which such reimbursement obligation exists is denominated, (iii) any
reimbursement of taxes or expenses shall (so long as such currency is readily
available to the Borrower) be made in the currency in which incurred, and (iv)
any other amount due hereunder or under another Loan Document shall be made in
Dollars.  Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

 


(B)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
(I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST
AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL
AND UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC
DISBURSEMENTS THEN DUE TO SUCH PARTIES.


 


(C)           IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET OFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF (I) ANY OBLIGATIONS DUE
AND PAYABLE TO SUCH LENDER HEREUNDER AND UNDER THE OTHER CREDIT DOCUMENTS AT
SUCH TIME IN EXCESS OF ITS RATABLE SHARE (ACCORDING TO THE PROPORTION OF (A) THE
AMOUNT OF SUCH OBLIGATIONS DUE AND PAYABLE TO SUCH LENDER AT SUCH TIME TO (B)
THE AGGREGATE AMOUNT OF OBLIGATIONS DUE AND PAYABLE TO ALL LENDERS HEREUNDER AND
UNDER THE OTHER CREDIT DOCUMENTS AT SUCH TIME) OF PAYMENTS ON ACCOUNT OF
OBLIGATIONS DUE AND PAYABLE TO ALL LENDERS HEREUNDER AND UNDER THE OTHER CREDIT
DOCUMENTS AT SUCH TIME OBTAINED BY ALL THE LENDERS AT SUCH TIME OR (II) ANY
OBLIGATIONS OWING (BUT NOT DUE AND PAYABLE) TO SUCH LENDER HEREUNDER AND UNDER
THE OTHER CREDIT DOCUMENTS AT SUCH TIME IN EXCESS OF ITS RATABLE SHARE
(ACCORDING TO THE PROPORTION OF (A) THE AMOUNT OF SUCH OBLIGATIONS OWING (BUT
NOT DUE AND PAYABLE) TO SUCH LENDER AT SUCH TIME TO (B) THE AGGREGATE AMOUNT OF
OBLIGATIONS OWING (BUT NOT DUE AND PAYABLE) TO ALL LENDERS HEREUNDER AND UNDER
THE OTHER CREDIT DOCUMENTS AT SUCH TIME) OF PAYMENTS ON ACCOUNT OF OBLIGATIONS
OWING (BUT NOT DUE AND PAYABLE) TO ALL LENDERS HEREUNDER AND UNDER THE OTHER
CREDIT DOCUMENTS AT SUCH TIME OBTAINED BY ALL THE LENDERS AT SUCH TIME, THEN THE
LENDER RECEIVING SUCH GREATER PROPORTION SHALL NOTIFY THE

 

42

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT OF SUCH FACT AND SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE TERM LOANS, REVOLVING LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS OF OTHER LENDERS, AS APPLICABLE, OR MAKE SUCH
OTHER ADJUSTMENTS AS SHALL BE EQUITABLE, TO THE EXTENT NECESSARY SO THAT THE
BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN
ACCORDANCE WITH THE AGGREGATE AMOUNT OF OBLIGATIONS THEN DUE AND PAYABLE TO THE
LENDERS OR OWING (BUT NOT DUE AND PAYABLE) TO THE LENDERS, AS THE CASE MAY BE;
PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY
PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS
SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH
RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT
BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY ANY OF THE BORROWERS PURSUANT TO
AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT
OBTAINED BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A
PARTICIPATION IN ANY OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS AND
SWINGLINE LOANS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR
ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS
PARAGRAPH SHALL APPLY).  EACH OF THE BORROWERS CONSENTS TO THE FOREGOING AND
AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY
LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY
EXERCISE AGAINST SUCH APPLICABLE BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM
WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT
CREDITOR OF THE APPLICABLE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION. 
NOTWITHSTANDING ANY OF THE FOREGOING, A LENDER (FOR PURPOSES OF THIS SECTION, A
“RECOVERING LENDER”) IS NOT OBLIGATED TO SHARE WITH ANY OTHER LENDER ANY AMOUNT
WHICH THE RECOVERING LENDER HAS RECEIVED OR RECOVERED AS A RESULT OF TAKING
LEGAL OR ARBITRATION PROCEEDINGS IF THE RECOVERING LENDER NOTIFIED SUCH OTHER
LENDER OF THE LEGAL OR ARBITRATION PROCEEDINGS AND SUCH OTHER LENDER HAD AN
OPPORTUNITY TO PARTICIPATE IN THOSE LEGAL OR ARBITRATION PROCEEDINGS BUT DID NOT
DO SO AS SOON AS REASONABLY PRACTICABLE AFTER HAVING RECEIVED NOTICE AND DID NOT
TAKE SEPARATE LEGAL OR ARBITRATION PROCEEDINGS.


 


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE APPLICABLE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK
HEREUNDER THAT THE APPLICABLE BORROWER WILL NOT MAKE SUCH PAYMENT, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THE APPLICABLE BORROWER HAS MADE SUCH
PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE,
THE AMOUNT DUE.  IN SUCH EVENT, IF THE APPLICABLE BORROWER HAS NOT IN FACT MADE
SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE,
SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE
AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, (I) AT THE GREATER OF
THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION (IN
THE CASE OF AN AMOUNT DENOMINATED IN DOLLARS) AND (II) THE RATE REASONABLY
DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE COST TO IT OF FUNDING SUCH
AMOUNT (IN THE CASE OF AN AMOUNT DENOMINATED IN A FOREIGN CURRENCY).


 


(E)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO SECTION 2.05(C), 2.06(D) OR (E), 2.07(B), 2.18(D) OR 9.03(C),
THEN THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY
CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S
OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY
PAID.

 

43

--------------------------------------------------------------------------------


 

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender provides notice of its intent to request or requests compensation under
Section 2.15, or if any of the Borrowers is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, then, at the written request of the Borrower, such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Applicable Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 


(B)           IF ANY LENDER PROVIDES NOTICE OF ITS INTENT TO REQUEST OR REQUESTS
COMPENSATION UNDER SECTION 2.15, OR IF ANY OF THE BORROWERS IS REQUIRED TO PAY
ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, OR IF ANY LENDER DEFAULTS IN ITS
OBLIGATION TO FUND LOANS HEREUNDER, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE
AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE
SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND
SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.04), ALL ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME
SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) THE BORROWER SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (AND IF A REVOLVING COMMITMENT IS
BEING ASSIGNED, THE ISSUING BANK), WHICH CONSENT SHALL NOT UNREASONABLY BE
WITHHELD OR DELAYED, (II) SUCH REPLACED LENDER SHALL HAVE RECEIVED PAYMENT OF AN
AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND
ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN
THE CASE OF ALL OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT
RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.15 OR PAYMENTS REQUIRED
TO BE MADE PURSUANT TO SECTION 2.17, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION
IN SUCH COMPENSATION OR PAYMENTS.  THE ASSIGNMENT FEE PAYABLE IN RESPECT OF SUCH
ASSIGNMENT PURSUANT TO SECTION 9.04 SHALL BE PAID BY THE BORROWER.  A LENDER
SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR
THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES
ENTITLING THE BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 

SECTION 2.20.  Subsidiary Borrowers. 

 


(A)           THE BORROWER MAY, AT ANY TIME OR FROM TIME TO TIME, PROPOSE
DESIGNATING ONE OR MORE WHOLLY-OWNED SUBSIDIARIES OF THE BORROWER AS A
“SUBSIDIARY BORROWER” HEREUNDER BY FURNISHING TO THE ADMINISTRATIVE AGENT A
DESIGNATION LETTER IN DUPLICATE, DULY COMPLETED AND EXECUTED BY THE BORROWER AND
SUCH WHOLLY-OWNED SUBSIDIARY, TOGETHER WITH THE ITEMS DESCRIBED IN PARAGRAPHS
(B) AND (C) OF SECTION 4.01 RELATING TO SUCH SUBSIDIARY BORROWER IN
SUBSTANTIALLY THE SAME FORM AND SCOPE AS THOSE DELIVERED WITH RESPECT TO ANY
SUBSIDIARY BORROWER DESIGNATED ON THE DATE OF THIS AGREEMENT (OR, AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE IF THERE WERE NO SUCH DELIVERIES)
AND SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST. 
UPON RECEIPT OF ANY SUCH DESIGNATION, THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY

 

44

--------------------------------------------------------------------------------


 


THE REVOLVING LENDERS THEREOF.  SUBJECT TO RECEIPT OF THE APPROVAL BY EACH
REVOLVING LENDER OF SUCH DESIGNATION (SUCH APPROVAL NOT TO BE UNREASONABLY
DELAYED OR WITHHELD), SUCH SUBSIDIARY SHALL BE A SUBSIDIARY BORROWER HEREUNDER
(WITH THE RELATED RIGHTS AND OBLIGATIONS) AND SHALL BE ENTITLED TO REQUEST
REVOLVING LOANS AND SWINGLINE LOANS ON AND SUBJECT TO THE TERMS AND CONDITIONS
OF, AND TO THE EXTENT PROVIDED IN, THIS AGREEMENT.


 


(B)           SO LONG AS ALL LOANS MADE TO ANY SUBSIDIARY BORROWER AND ANY
RELATED OBLIGATIONS HAVE BEEN PAID IN FULL, THE BORROWER MAY TERMINATE THE
STATUS OF SUCH SUBSIDIARY BORROWER AS A SUBSIDIARY BORROWER HEREUNDER BY
FURNISHING TO THE ADMINISTRATIVE AGENT A TERMINATION LETTER IN DUPLICATE, DULY
COMPLETED AND EXECUTED BY THE BORROWER AND SUCH SUBSIDIARY.  ANY TERMINATION
LETTER FURNISHED HEREUNDER SHALL BE EFFECTIVE UPON RECEIPT BY THE ADMINISTRATIVE
AGENT, WHICH SHALL PROMPTLY NOTIFY THE REVOLVING LENDERS.  NOTWITHSTANDING THE
FOREGOING, THE DELIVERY OF A TERMINATION LETTER WITH RESPECT TO ANY SUBSIDIARY
BORROWER SHALL NOT TERMINATE (I) ANY OBLIGATION OF SUCH SUBSIDIARY BORROWER THAT
REMAINS UNPAID AT THE TIME OF SUCH DELIVERY OR (II) THE OBLIGATIONS OF THE
BORROWER UNDER THE PARENT GUARANTY WITH RESPECT TO ANY SUCH UNPAID OBLIGATIONS.

 

SECTION 2.21.  Additional Reserve Costs.  (a) For so long as any Lender is
required to make special deposits with the Bank of England or comply with
reserve assets, liquidity, cash margin or other requirements of the Bank of
England and/or the Financial Services Authority, to maintain reserve asset
ratios or to pay fees, in each case in respect of such Lender’s Eurocurrency
Loans or Swingline Foreign Currency Loans, such Lender shall be entitled to
require the Applicable Borrower to pay, contemporaneously with each payment of
interest on each of such Loans, additional interest on such Loan at a rate per
annum equal to the Mandatory Costs Rate.

 


(B)           FOR SO LONG AS ANY LENDER IS REQUIRED TO COMPLY WITH RESERVE
ASSETS, LIQUIDITY, CASH MARGIN OR OTHER REQUIREMENTS OF ANY MONETARY OR OTHER
AUTHORITY (INCLUDING ANY SUCH REQUIREMENT IMPOSED BY THE EUROPEAN CENTRAL BANK
OR THE EUROPEAN SYSTEM OF CENTRAL BANKS, BUT EXCLUDING REQUIREMENTS REFLECTED IN
THE STATUTORY RESERVE RATE OR THE MANDATORY COSTS RATE) IN RESPECT OF ANY OF
SUCH LENDER’S EUROCURRENCY LOANS AND SWINGLINE FOREIGN CURRENCY LOANS, SUCH
LENDER SHALL BE ENTITLED TO REQUIRE THE APPLICABLE BORROWER TO PAY,
CONTEMPORANEOUSLY WITH EACH PAYMENT OF INTEREST ON EACH OF SUCH LENDER’S LOANS
SUBJECT TO SUCH REQUIREMENTS, ADDITIONAL INTEREST ON SUCH LOAN AT A RATE PER
ANNUM SPECIFIED BY SUCH LENDER TO BE THE COST TO SUCH LENDER OF COMPLYING WITH
SUCH REQUIREMENTS IN RELATION TO SUCH LOAN.


 


(C)           ANY ADDITIONAL INTEREST OWED PURSUANT TO PARAGRAPH (A) OR (B)
ABOVE SHALL BE DETERMINED BY THE APPLICABLE LENDER, WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR, AND PROVIDED IN REASONABLE DETAIL IN WRITING
TO THE APPLICABLE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) AT LEAST
FIVE BUSINESS DAYS BEFORE EACH DATE ON WHICH INTEREST IS PAYABLE FOR THE
APPLICABLE LOAN, AND SUCH ADDITIONAL INTEREST SHALL BE PAYABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER ON EACH DATE ON WHICH
INTEREST IS PAYABLE FOR SUCH LOAN.


 

SECTION 2.22.  Illegality.  If it becomes illegal in any applicable jurisdiction
for a Lender to perform any of its obligations as contemplated by this Agreement
or to fund, issue or maintain its participation in any Loan or Letter of Credit,
(a) that Lender shall promptly notify the Administrative Agent upon becoming
aware of such event, (b) upon the Administrative

 

45

--------------------------------------------------------------------------------


 

Agent notifying the Borrower, the Commitment of such Lender will immediately be
cancelled to the extent required to avoid such illegality and (c) the Applicable
Borrower shall repay such Lender’s Loans made to such Applicable Borrower on the
last day of the Interest Period for each Loan occurring after the Administrative
Agent has notified the Borrower or, if earlier, the date specified by the Lender
in the notice delivered to the Administrative Agent (being no earlier than the
last day of any applicable grace period permitted by law).  In the event of any
Commitment cancellation pursuant hereto, at the option of the Borrower made
within ten (10) Business Days of such cancellation, a new or existing Lender
acceptable to the Borrower, the Administrative Agent and the Issuing Bank may
assume such cancelled Commitment pursuant to documentation reasonably
satisfactory to the Borrower and the Administrative Agent; provided that no
Lender shall be obligated to assume all or any part of any such cancelled
Commitment.

 

ARTICLE III

Representations and Warranties

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
of the Borrowers’ corporate or comparable powers and have been duly authorized
by all necessary corporate or comparable and, if required, equity holder
action.  This Agreement has been duly executed and delivered by each of the
Borrowers and constitutes a legal, valid and binding obligation of each of the
Borrowers, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any of its Subsidiaries or any order of any Governmental
Authority (except where the violation of such order could not reasonably be
expected to have a Material Adverse Effect), (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any of its Subsidiaries or its assets (except where such violation
or default could not reasonably be expected to result in a Material Adverse
Effect or liability to any Lender), or give rise to a right thereunder to
require any payment in any material amount to be made by the Borrower or any of
its Subsidiaries, and

 

46

--------------------------------------------------------------------------------


 

(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries except Liens created under the Credit
Documents.

 

SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2005, reported on by KPMG LLP, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended March 31, 2006, certified by its chief financial officer. 
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

 


(B)           SINCE DECEMBER 31, 2005, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE
IN THE BUSINESS, ASSETS, OPERATIONS OR CONDITION, FINANCIAL OR OTHERWISE, OF THE
BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


 

SECTION 3.05.  Properties.  (a) Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 


(B)           EACH OF THE BORROWER AND ITS SUBSIDIARIES OWNS, OR IS LICENSED TO
USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL
PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE BORROWER AND ITS
SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON, EXCEPT FOR
ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)           AS OF THE EFFECTIVE DATE, THE BORROWER HAS NO SUBSIDIARIES OTHER
THAN THOSE SUBSIDIARIES LISTED ON SCHEDULE 3.05.  SCHEDULE 3.05 CORRECTLY SETS
FORTH, AS OF THE EFFECTIVE DATE, (I) THE PERCENTAGE OWNERSHIP (DIRECT OR
INDIRECT) OF THE BORROWER IN EACH CLASS OF CAPITAL STOCK OR OTHER EQUITY OF ITS
SUBSIDIARIES AND ALSO IDENTIFIES THE DIRECT OWNER THEREOF, AND (II) THE
JURISDICTION OF ORGANIZATION OF EACH SUCH SUBSIDIARY.


 

SECTION 3.06.  Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

 


(B)           EXCEPT WITH RESPECT TO ANY OTHER MATTERS THAT, INDIVIDUALLY OR IN
THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES (I) HAS FAILED TO
COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY
PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS
BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED

 

47

--------------------------------------------------------------------------------


 


NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF
ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY.


 

SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. 

 

SECTION 3.08.  Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09.  Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed (in each case giving effect to all applicable and permitted extensions)
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.10.  ERISA.  (a) No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.

 


(B)           EACH FOREIGN PENSION PLAN HAS BEEN MAINTAINED IN SUBSTANTIAL
COMPLIANCE WITH ITS TERMS AND IN SUBSTANTIAL COMPLIANCE WITH THE REQUIREMENTS OF
ANY AND ALL APPLICABLE LAWS, STATUTES, RULES, REGULATIONS AND ORDERS AND HAS
BEEN MAINTAINED, WHERE REQUIRED, IN GOOD STANDING WITH APPLICABLE REGULATORY
AUTHORITIES.  EXCEPT AS SET FORTH ON SCHEDULE 3.10, ALL CONTRIBUTIONS REQUIRED
TO BE MADE WITH RESPECT TO A FOREIGN PENSION PLAN HAVE BEEN TIMELY MADE. 
NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS INCURRED ANY MATERIAL
OBLIGATION IN CONNECTION WITH THE TERMINATION OF OR WITHDRAWAL FROM ANY FOREIGN
PENSION PLAN.  EXCEPT AS SET FORTH ON SCHEDULE 3.10, THE PRESENT VALUE OF THE
ACCRUED BENEFIT LIABILITIES (WHETHER OR NOT VESTED) UNDER EACH FOREIGN PENSION
PLAN, DETERMINED AS OF THE END OF THE BORROWER’S MOST RECENTLY ENDED FISCAL YEAR
ON THE BASIS OF ACTUARIAL ASSUMPTIONS, EACH OF WHICH IS REASONABLE, DID NOT
EXCEED THE CURRENT VALUE OF THE ASSETS OF SUCH FOREIGN PENSION PLAN ALLOCABLE TO
SUCH BENEFIT LIABILITIES.


 

SECTION 3.11.  Material Agreements.  Neither the Borrower nor any Subsidiary is
a party to any agreement or instrument or subject to any charter or other
corporate restriction

 

48

--------------------------------------------------------------------------------


 

which could reasonably be expected to have a Material Adverse Effect.  Neither
the Borrower nor any Subsidiary is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement to which it is a party, which default could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 3.12.  Labor Relations.  Neither the Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect.  There is (a) no significant unfair
labor practice complaint pending against the Borrower or any of its Subsidiaries
or, to the knowledge of the Borrower, threatened against any of them before the
National Labor Relations Board or any similar Governmental Authority in any
jurisdiction, and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against the Borrower or any of its Subsidiaries or, to the knowledge of the
Borrower, threatened against any of them, (b) no significant strike, labor
dispute, slowdown or stoppage is pending against the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries and (c) to the knowledge of the Borrower, no
question concerning union representation exists with respect to the employees of
the Borrower or any of its subsidiaries, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.13.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

SECTION 3.14.  Pari-Passu.  The obligations under this Agreement and the other
Credit Documents rank at least pari-passu with the claims of all unsecured and
unsubordinated creditors of any Credit Party except those claims which are given
preference as a matter of law.

 

ARTICLE IV

Conditions

 

SECTION 4.01.  Effectiveness and Initial Credit Events.  This Agreement and the
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

 

49

--------------------------------------------------------------------------------


 


(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM
EACH PARTY TO THIS AGREEMENT AND EACH OTHER CREDIT DOCUMENT EITHER (I) A
COUNTERPART OF SUCH AGREEMENT ON BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY
TRANSMISSION OF THE SIGNED SIGNATURE PAGES) THAT SUCH PARTY HAS SIGNED A
COUNTERPART OF SUCH AGREEMENT.


 


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE
EFFECTIVE DATE) OF COUNSEL FOR THE CREDIT PARTIES, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT.  THE BORROWER HEREBY REQUESTS SUCH
COUNSEL TO DELIVER SUCH OPINION.


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF THE CREDIT PARTIES,
THE AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO
THE CREDIT PARTIES, THIS AGREEMENT OR THE TRANSACTIONS, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED
THE EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A VICE PRESIDENT OR A FINANCIAL
OFFICER OF THE BORROWER, CONFIRMING COMPLIANCE WITH THE CONDITIONS SET FORTH IN
PARAGRAPHS (A) AND (B) OF SECTION 4.02.


 


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING ALL UPFRONT
FEES PAYABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS AND, TO
THE EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES
REQUIRED TO BE REIMBURSED OR PAID BY THE BORROWER HEREUNDER.


 


(F)            ALL PRINCIPAL, INTEREST, FEES AND OTHER OBLIGATIONS OF THE
BORROWERS UNDER THE EXISTING CREDIT AGREEMENT SHALL HAVE BEEN, OR SHALL BE
CONTEMPORANEOUSLY WITH THE MAKING OF ANY BORROWING ON THE EFFECTIVE DATE, PAID
IN FULL.


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, this Agreement and the obligations of the Lenders
to make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective unless each of the foregoing conditions is satisfied (or
waived pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time,
on August 31, 2006 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(A)           THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET FORTH IN
THIS AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH BORROWING
(EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES THAT SPEAK TO A PRIOR DATE,
WHICH REPRESENTATIONS AND

 

50

--------------------------------------------------------------------------------


 

WARRANTIES SHALL HAVE BEEN TRUE AND CORRECT ON AND AS OF SUCH PRIOR DATE) OR THE
DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS
APPLICABLE.

 

(B)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

Affirmative Covenants

 

Until all Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 5.01.  Financial Statements; Ratings Change and Other Information.  The
Borrower will furnish to the Administrative Agent and each Lender:

 

(A)           (I) WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF
THE BORROWER, THE BORROWER’S AUDITED CONSOLIDATED BALANCE SHEET AND RELATED
STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF
AND FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES
FOR THE PREVIOUS FISCAL YEAR, ALL REPORTED ON BY KPMG LLP OR OTHER INDEPENDENT
PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR
LIKE QUALIFICATION OR EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO
THE SCOPE OF SUCH AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL
STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND
RESULTS OF OPERATIONS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A
CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, AND (II) AS
SOON AS AVAILABLE BUT IN ANY EVENT WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER
THE END OF EACH FISCAL YEAR OF THE BORROWER, (A) FOR EACH MEMBER OF THE CREDIT
GROUP OTHER THAN THE BORROWER, ITS UNAUDITED (AND, IF PREPARED, AUDITED)
CONSOLIDATED (FOR ITSELF AND ITS SUBSIDIARIES) BALANCE SHEET AND RELATED
STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF
AND FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES
FOR THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS OR
INDEPENDENT PUBLIC ACCOUNTANTS, AS APPLICABLE, AS PRESENTING FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF SUCH
MEMBER OF THE CREDIT GROUP AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED
BASIS IN ACCORDANCE WITH GAAP, OR GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN
THE JURISDICTION OF SUCH MEMBER OF THE CREDIT GROUP, CONSISTENTLY APPLIED,
SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES AND
(B) A RECONCILIATION CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AND IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT OF THE

 

51

--------------------------------------------------------------------------------


 

FINANCIAL STATEMENTS DELIVERED FOR SUCH FISCAL YEAR PURSUANT TO SECTION
5.01(A)(I) AND THE FINANCIAL STATEMENTS DELIVERED FOR SUCH FISCAL YEAR PURSUANT
TO SECTION 5.01(A)(II)(A);

 

(B)           WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST
THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE BORROWER, ITS CONSOLIDATED
BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND
CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED
PORTION OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE
BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY ONE
OF ITS FINANCIAL OFFICERS AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES;

 

(C)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) OR (B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER
(I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS
OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE
TAKEN WITH RESPECT THERETO, (II) SETTING FORTH REASONABLY DETAILED CALCULATIONS
DEMONSTRATING COMPLIANCE WITH SECTIONS 6.09 AND 6.10, (III) STATING WHETHER ANY
CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF THE
AUDITED FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.04 AND, IF ANY SUCH CHANGE
HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL STATEMENTS
ACCOMPANYING SUCH CERTIFICATE, AND (IV) INCLUDING A COMPUTATION IN FORM
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT REFLECTING THE AGGREGATE
BOOK VALUE, DETERMINED AS OF THE APPLICABLE FISCAL QUARTER END IN ACCORDANCE
WITH GAAP, OF (A) THE ASSETS (EXCLUDING EQUITY INTERESTS IN SUBSIDIARIES AND
EXCLUDING THE BOOK VALUE OF ANY ASSETS OF A NON-COVERED SUBSIDIARY WHICH IS NOT
A WHOLLY-OWNED SUBSIDIARY TO THE EXTENT SUCH BOOK VALUE EXCEEDS THE AMOUNT OF
THE AGGREGATE INVESTMENTS (EQUITY INVESTMENTS PLUS OUTSTANDING INDEBTEDNESS)
MADE BY THE BORROWER OR ITS SUBSIDIARIES THEREIN) OF ALL NON-COVERED
SUBSIDIARIES (SUCH AGGREGATE BOOK VALUE BEING THE “EXCESS VALUE”) AND (B) THE
ASSETS (EXCLUDING EQUITY INTERESTS IN SUBSIDIARIES) OF THE BORROWER AND THE
COVERED SUBSIDIARIES;

 

(D)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A)(I) ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH
FINANCIAL STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE
OF THEIR EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT (WHICH
CERTIFICATE MAY BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING RULES OR
GUIDELINES);

 

(E)           PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL
PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY THE
BORROWER OR ANY SUBSIDIARY WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY
GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID
COMMISSION, OR WITH ANY NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED BY THE
BORROWER TO ITS SHAREHOLDERS GENERALLY, AS THE CASE MAY BE; AND

 

52

--------------------------------------------------------------------------------


 

(F)            PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION
REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE
BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.

 

SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(A)           THE OCCURRENCE OF ANY DEFAULT;

 

(B)           THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING THE
BORROWER OR ANY AFFILIATE THEREOF THAT, IF ADVERSELY DETERMINED, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(C)           THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY
OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE BORROWER AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING
$10,000,000; AND

 

(D)           ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.  The
Borrower will, and will cause each Subsidiary to, carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted.

 

SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b)

 

53

--------------------------------------------------------------------------------


 

maintain, with financially sound and reputable insurance companies (or through
self-insurance), insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

 

SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, during normal business hours and upon
reasonable prior notice, and without material disruption to the Borrower’s and
each Subsidiaries’ business operations, to visit and inspect its properties, to
examine and make extracts from its books and records to the extent related to
the transactions contemplated by this Agreement and the other Credit Documents,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

 

SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08.  Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used only for the general corporate purposes of the Borrower and its
Subsidiaries, including the financing of working capital, in the ordinary course
of business.  No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.  Letters of Credit
will be issued only to support the general corporate purposes of the Borrower
and its Subsidiaries.

 

SECTION 5.09.  Further Assurances; etc.  (a) The Borrower will, and will cause
each of its Subsidiaries to, at the expense of the Borrower, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports,
and other assurances or instruments and take such further steps relating to the
Collateral covered by any of the Security Documents as the Collateral Agent may
reasonably require to assure the creation and continuation of perfected security
interests in the Collateral and as are generally consistent with the terms of
this Agreement and the Security Documents.  Furthermore, the Borrower will, and
will cause its Subsidiaries to, deliver to the Collateral Agent such opinions of
counsel and other related documents as may be reasonably requested by the
Administrative Agent to assure compliance with this Section 5.09.

 

(b)           The Borrower agrees that each action required by clause (a) of
this Section 5.09 shall be completed as soon as reasonably practical, but in no
event later than thirty (30) days (or such greater number of days as the
Collateral Agent may agree) after such action is requested to be taken by the
Collateral Agent, the Administrative Agent or the Required Lenders.

 

54

--------------------------------------------------------------------------------


 

SECTION 5.10.  Additional Guarantors and Collateral.  If at any time a
certificate delivered pursuant to Section 5.01(c)(iv) reflects that both (a) the
Excess Value exceeds fifteen percent (15%) of the consolidated assets of the
Borrower and its Subsidiaries as of the applicable fiscal quarter end determined
in accordance with GAAP (excluding Equity Interests in Subsidiaries and
excluding the book value of any assets of a Non-Covered Subsidiary which is not
a Wholly-Owned Subsidiary to the extent such value exceeds the amount of the
aggregate investments (equity plus outstanding Indebtedness) made by the
Borrower or its Subsidiaries in such Non-Covered Subsidiary) and (b) the
consolidated assets of the Borrower and its Covered Subsidiaries as of the
applicable fiscal quarter end determined in accordance with GAAP is less than
$850,000,000, the Borrower shall, within ten (10) Business Days after delivery
of such certificate (or such longer period to which the Administrative Agent may
agree), either (1) cause one or more additional Subsidiaries to become
Subsidiary Guarantors and/or cause one or more additional Subsidiaries to become
Pledged Subsidiaries such that, after giving effect thereto on a pro-forma basis
as of such fiscal year end, the Excess Value as of such fiscal year end is less
than or equal to fifteen percent (15%) of the consolidated assets of the
Borrower and its Subsidiaries as of such fiscal year end determined in
accordance with GAAP or (2) cause the consolidated assets of the Borrower and
its Covered Subsidiaries, determined in accordance with GAAP, to be at least
$850,000,000. 

 

ARTICLE VI

Negative Covenants

 

Until all Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01.  Indebtedness.  The Borrower will not permit any Subsidiary to
create, incur, assume or permit to exist any Indebtedness, except:

 

(A)           INDEBTEDNESS CREATED HEREUNDER;

 

(B)           INDEBTEDNESS EXISTING ON THE ORIGINAL CLOSING DATE AND SET FORTH
IN SCHEDULE 6.01 BUT NOT EXTENSIONS, RENEWALS OR REPLACEMENTS OF ANY SUCH
INDEBTEDNESS; PROVIDED THAT A MAXIMUM OF $76,500,000 (BASED ON EXCHANGE RATES AS
OF NOVEMBER 30, 2005) IN WORKING CAPITAL AND OVERDRAFT LINES IN EFFECT ON THE
ORIGINAL CLOSING DATE MAY BE DESIGNATED AS RENEWABLE ON SCHEDULE 6.01;

 

(C)           INDEBTEDNESS OF ANY SUBSIDIARY TO THE BORROWER OR ANY OTHER
SUBSIDIARY;

 

(D)           GUARANTEES BY ANY SUBSIDIARY OF INDEBTEDNESS OF THE BORROWER OR
ANY OTHER SUBSIDIARY;

 

(e)           Indebtedness of any Subsidiary as an account party in respect of
trade letters of credit or under Swap Agreements permitted by Section 6.05;

 

55

--------------------------------------------------------------------------------


 

(f)            Indebtedness of any Person which becomes a Subsidiary which
Indebtedness is in existence at the time such Subsidiary is acquired pursuant to
an acquisition made in accordance with Section 6.04 and which is not incurred in
anticipation of such acquisition; provided that the terms of such Indebtedness
prohibit, or require a significant premium in the case of, prepayment of such
Indebtedness and such Indebtedness does not exceed $10,000,000 in the aggregate
at any time;

 

(g)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business (and not as part of an
overdraft line or similar credit facility);

 

(h)           Indebtedness with respect to performance bonds, surety bonds,
appeal bonds or custom bonds required in the ordinary course of business or in
connection with the enforcement of rights or claims of the Borrower or any of
its Subsidiaries;

 

(i)            Indebtedness that may be deemed to exist in connection with
obligations consisting of indemnification obligations, purchase price
adjustments, warranty claims and similar obligations in connection with customer
contracts or with agreements in connection with the acquisition or disposition
of assets permitted by this Agreement;

 

(j)            Indebtedness of SPCs incurred in connection with Permitted
Securitizations; provided that such Indebtedness shall be non-recourse to the
Borrower and its other Subsidiaries; and

 

(k)           other Indebtedness in an aggregate principal amount not exceeding
the sum of $5,000,000 plus an amount, not to exceed $20,000,000, equal to the
aggregate amount, if any, by which outstanding Indebtedness set forth on
Schedule 6.01 has been permanently repaid and not renewed (and not directly or
indirectly refinanced by any other Subsidiary) after the Original Closing Date. 

 

SECTION 6.02.  Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(A)           PERMITTED ENCUMBRANCES;

 

(B)           ANY LIEN ON ANY PROPERTY OR ASSET OF THE BORROWER OR ANY
SUBSIDIARY EXISTING ON THE ORIGINAL CLOSING DATE AND SET FORTH IN SCHEDULE 6.02
PLUS RENEWALS AND EXTENSIONS OF SUCH LIENS TO THE EXTENT DESIGNATED ON SCHEDULE
6.02; PROVIDED THAT (I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET
OF THE BORROWER OR ANY SUBSIDIARY AND (II) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS WHICH IT SECURED ON THE ORIGINAL CLOSING DATE AND EXTENSIONS,
RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF;

 

(C)           ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE
ACQUISITION THEREOF BY THE BORROWER OR ANY SUBSIDIARY OR EXISTING ON ANY
PROPERTY OR ASSET OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF
PRIOR TO THE TIME SUCH PERSON BECOMES A

 

56

--------------------------------------------------------------------------------


 

SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN
CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING A SUBSIDIARY, AS THE
CASE MAY BE, (II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF
THE BORROWER OR ANY SUBSIDIARY AND (III) SUCH LIEN SHALL SECURE ONLY
INDEBTEDNESS PERMITTED BY SECTION 6.01(F) WHICH IT SECURES ON THE DATE OF SUCH
ACQUISITION OR THE DATE SUCH PERSON BECOMES A SUBSIDIARY, AS THE CASE MAY BE,
AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF (“ACQUIRED LIENS”);

 

(D)           LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED
BY THE BORROWER OR ANY SUBSIDIARY; PROVIDED THAT (I) SUCH SECURITY INTERESTS
SECURE INDEBTEDNESS NOT EXCEEDING $10,000,000 IN THE AGGREGATE, (II) SUCH
SECURITY INTERESTS AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR
WITHIN NINETY (90) DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH
CONSTRUCTION OR IMPROVEMENT, (III) THE INDEBTEDNESS SECURED THEREBY DOES NOT
EXCEED THE COST OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL
ASSETS AND (IV) SUCH SECURITY INTERESTS SHALL NOT APPLY TO ANY OTHER PROPERTY OR
ASSETS OF THE BORROWER OR ANY SUBSIDIARY;

 

(E)           LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS;

 

(F)            LICENSES, SUBLICENSES, LEASES OR SUBLEASES GRANTED TO OTHER
PERSONS NOT MATERIALLY INTERFERING WITH THE CONDUCT OF THE BUSINESS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES, IN THE ORDINARY COURSE OF BUSINESS AND NOT
IN CONNECTION WITH ANY FINANCING;

 

(G)           LIENS OF LESSORS UPON ASSETS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES SUBJECT TO CAPITAL LEASE OBLIGATIONS TO THE EXTENT SUCH CAPITAL
LEASE OBLIGATIONS ARE PERMITTED HEREUNDER;

 

(H)           LIENS ARISING FROM PRECAUTIONARY UNIFORM COMMERCIAL CODE FINANCING
STATEMENT FILINGS REGARDING OPERATING LEASES ENTERED INTO IN THE ORDINARY COURSE
OF BUSINESS;

 

(I)            LIENS UPON ASSETS OF AN SPC GRANTED IN CONNECTION WITH A
PERMITTED SECURITIZATION AND CUSTOMARY BACKUP LIENS GRANTED BY THE TRANSFEROR IN
ACCOUNTS RECEIVABLE AND RELATED RIGHTS TRANSFERRED TO AN SPC IN CONNECTION WITH
A PERMITTED SECURITIZATION;

 

(J)            STATUTORY AND COMMON LAW LANDLORDS’ LIENS UNDER LEASES TO WHICH
THE BORROWER OR ANY OF ITS SUBSIDIARIES IS A PARTY;

 

(K)           LIENS ARISING OUT OF ANY CONDITIONAL SALE, TITLE RETENTION,
CONSIGNMENT OR SIMILAR ARRANGEMENTS FOR THE SALE OF GOODS ENTERED INTO BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS TO THE
EXTENT SUCH LIENS DO NOT ATTACH TO ANY ASSETS OTHER THAN THE GOODS SUBJECT TO
SUCH ARRANGEMENTS;

 

(L)            LIENS (I) INCURRED IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH THE PURCHASE OR SHIPPING OF GOODS OR ASSETS (OR THE RELATED
ASSETS AND PROCEEDS THEREOF), WHICH LIENS ARE IN FAVOR OF THE SELLER OR SHIPPER
OF SUCH GOODS OR ASSETS AND ONLY ATTACH TO SUCH GOODS OR ASSETS, AND (II) IN
FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A

 

57

--------------------------------------------------------------------------------


 

MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE
IMPORTATION OF GOODS;

 

(M)          BANKERS’ LIENS, RIGHTS OF SETOFF AND OTHER SIMILAR LIENS EXISTING
SOLELY WITH RESPECT TO CASH AND CASH EQUIVALENTS ON DEPOSIT IN ONE OR MORE
ACCOUNTS MAINTAINED BY THE BORROWER OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF
BUSINESS (AND NOT AS A SECURITY ARRANGEMENT), IN EACH CASE GRANTED OR EXISTING
IN THE ORDINARY COURSE OF BUSINESS IN FAVOR OF THE BANK OR BANKS WITH WHICH SUCH
ACCOUNTS ARE MAINTAINED, SECURING ONLY AMOUNTS OWING TO SUCH BANK OR BANKS WITH
RESPECT TO CASH MANAGEMENT AND OPERATING ACCOUNT ARRANGEMENTS AND NOT WITH
RESPECT TO OVERDRAFT LINES OR SIMILAR FACILITIES; AND

 

(N)           OTHER LIENS SECURING INDEBTEDNESS AT NO TIME EXCEEDING IN
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT AN AMOUNT EQUAL TO $25,000,000 LESS THE
PRINCIPAL AMOUNT OF ANY INDEBTEDNESS SECURED BY ACQUIRED LIENS; PROVIDED,
HOWEVER, THAT NO BREACH OF THIS SECTION 6.02 SHALL BE DEEMED TO EXIST BY VIRTUE
OF THE CREATION OR INCURRENCE OF AN ACQUIRED LIEN (THE CIRCUMSTANCE WHEREBY THE
AGGREGATE INDEBTEDNESS SECURED BY LIENS UNDER THIS SUBSECTION 6.02(N) EXCEEDS
$25,000,000 AS A RESULT OF AN ACQUIRED LIEN BEING REFERRED TO AS A “PERMITTED
EXCESS”); PROVIDED, FURTHER, HOWEVER, THAT FOR SO LONG AS A PERMITTED EXCESS
EXISTS NO FURTHER LIENS SHALL BE PERMITTED BY THIS SECTION 6.02(N) AND NO
INDEBTEDNESS SECURED PURSUANT TO THIS SECTION 6.02(N) MAY BE EXTENDED OR
REFINANCED ON A SECURED BASIS.

 

SECTION 6.03.  Fundamental Changes.  (a)  The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (ii) any Person may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary (and, if either such
Subsidiary is a Subsidiary Guarantor, then the surviving entity shall also be a
Subsidiary Guarantor) and (iii) any Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a
Wholly-Owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04. 

 


(B)           THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, MAKE
ANY ASSET DISPOSITION EXCEPT FOR:


 

(I)            ASSET DISPOSITIONS AMONG THE BORROWERS AND ONE OR MORE SUBSIDIARY
GUARANTORS OR AMONG ANY SUBSIDIARY GUARANTORS;

 

(II)           ASSET DISPOSITIONS BY FOREIGN SUBSIDIARIES (OTHER THAN ANY
SUBSIDIARY BORROWER) TO EITHER THE BORROWER OR ANY SUBSIDIARY;

 

(III)          ASSET DISPOSITIONS EXPRESSLY PERMITTED BY SECTIONS 6.04, 6.06 OR
6.07;

 

(IV)          THE DISTRIBUTION OF PROMOTIONAL ITEMS IN THE ORDINARY COURSE OF
BUSINESS;

 

58

--------------------------------------------------------------------------------


 

(V)           (A) THE SALE OR DISCOUNT WITHOUT RECOURSE AND IN THE ORDINARY
COURSE OF BUSINESS OF ACCOUNTS RECEIVABLE IN CONNECTION WITH A PERMITTED
SECURITIZATION OR (B) THE FACTORING OF ACCOUNTS RECEIVABLE BY FOREIGN
SUBSIDIARIES WITHOUT RECOURSE AND IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE;

 

(VI)          THE GRANTING OF LICENSES, SUBLICENSES, LEASES OR SUBLEASES TO
OTHER PERSONS NOT MATERIALLY INTERFERING WITH THE CONDUCT OF THE BUSINESS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES, IN THE ORDINARY COURSE OF BUSINESS AND NOT
IN CONNECTION WITH ANY FINANCING; AND

 

(VII)         OTHER ASSET DISPOSITIONS OF PROPERTY THAT, TOGETHER WITH ALL OTHER
PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES PREVIOUSLY LEASED, SOLD OR
DISPOSED OF IN ASSET DISPOSITIONS MADE PURSUANT TO THIS SECTION 6.03(B)(VII)
DURING THE TWELVE-MONTH PERIOD ENDING WITH THE MONTH IN WHICH ANY SUCH LEASE,
SALE OR OTHER DISPOSITION OCCURS, DO NOT CONSTITUTE A SUBSTANTIAL PORTION OF THE
PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES.

 


(C)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE
TYPE CONDUCTED BY THE BORROWER AND ITS SUBSIDIARIES ON THE DATE OF EXECUTION OF
THIS AGREEMENT AND BUSINESSES REASONABLY RELATED THERETO.


 

SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

 


(A)           CASH AND CASH EQUIVALENTS;


 


(B)           INVESTMENTS BY THE BORROWER EXISTING ON THE ORIGINAL CLOSING DATE
IN THE EQUITY INTERESTS OF ITS SUBSIDIARIES OR LISTED ON SCHEDULE 3.10;


 


(C)           LOANS OR ADVANCES MADE BY THE BORROWER TO ANY SUBSIDIARY AND MADE
BY ANY SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY;


 


(D)           GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED BY SECTION 6.01;


 


(E)           INVESTMENTS BY MEMBERS OF THE CREDIT GROUP IN THE EQUITY INTERESTS
OF OTHER MEMBERS OF THE CREDIT GROUP;


 


(F)            INVESTMENTS BY NON-COVERED SUBSIDIARIES IN THE EQUITY INTERESTS
OF OTHER NON-COVERED SUBSIDIARIES, STEP TRANSACTIONS AND CONTRIBUTIONS OF THE
EQUITY INTERESTS OF ANY NON-COVERED SUBSIDIARY BY A MEMBER OF THE CREDIT GROUP
TO ANY OTHER SUBSIDIARY; PROVIDED THAT THE DIRECT OR INDIRECT EQUITY INTEREST OF
THE BORROWER IN SUCH NON-COVERED SUBSIDIARY SHALL NOT BE REDUCED AS A RESULT OF
SUCH CONTRIBUTION;

 

59

--------------------------------------------------------------------------------


 


(G)           PERMITTED ACQUISITIONS MADE BY THE BORROWER OR ANY WHOLLY-OWNED
SUBSIDIARY SO LONG AS: (I) NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT
THE TIME OF THE CONSUMMATION OF THE PROPOSED PERMITTED ACQUISITION OR
IMMEDIATELY AFTER GIVING EFFECT THERETO; (II) AFTER GIVING EFFECT TO SUCH
PROPOSED PERMITTED ACQUISITION AND ANY INDEBTEDNESS INCURRED IN CONNECTION
THEREWITH, ON A PRO FORMA BASIS THE BORROWER IS IN COMPLIANCE WITH THE FINANCIAL
COVENANTS SET FORTH IN SECTIONS 6.09 AND 6.10, (III) IF THE AGGREGATE
CONSIDERATION FOR SUCH PERMITTED ACQUISITION IS IN EXCESS OF $25,000,000, THE
BORROWER SHALL HAVE GIVEN THE ADMINISTRATIVE AGENT WRITTEN NOTICE OF SUCH
PROPOSED PERMITTED ACQUISITION AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE
CONSUMMATION OF THEREOF (OR SUCH SHORTER PERIOD OF TIME AS MAY BE REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT), WHICH NOTICE SHALL BE EXECUTED BY A
FINANCIAL OFFICER OF THE BORROWER, SHALL DESCRIBE IN REASONABLE DETAIL THE
PRINCIPAL TERMS AND CONDITIONS OF SUCH PERMITTED ACQUISITION AND SHALL BE
ACCOMPANIED BY CALCULATIONS DEMONSTRATING THE PRO FORMA COMPLIANCE REFERRED TO
IN SUBSECTION (II) ABOVE;


 


(H)           INVESTMENTS (INCLUDING DEBT OBLIGATIONS) RECEIVED IN CONNECTION
WITH THE BANKRUPTCY OR REORGANIZATION OF SUPPLIERS AND CUSTOMERS AND IN GOOD
FAITH SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES WITH,
CUSTOMERS AND SUPPLIERS ARISING IN THE ORDINARY COURSE OF BUSINESS;


 


(I)            LOANS AND ADVANCES TO OFFICERS AND EMPLOYEES OF THE BORROWER OR
ITS SUBSIDIARIES FOR MOVING, RELOCATION, TRAVEL AND OTHER SIMILAR EXPENSES AT NO
TIME EXCEEDING $1,000,000 IN THE AGGREGATE IN OUTSTANDING PRINCIPAL AMOUNT;


 


(J)            SWAP AGREEMENTS TO THE EXTENT PERMITTED BY SECTION 6.05;


 


(K)           PROMISSORY NOTES AND OTHER NON-CASH CONSIDERATION RECEIVED AS A
RESULT OF ANY ASSET DISPOSITION PERMITTED HEREUNDER; AND


 


(L)            OTHER INVESTMENTS (VALUED AS OF THE TIME MADE) NOT AT ANY TIME
EXCEEDING 10% OF CONSOLIDATED NET WORTH DETERMINED AS OF THE MOST RECENT FISCAL
QUARTER END FOR WHICH FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT TO
SECTION 5.01.


 

SECTION 6.05.  Swap Agreements.  The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

 

SECTION 6.06.  Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare, pay or make, or agree to declare, pay or
make, directly or indirectly, any Restricted Payment, except (a) the Borrower
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its common stock, (b) Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests, (c) the
Borrower may make Restricted Payments pursuant to and in accordance with stock
option plans

 

60

--------------------------------------------------------------------------------


 

or other benefit plans for management or employees of the Borrower and its
Subsidiaries and (d) so long as no Default exists immediately before or
immediately after giving effect thereto, the Borrower may make other Restricted
Payments.

 

SECTION 6.07.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

 


(A)           IN THE ORDINARY COURSE OF BUSINESS AT PRICES AND ON TERMS AND
CONDITIONS NOT LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY THAN COULD BE
OBTAINED ON AN ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES;


 


(B)           TRANSACTIONS BETWEEN OR AMONG THE BORROWER AND ITS WHOLLY-OWNED
SUBSIDIARIES;


 


(C)           CUSTOMARY FEES PAID TO NON-OFFICER DIRECTORS OF THE BORROWER AND
ITS SUBSIDIARIES;


 


(D)           THE ISSUANCE OF SHARES OF THE BORROWER’S OR ITS SUBSIDIARIES’
EQUITY INTERESTS AS OTHERWISE PERMITTED BY THIS AGREEMENT;


 


(E)           THE ENTERING INTO, AND THE MAKING OF PAYMENTS UNDER, EMPLOYMENT
AGREEMENTS, EMPLOYEE BENEFITS PLANS, STOCK OPTION PLANS, INDEMNIFICATION
PROVISIONS AND OTHER SIMILAR COMPENSATORY ARRANGEMENTS WITH OFFICERS, EMPLOYEES
AND DIRECTORS OF THE BORROWER AND ITS SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICES;


 


(F)            THE PAYMENT OF REASONABLE MANAGEMENT FEES, LICENSING FEES AND
SIMILAR FEES TO THE BORROWER OR TO ANY SUBSIDIARY BY ANY SUBSIDIARY; AND


 


(G)           ANY RESTRICTED PAYMENT PERMITTED BY SECTION 6.06.


 

SECTION 6.08.  Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement, (ii)
the foregoing shall not apply to restrictions and conditions existing on the
Original Closing Date identified on Schedule 6.08 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this

 

61

--------------------------------------------------------------------------------


 

Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof,
customary provisions restricting assignment of any licensing agreement (in which
the Borrower or any of its Subsidiaries is the licensee) or other contract
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business, restrictions on the transfer of any asset pending the close of the
sale of such asset and restrictions on the transfer of any asset subject to a
Lien permitted hereunder.

 

SECTION 6.09.  Minimum Interest Coverage Ratio.  The Borrower will not permit
the Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower
to be less than or equal to 3.00:1.00. 

 

SECTION 6.10.  Maximum Leverage Ratio.  The Borrower will cause the Leverage
Ratio to be less than 3.25 to 1.00 at all times.

 

SECTION 6.11.  Subordinated Indebtedness; Other Indebtedness and Payments.  The
Borrower will not, and will not permit any Subsidiary to, make any amendment or
modification to the indenture, note or other agreement evidencing or governing
any subordinated Indebtedness, except to the extent such amendment or
modification does not affect the subordination provisions thereof, does not make
the covenants or defaults less advantageous to the Borrower or its Subsidiaries
and is not otherwise material, or directly or indirectly voluntarily prepay,
defease or in substance defease, purchase, redeem, retire or otherwise acquire,
any subordinated Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any single
Indebtedness that constitutes a Material Indebtedness or collective Indebtedness
that constitutes Material Indebtedness or any subordinated Indebtedness prior to
the date when due (other than its obligations hereunder) while a Default has
occurred and is continuing or in violation of any relevant term of
subordination.

 

ARTICLE VII

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(A)           ANY OF THE BORROWERS SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN
OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT OR ANY CASH
COLLATERAL AMOUNT DUE PURSUANT TO SECTION 2.06(J) WHEN AND AS THE SAME SHALL
BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED FOR
PREPAYMENT THEREOF OR OTHERWISE;

 

(B)           ANY OF THE BORROWERS SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR
ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF
THIS ARTICLE) PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME
DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF
THREE BUSINESS DAYS;

 

(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH ANY CREDIT DOCUMENT
OR ANY

 

62

--------------------------------------------------------------------------------


 

AMENDMENT OR MODIFICATION THEREOF OR WAIVER THEREUNDER, OR IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN
CONNECTION WITH ANY CREDIT DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR
WAIVER THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT
WHEN MADE OR DEEMED MADE;

 

(D)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN SECTION 5.02, 5.03 (WITH RESPECT TO THE
BORROWER’S EXISTENCE) OR 5.08 OR IN ARTICLE VI;

 

(E)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE SPECIFIED
IN CLAUSE (A), (B) OR (D) OF THIS ARTICLE), AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED (IF CAPABLE OF REMEDY) FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF
FROM THE ADMINISTRATIVE AGENT TO THE BORROWER (WHICH NOTICE WILL BE GIVEN AT THE
REQUEST OF ANY LENDER);

 

(F)            THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT
(WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY
MATERIAL INDEBTEDNESS, TAKING INTO ACCOUNT ANY APPLICABLE GRACE OR CURE PERIODS,
WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE;

 

(G)           ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL
INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR
PERMITS (WITH OR WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE
HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR
THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE
PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED
MATURITY, TAKING INTO ACCOUNT ANY APPLICABLE GRACE OR CURE PERIODS; PROVIDED
THAT THIS CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT BECOMES DUE AS
A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR ASSETS SECURING
SUCH INDEBTEDNESS;

 

(H)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF THE BORROWER OR ANY SUBSIDIARY OR ITS DEBTS, OR OF A SUBSTANTIAL
PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT
OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL
FOR THE BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND,
IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60
DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE
ENTERED;

 

(I)            THE BORROWER OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY
PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP
OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF,
OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR
PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR OR CONSENT TO
THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART

 

63

--------------------------------------------------------------------------------


 

OF ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A
PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT
FOR THE BENEFIT OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF
EFFECTING ANY OF THE FOREGOING;

 

(J)            THE BORROWER OR ANY SUBSIDIARY SHALL BECOME UNABLE, ADMIT IN
WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;

 

(K)           ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $10,000,000 (EXCLUSIVE OF AMOUNTS COVERED BY INSURANCE WHERE
THE APPLICABLE INSURER HAS ACKNOWLEDGED LIABILITY) SHALL BE RENDERED AGAINST THE
BORROWER, ANY SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN
UNDISCHARGED FOR A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL
NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT
CREDITOR TO ATTACH OR LEVY UPON ANY ASSETS OF THE BORROWER OR ANY SUBSIDIARY TO
ENFORCE ANY SUCH JUDGMENT;

 

(L)            AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE
REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE
OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE BORROWER
AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING (I) $5,000,000 IN ANY YEAR
OR (II) $10,000,000 FOR ALL PERIODS (IN EACH CASE, EXCLUSIVE OF AMOUNTS COVERED
BY INSURANCE WHERE THE APPLICABLE INSURER HAS ACKNOWLEDGED LIABILITY);

 

(M)          A CHANGE IN CONTROL SHALL OCCUR;

 

(N)           THE PARENT GUARANTY, THE SUBSIDIARY GUARANTY OR ANY PROVISIONS
THEREOF SHALL CEASE TO BE IN FULL FORCE OR EFFECT AS TO THE BORROWER OR ANY
SUBSIDIARY GUARANTOR, OR THE BORROWER, ANY SUBSIDIARY GUARANTOR OR ANY PERSON
ACTING FOR OR ON BEHALF OF THE BORROWER OR ANY SUBSIDIARY GUARANTOR SHALL DENY
OR DISAFFIRM THE BORROWER’S OR SUCH SUBSIDIARY GUARANTOR’S OBLIGATIONS UNDER THE
PARENT GUARANTY OR THE SUBSIDIARY GUARANTY, AS APPLICABLE; OR

 

(O)           ANY SECURITY DOCUMENT SHALL CEASE TO BE IN FULL FORCE AND EFFECT,
OR SHALL CEASE TO GIVE THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
PARTIES THE LIENS, RIGHTS, POWERS AND PRIVILEGES PURPORTED TO BE CREATED
THEREBY, OR ANY CREDIT PARTY SHALL DEFAULT IN THE DUE PERFORMANCE OR OBSERVANCE
OF ANY TERM, COVENANT OR AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED
PURSUANT TO ANY SUCH SECURITY DOCUMENT AND SUCH DEFAULT SHALL CONTINUE BEYOND
THE PERIOD OF GRACE, IF ANY, SPECIFICALLY APPLICABLE THERETO PURSUANT TO THE
TERMS OF SUCH SECURITY DOCUMENT.

 

then, and in every such event (other than an event with respect to any of the
Borrowers described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times: 
(i) terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so

 

64

--------------------------------------------------------------------------------


 

declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in case of any
event with respect to any of the Borrowers described in clause (h) or (i) of
this Article, the Revolving Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

 

ARTICLE VIII

The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Bank (or, in the
case of a payment default in respect of an amount required to be paid to the
Administrative Agent, until the Administrative Agent has actual knowledge of
such default).  The Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document

 

65

--------------------------------------------------------------------------------


 

delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as

 

66

--------------------------------------------------------------------------------


 

it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

The Administrative Agent shall be permitted from time to time to designate one
of its Affiliates to perform the duties to be performed by the Administrative
Agent hereunder with respect to Loans and Borrowings denominated in Foreign
Currencies.  The provisions of this Article VIII shall apply to any such
Affiliate mutatis mutandis.

 

Without limiting the foregoing, the Administrative Agent and Collateral Agent
are hereby authorized by the Lenders to enter into any amendments to the
Intercreditor Agreement or the Pledge Agreements, in their respective capacities
as Administrative Agent and Collateral Agent acting on behalf of the Secured
Parties, as they deem necessary or advisable in connection with this amendment
and restatement of the Existing Credit Agreement, and each Lender hereby agrees
to be bound by the Intercreditor Agreement and such Pledge Agreement as it may
from time to time be so amended or modified and in effect in accordance with its
terms.  The Administrative Agent, the Collateral Agent, the Borrower, each
Lender and FIH hereby affirm that the Intercreditor Agreement is in full force
and effect as of the date hereof and that the term “Original Credit Agreement”
as defined in the Intercreditor Agreement shall mean this Agreement, as amended,
restated, supplemented or otherwise modified from time to time, and further
agree that the Intercreditor Agreement shall be construed in accordance with and
governed by the law of the State of New York.  Each Lender hereby affirms the
authority of the Administrative Agent or Collateral Agent, as applicable, to
enter into the Intercreditor Agreement and Security Documents, as applicable, in
their respective capacities as Administrative Agent and Collateral Agent acting
on behalf of the Secured Parties, and agrees that it is bound thereby as
applicable.

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(I)            IF TO THE BORROWER OR ANY SUBSIDIARY BORROWER, TO IT AT
SAUER-DANFOSS INC., 250 PARKWAY DRIVE, SUITE 270, LINCOLNSHIRE, ILLINOIS 60069,
ATTENTION OF CHARLES M. COHRS (TELECOPY NO. 847-876-1763), WITH A COPY TO
TREASURY MANAGER (TELECOPY NO. 49 4321 871 121);

 

67

--------------------------------------------------------------------------------


 

(ii)           if to the Administrative Agent or Swingline Lender, to it at
JPMorgan Chase Bank, N.A., Loan and Agency Services, 10 South Dearborn, 19th
Floor, Chicago, Illinois 60603-2003, Attention of Claudia Kech (Telecopy No.
312-385-7096), with a copy to J.P. Morgan Europe Limited, Loan and Agency
Services Group, 125 London Wall, 9th Floor, London EC2Y 5AJ United Kingdom,
Attention of Stephen Clarke (Telecopy No. 44 207 7772360);

 

(iii)          if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Loan
and Agency Services, 10 South Dearborn, 19th Floor, Chicago, Illinois
60603-2003, Attention of Claudia Kech (Telecopy No. 312-385-7096); and

 

(IV)          IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER)
SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 


(B)           NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES PURSUANT TO ARTICLE II UNLESS OTHERWISE AGREED BY THE
ADMINISTRATIVE AGENT AND THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT OR THE
BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)           ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
GIVEN ON THE DATE OF RECEIPT.


 

SECTION 9.02.  Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

 


(B)           NEITHER THIS AGREEMENT, THE PARENT GUARANTY, THE SUBSIDIARY
GUARANTY NOR THE PLEDGE AGREEMENT NOR ANY PROVISION HEREOF OR THEREOF MAY BE
WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN
WRITING ENTERED INTO BY THE BORROWER AND THE REQUIRED LENDERS OR BY THE BORROWER
AND THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE

 

68

--------------------------------------------------------------------------------


 


REQUIRED LENDERS; PROVIDED THAT NO SUCH AGREEMENT SHALL (I) INCREASE THE
COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE
THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF
INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE SCHEDULED DATE OF
PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT, OR ANY INTEREST
THEREON, OR ANY FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE
ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY
COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (IV)
CHANGE SECTION 2.18(B) OR (C) IN A MANNER THAT WOULD ALTER THE PRO RATA SHARING
OF PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (V)
CHANGE ANY OF THE PROVISIONS OF THIS SECTION OR THE DEFINITION OF “REQUIRED
LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF
LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER, OR (VI) RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL OR,
EXCEPT IN CONNECTION WITH A TRANSACTION PERMITTED BY SECTION 6.03, RELEASE ANY
SUBSIDIARY GUARANTOR FROM ITS OBLIGATIONS UNDER THE SUBSIDIARY GUARANTY, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER; PROVIDED FURTHER THAT NO SUCH AGREEMENT
SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER HEREUNDER WITHOUT
THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE
SWINGLINE LENDER, AS THE CASE MAY BE.


 


(C)           NOTWITHSTANDING THE FOREGOING, UPON THE EXECUTION AND DELIVERY OF
ALL DOCUMENTATION REQUIRED BY SECTION 2.09(D) TO BE DELIVERED IN CONNECTION WITH
AN INCREASE TO THE AGGREGATE COMMITMENT, THE ADMINISTRATIVE AGENT, THE BORROWER
AND THE NEW OR EXISTING LENDERS WHOSE COMMITMENTS HAVE BEEN AFFECTED MAY AND
SHALL ENTER INTO AN AMENDMENT HEREOF (WHICH SHALL BE BINDING ON ALL PARTIES
HERETO AND THE NEW LENDERS) SOLELY FOR THE PURPOSE OF REFLECTING ANY NEW LENDERS
AND THEIR NEW COMMITMENTS AND ANY INCREASE IN THE COMMITMENT OF ANY EXISTING
LENDER.


 


(D)           IF, IN CONNECTION WITH ANY PROPOSED WAIVER, AMENDMENT OR
MODIFICATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT AS CONTEMPLATED BY
CLAUSES (I) THROUGH (VI) OF SECTION 9.02(B), THE CONSENT OF THE REQUIRED LENDERS
IS OBTAINED BUT THE CONSENT OF ONE OR MORE OTHER LENDERS WHOSE CONSENT IS
REQUIRED IS NOT OBTAINED, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT
(INCLUDING PAYMENT OF THE ASSIGNMENT FEE PAYABLE PURSUANT TO SECTION 9.04), UPON
NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO
ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT) AND SHALL GRANT ITS CONSENT TO THE PROPOSED WAIVER, AMENDMENT OR
MODIFICATION; PROVIDED THAT (I) THE BORROWER SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (AND IF A REVOLVING COMMITMENT IS
BEING ASSIGNED, EACH ISSUING BANK), WHICH CONSENT SHALL NOT UNREASONABLY BE
WITHHELD OR DELAYED AND (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN
AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND
ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN
THE CASE OF ALL OTHER AMOUNTS).

 

69

--------------------------------------------------------------------------------


 

(e)           Notwithstanding the foregoing, upon the request of the Borrower
and without the further consent of the Secured Parties, the Collateral Agent
shall, if needed and as appropriate, enter into an amendment and/or restatement
of the applicable Security Documents to provide for the grant of an equal and
ratable Lien in the Collateral to secure any FIH Sharing Debt; provided that
such modifications shall be made and such Lien shall be granted by the Borrower
only substantially contemporaneously with the assumption of such Indebtedness by
the Borrower and the release of the applicable Subsidiary therefrom; and further
provided that such modifications shall be on terms and conditions satisfactory
to the Administrative Agent and the Collateral Agent and shall be contingent
upon the Administrative Agent and FIH having entered into such additional
intercreditor arrangements, if any, as the Administrative Agent shall have
requested (it being understood that the Administrative Agent is hereby
authorized by the Secured Parties to enter into such agreements on its and their
behalf).

 

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 


(B)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY,
THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER
OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED
HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR

 

70

--------------------------------------------------------------------------------


 


RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE.


 


(C)           TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED
TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES
TO PAY TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, AS
THE CASE MAY BE, SUCH LENDER’S RATABLE SHARE (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT BY REFERENCE TO
THE AGGREGATE OUTSTANDING TERM LOANS AND AGGREGATE REVOLVING COMMITMENTS (OR, IF
THE REVOLVING COMMITMENTS HAVE TERMINATED, AGGREGATE REVOLVING CREDIT EXPOSURE))
OF SUCH UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED
LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS
INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
THE SWINGLINE LENDER IN ITS CAPACITY AS SUCH.


 


(D)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWERS SHALL NOT
ASSERT, AND HEREBY WAIVE, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.


 


(E)           ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER THAN
TEN BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR.


 

SECTION 9.04.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 


(B)           (I) SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II)
BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF:


 

(A)          THE BORROWER; PROVIDED THAT NO CONSENT OF THE BORROWER SHALL BE
REQUIRED FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER WHICH IS IN THE
BUSINESS

 

71

--------------------------------------------------------------------------------


 

OF EXTENDING OR HOLDING COMMERCIAL CREDIT, AN APPROVED FUND OR, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, ANY OTHER ASSIGNEE;

 

(B)           THE ADMINISTRATIVE AGENT; PROVIDED THAT NO CONSENT OF THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT OF ANY TERM LOAN TO A
LENDER, AN AFFILIATE OF A LENDER WHICH IS IN THE BUSINESS OF EXTENDING OR
HOLDING COMMERCIAL CREDIT OR AN APPROVED FUND, OR OF ANY REVOLVING COMMITMENT TO
AN ASSIGNEE THAT IS A LENDER WITH A REVOLVING COMMITMENT IMMEDIATELY PRIOR TO
GIVING EFFECT TO SUCH ASSIGNMENT; AND

 

(C)           THE ISSUING BANK; PROVIDED THAT NO CONSENT OF THE ISSUING BANK
SHALL BE REQUIRED FOR AN ASSIGNMENT OF ANY TERM LOAN. 

 

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

(A)          EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A
LENDER, AN APPROVED FUND OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER’S COMMITMENT OR LOANS OF ANY CLASS, THE AMOUNT OF THE
COMMITMENT OR LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN
$5,000,000, IN THE CASE OF AN ASSIGNMENT OF REVOLVING COMMITMENT OR REVOLVING
LOANS, AND NOT LESS THAN $1,000,000, IN THE CASE OF AN ASSIGNMENT OF A TERM
LOAN, UNLESS IN EITHER CASE EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT
OTHERWISE CONSENT; PROVIDED THAT NO SUCH CONSENT OF THE BORROWER SHALL BE
REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(B)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT; PROVIDED THAT THIS CLAUSE SHALL NOT BE CONSTRUED TO PROHIBIT THE
ASSIGNMENT OF ALL OR A PART OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS IN
RESPECT OF ONE CLASS OF COMMITMENTS OR LOANS NOT IN PROPORTION TO ITS RIGHTS AND
OBLIGATIONS IN RESPECT OF ANOTHER CLASS OF COMMITMENTS OR LOANS;

 

(C)           THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500; AND

 

(D)          THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE IN WHICH THE ASSIGNEE
DESIGNATES ONE OR MORE CREDIT CONTACTS TO WHOM ALL SYNDICATE-LEVEL INFORMATION
(WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
AFFILIATES, THE CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES) WILL BE MADE AVAILABLE AND WHO MAY RECEIVE SUCH INFORMATION IN
ACCORDANCE WITH THE ASSIGNEE’S COMPLIANCE PROCEDURES AND APPLICABLE LAWS,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

72

--------------------------------------------------------------------------------


 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH
(B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO (IF
NOT ALREADY) AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.15, 2.16, 2.17 AND 9.03).  ANY ASSIGNMENT OR TRANSFER BY
A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH
THIS SECTION 9.04 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY
SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
PARAGRAPH (C) OF THIS SECTION.

 

(IV)          THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
THE BORROWERS, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT
AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR, AND THE BORROWERS, THE ADMINISTRATIVE AGENT,
THE ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN
THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES
OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL
BE AVAILABLE FOR INSPECTION BY THE BORROWER, THE ISSUING BANK AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF
THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH
(B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER;
PROVIDED THAT IF EITHER THE ASSIGNING LENDER OR THE ASSIGNEE SHALL HAVE FAILED
TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.05(C),
2.06(D) OR (E), 2.07(B), 2.18(D) OR 9.03(C), THE ADMINISTRATIVE AGENT SHALL HAVE
NO OBLIGATION TO ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE
INFORMATION THEREIN IN THE REGISTER UNLESS AND UNTIL SUCH PAYMENT SHALL HAVE
BEEN MADE IN FULL, TOGETHER WITH ALL ACCRUED INTEREST THEREON.  EXCEPT AS
PROVIDED IN SECTION 9.04(D), NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF
THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS
PARAGRAPH.

 

73

--------------------------------------------------------------------------------


 


(C)           (I) ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWERS, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, SELL
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT);
PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE BORROWERS, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE OTHER LENDERS SHALL CONTINUE TO
DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT
PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH
LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED
THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT
THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER
DESCRIBED IN THE FIRST PROVISO TO SECTION 9.02(B) THAT AFFECTS SUCH
PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION, THE BORROWERS AGREE
THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.15, 2.16
AND 2.17 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST
BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT
PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SECTION 9.08 AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE
SUBJECT TO SECTION 2.18(C) AS THOUGH IT WERE A LENDER.


 

(II)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NO
PARTICIPANT SHALL BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.15,
2.16 OR 2.17 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH
RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE
PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN
CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL
NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.17 UNLESS THE BORROWER IS NOTIFIED
OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR
THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 2.17(E) AS THOUGH IT WERE A
LENDER.

 


(D)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT AND ANY PROMISSORY NOTE
ISSUED HEREUNDER TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING WITHOUT
LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK OR THE CENTRAL BANK OF A EUROPEAN UNION MEMBER, AND THE OTHER PROVISIONS OF
THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY
SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the

 

74

--------------------------------------------------------------------------------


 

Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender to or for the credit
or the account of any of the Borrowers against any of and all the obligations of
such Person now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 


(B)           EACH OF THE BORROWERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF

 

75

--------------------------------------------------------------------------------


 


NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST THE BORROWERS OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


 


(C)           EACH OF THE BORROWERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


 


(D)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER (OTHER THAN BY ELECTRONIC COMMUNICATION) PROVIDED FOR
NOTICES IN SECTION 9.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential),

 

76

--------------------------------------------------------------------------------


 

(b) to the extent requested by any regulatory authority, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any of the Borrowers and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information (i)
is or becomes publicly available other than as a result of a breach of this
Section or (ii) is or becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower.  For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS. 

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges

 

77

--------------------------------------------------------------------------------


 

and other amounts which are treated as interest on such Loan under applicable
law (collectively the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

SECTION 9.14.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Person, which information includes the names and addresses
of the Borrowers and other information that will allow such Lender to identify
the Borrowers in accordance with the Act.

 

SECTION 9.15.  Conversion of Currencies.  (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

 

(b)  The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.15 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

 

SECTION 9.16.  Collateral Agent as Joint Creditor.

 


(A)           THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS
AGREE THAT THE COLLATERAL AGENT, TO THE EXTENT THE COLLATERAL AGENT IS NOT A
CREDITOR ITSELF, SHALL BE THE JOINT CREDITOR (TOGETHER WITH THE RELEVANT LENDER)
OF EACH AND EVERY OBLIGATION OF THE BORROWER IN FULL TOWARDS EACH OR ANY OF THE
ADMINISTRATIVE AGENT AND THE LENDERS UNDER EACH AND EVERY CREDIT DOCUMENT, AND
THAT ACCORDINGLY THE COLLATERAL AGENT WILL HAVE ITS OWN INDEPENDENT RIGHT

 

78

--------------------------------------------------------------------------------


 


TO DEMAND PERFORMANCE BY THE BORROWER OF THOSE OBLIGATIONS (THE OBLIGATIONS OWED
TO THE COLLATERAL AGENT AS JOINT CREDITOR HEREINAFTER REFERRED TO AS THE
“PARALLEL DEBT”).  HOWEVER, A DISCHARGE OF ANY SUCH OBLIGATION TO ONE OF THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR A LENDER SHALL, TO THE SAME
EXTENT, DISCHARGE THE CORRESPONDING OBLIGATION OWING TO THE OTHER AND THE
COLLATERAL AGENT SHALL PROMPTLY REMIT TO THE APPLICABLE LENDER OR THE
ADMINISTRATIVE AGENT ANY AMOUNTS RECEIVED IN PAYMENT OF THE PARALLEL DEBT
RELATED TO SUCH PERSON.


 


(B)           WITHOUT LIMITING OR AFFECTING THE COLLATERAL AGENT’S RIGHTS
AGAINST THE BORROWER (WHETHER UNDER THIS SECTION OR UNDER ANY OTHER PROVISION OF
THE CREDIT DOCUMENTS), THE COLLATERAL AGENT AGREES WITH EACH LENDER (ON A
SEVERAL AND DIVIDED BASIS) THAT, SUBJECT TO THE NEXT SENTENCE, IT WILL NOT
EXERCISE ITS RIGHTS AS A JOINT CREDITOR WITH A LENDER EXCEPT WITH THE CONSENT OF
SUCH LENDER AND EACH LENDER MAY EXERCISE ITS RIGHTS RELATING TO OBLIGATIONS OWED
IT UNDER THE CREDIT DOCUMENTS INDEPENDENTLY OF, AND WITHOUT THE CONSENT OF, THE
COLLATERAL AGENT.  NOTHING IN THE PREVIOUS SENTENCE SHALL IN ANY WAY LIMIT THE
COLLATERAL AGENT’S RIGHT TO ACT IN THE PROTECTION OR PRESERVATION OF RIGHTS
UNDER OR TO ENFORCE ANY SECURITY DOCUMENT AS CONTEMPLATED HEREBY AND/OR THE
RELEVANT SECURITY DOCUMENT (OR TO DO ANY ACT REASONABLY INCIDENTAL TO ANY OF THE
FOREGOING).


 


(C)           FOR PURPOSES OF THIS SECTION 9.16, IN RELATION TO ALL SECURITY
DOCUMENTS GOVERNED BY GERMAN LAW (THE “GERMAN SECURITY DOCUMENTS”), THE
COLLATERAL AGENT ACTS IN ITS OWN NAME AND NOT AS A TRUSTEE, AND ITS CLAIMS IN
RESPECT OF THE PARALLEL DEBT SHALL NOT BE HELD ON TRUST.  THE COLLATERAL GRANTED
UNDER THE GERMAN SECURITY DOCUMENTS TO THE COLLATERAL AGENT TO SECURE THE
PARALLEL DEBT IS GRANTED TO THE COLLATERAL AGENT IN ITS CAPACITY AS CREDITOR OF
THE PARALLEL DEBT AND SHALL NOT BE HELD ON TRUST.


 

SECTION 9.17.  Appointment.  Each Subsidiary Borrower hereby authorizes and
empowers the Borrower to act as its representative and attorney-in-fact for the
purposes of signing documents and giving and receiving notices (including
borrowing requests and interest elections hereunder) and other communications in
connection with the this Agreement and the transactions contemplated thereby and
for the purposes of modifying or amending any provision of this Agreement and
further agrees that the Administrative Agent and each Lender may conclusively
rely on the foregoing authorization.

 

SECTION 9.18.  Know Your Customers. 

 


(A)           IF:


 

(I)            THE INTRODUCTION OF OR ANY CHANGE IN (OR IN THE INTERPRETATION,
ADMINISTRATION OR APPLICATION OF) ANY LAW OR REGULATION MADE AFTER THE DATE OF
THIS AGREEMENT;

 

(II)           ANY CHANGE IN THE STATUS OF A BORROWER OR THE COMPOSITION OF THE
SHAREHOLDERS OF A BORROWER AFTER THE DATE OF THIS AGREEMENT; OR

 

(III)          A PROPOSED ASSIGNMENT OR TRANSFER BY A LENDER OF ANY OF ITS
RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT TO A PARTY THAT IS NOT A LENDER
PRIOR TO SUCH ASSIGNMENT OR TRANSFER,

 

79

--------------------------------------------------------------------------------


 

obligates the Administrative Agent or any Lender (or, in the case of paragraph
(iii) above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Applicable Borrower shall
promptly upon the request of the Administrative Agent or any Lender supply, or
cause to be supplied, such documentation and other evidence as is reasonably
requested by the Administrative Agent (for itself or on behalf of any Lender) or
any Lender (for itself or, in the case of the event described in paragraph (iii)
above, on behalf of any prospective new Lender) in order for the Administrative
Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied with the results
of all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the Transactions.

 


(B)           EACH LENDER SHALL PROMPTLY UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT SUPPLY SUCH DOCUMENTATION AND OTHER EVIDENCE AS IS REASONABLY REQUESTED BY
THE ADMINISTRATIVE AGENT (FOR ITSELF) IN ORDER FOR THE ADMINISTRATIVE AGENT TO
CARRY OUT AND BE SATISFIED WITH THE RESULTS OF ALL NECESSARY “KNOW YOUR
CUSTOMER” OR OTHER SIMILAR CHECKS UNDER ALL APPLICABLE LAWS AND REGULATIONS
PURSUANT TO THE TRANSACTIONS.


 


(C)           FOLLOWING THE DESIGNATION OF ANY SUBSIDIARY BORROWER PURSUANT TO
SECTION 2.20, IF THE ADDITION OF SUCH SUBSIDIARY BORROWER OBLIGATES THE
ADMINISTRATIVE AGENT OR ANY LENDER TO COMPLY WITH “KNOW YOUR CUSTOMER” OR
SIMILAR IDENTIFICATION PROCEDURES IN CIRCUMSTANCES WHERE THE NECESSARY
INFORMATION IS NOT ALREADY AVAILABLE TO IT, THE BORROWER SHALL PROMPTLY UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT OR ANY LENDER SUPPLY, OR CAUSE TO BE
SUPPLIED, SUCH DOCUMENTATION AND OTHER EVIDENCE AS IS REASONABLY REQUESTED BY
THE ADMINISTRATIVE AGENT (FOR ITSELF OR ON BEHALF OF ANY LENDER) OR ANY LENDER
(FOR ITSELF OR ON BEHALF OF ANY PROSPECTIVE NEW LENDER) IN ORDER FOR THE
ADMINISTRATIVE AGENT OR SUCH LENDER OR ANY PROSPECTIVE NEW LENDER TO CARRY OUT
AND BE SATISFIED WITH THE RESULTS OF ALL NECESSARY “KNOW YOUR CUSTOMER” OR OTHER
SIMILAR CHECKS UNDER ALL APPLICABLE LAWS AND REGULATIONS PURSUANT TO THE
ADDITION OF SUCH SUBSIDIARY TO THIS AGREEMENT AS A SUBSIDIARY BORROWER.


 

SECTION 9.19.  Amendment and Restatement. 

 

(A)           ON THE EFFECTIVE DATE, THE EXISTING CREDIT AGREEMENT SHALL BE
AMENDED, RESTATED AND SUPERSEDED IN ITS ENTIRETY HEREBY.  THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT (I) THIS AGREEMENT, ANY NOTES DELIVERED PURSUANT TO
SECTION 2.10(G) AND THE OTHER CREDIT DOCUMENTS EXECUTED AND DELIVERED IN
CONNECTION HEREWITH DO NOT CONSTITUTE A NOVATION OR TERMINATION OF THE
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT AS IN EFFECT PRIOR TO THE
EFFECTIVE DATE AND (II) SUCH OBLIGATIONS ARE IN ALL RESPECTS CONTINUING WITH
ONLY THE TERMS THEREOF BEING MODIFIED AS PROVIDED IN THIS AGREEMENT.

 

(B)           NOTWITHSTANDING THE MODIFICATIONS EFFECTED BY THIS AGREEMENT OF
THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWERS CONTAINED IN THE
EXISTING CREDIT AGREEMENT, THE BORROWERS ACKNOWLEDGE AND AGREE THAT ANY CAUSES
OF ACTION OR OTHER RIGHTS CREATED IN FAVOR OF ANY LENDER AND ITS SUCCESSORS
ARISING OUT OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWERS
CONTAINED IN OR DELIVERED (INCLUDING REPRESENTATIONS, WARRANTIES AND COVENANTS
DELIVERED IN CONNECTION WITH THE MAKING OF THE LOANS OR OTHER EXTENSIONS OF
CREDIT THEREUNDER) IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT SHALL
SURVIVE THE EXECUTION AND

 

80

--------------------------------------------------------------------------------


 

DELIVERY OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT IT IS UNDERSTOOD AND AGREED
THAT THE BORROWERS’ MONETARY OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT IN
RESPECT OF THE LOANS AND LETTERS OF CREDIT THEREUNDER SHALL ON AND AFTER THE
EFFECTIVE DATE BE EVIDENCED BY THIS AGREEMENT AS PROVIDED IN ARTICLE II HEREOF.

 

(C)           ALL INDEMNIFICATION OBLIGATIONS OF THE BORROWERS PURSUANT TO THE
EXISTING CREDIT AGREEMENT (INCLUDING ANY ARISING FROM A BREACH OF THE
REPRESENTATIONS THEREUNDER) SHALL SURVIVE THE AMENDMENT AND RESTATEMENT OF THE
EXISTING CREDIT AGREEMENT PURSUANT TO THIS AGREEMENT.

 

SECTION 9.20.  German Tax Confirmation. 

 


(A)           UPON THE WRITTEN REQUEST OF A SUBSIDIARY BORROWER TAX-RESIDENT IN
GERMANY (EACH A “GERMAN BORROWER”), AND ADDITIONALLY AS PROVIDED IN PARAGRAPH
(D) BELOW, EACH LENDER SHALL, TO THE EXTENT IT MAY LAWFULLY DO SO, AS SOON AS
REASONABLY PRACTICABLE, ISSUE A CONFIRMATION IN SUBSTANTIALLY THE FORM ATTACHED
HERETO AS EXHIBIT E (EACH A “TAX CONFIRMATION”), BUT NOT MORE THAN ONCE A YEAR
UNLESS THE BORROWER DEMONSTRATES TO THE SATISFACTION OF THE ADMINISTRATIVE AGENT
THAT MORE THAN ONE TAX CONFIRMATION IS REQUIRED IN A PARTICULAR YEAR, IN ORDER
TO ENABLE THE RESPECTIVE GERMAN BORROWER TO PROVIDE SUCH INFORMATION AS IT DEEMS
APPROPRIATE TO THE GERMAN TAX AUTHORITIES REGARDING THE ABSENCE OF ANY
BACK-TO-BACK FINANCING WITHIN THE MEANING OF THE PUBLIC DECREES OF THE TAX
AUTHORITIES (THE “DECREES”) TO SECTION 8A OF THE GERMAN CORPORATE INCOME TAX ACT
(KÖRPERSCHAFTSTEUERGESETZ) DATED 15 JULY 2004 AND 22 JULY 2005.


 


(B)           EACH GERMAN BORROWER WILL FORWARD TO THE LENDERS SUCH INFORMATION
WHICH MAY BE REASONABLY REQUIRED BY ANY LENDER (BASED ON THE THEN APPLICABLE
PRACTICE OF THE GERMAN TAX AUTHORITIES) TO ENABLE SUCH LENDER TO ISSUE THE TAX
CONFIRMATION.  NO TAX CONFIRMATION ISSUED BY A LENDER SHALL CONTAIN ANY
STATEMENTS THAT SUCH LENDER IS NOT PERMITTED TO ISSUE BY LAW, ADMINISTRATIVE
RULE OR REGULATION OF THE JURISDICTION TO WHICH SUCH LENDER OR ANY OF ITS
AFFILIATES IS SUBJECT.


 


(C)           EACH OF THE BORROWERS CONFIRMS TO EACH LENDER AND TO THE
ADMINISTRATIVE AGENT THAT THE TAX CONFIRMATIONS WILL BE ISSUED BY THE LENDERS,
TO THE EXTENT THEY MAY LAWFULLY DO SO, EXCLUSIVELY AT THE REQUEST OF THE
RELEVANT GERMAN BORROWER AND SOLELY FOR PROVIDING INFORMATION TO THE GERMAN TAX
AUTHORITIES REGARDING THE ABSENCE OF ANY BACK-TO-BACK-FINANCING PURSUANT TO THE
DECREES WITH RESPECT TO THE CREDIT DOCUMENTS AND THAT NEITHER THE LENDERS NOR
THE ADMINISTRATIVE AGENT ARE RESPONSIBLE FOR EXAMINING THE BORROWERS’ TAX
POSITION OR FOR ACHIEVING ANY CERTAIN TAX TREATMENT OF THE BORROWERS. 
FURTHERMORE, EACH OF THE BORROWERS CONFIRMS TO EACH LENDER AND TO THE
ADMINISTRATIVE AGENT THAT A TAX CONFIRMATION IS NOT GIVEN FOR THE BORROWERS TO
RELY ON, BUT ONLY FOR DELIVERY TO THE COMPETENT TAX AUTHORITIES AND THAT,
THEREFORE, NONE OF THE BORROWERS WILL RAISE ANY CLAIMS AGAINST A LENDER OR THE
ADMINISTRATIVE AGENT BASED ON, OR IN CONNECTION WITH, A (CORRECT OR INCORRECT)
TAX CONFIRMATION.  NO LENDER WILL BE, AND NEITHER THE ADMINISTRATIVE AGENT NOR
THE COLLATERAL AGENT WILL BE, LIABLE FOR ANY LOSS, EXPENSE OR ANY OTHER COST
WHATSOEVER INCURRED OR SUFFERED BY ANY OF THE BORROWERS AS A CONSEQUENCE OF ANY
DELIVERY OR FAILURE TO DELIVER A TAX CONFIRMATION BY A LENDER (OR BY THE
ADMINISTRATIVE AGENT ON BEHALF OF A LENDER) OR FOR ANY OTHER ACTION TAKEN AS
CONTEMPLATED BY THIS SECTION 9.20.  THE LENDERS MAY CONCLUSIVELY RELY ON
INSTRUCTIONS OF THE ADMINISTRATIVE

 

81

--------------------------------------------------------------------------------


 


AGENT AND THE COLLATERAL AGENT FOR THE COMPLETION OF THE TAX CONFIRMATIONS AS TO
MATTERS OTHER THAN THE NAME AND JURISDICTION OF EACH LENDER.


 


(D)           EACH LENDER, TO THE EXTENT IT MAY LAWFULLY DO SO, WILL ISSUE AN
AMENDED FORM OF TAX CONFIRMATION TO BE REASONABLY AGREED UPON IN THE EVENT THAT
THE TAX LAWS (OR THE OFFICIAL INTERPRETATION OF THEM BY THE GERMAN TAX
ADMINISTRATION) APPLICABLE AS OF THE EFFECTIVE DATE ARE AMENDED.  EACH LENDER IS
PERMITTED TO ISSUE AN ADJUSTED TAX CONFIRMATION AT ANY TIME, AND, IN PARTICULAR,
IN RESPECT OF ANY AMENDMENT TO THE CREDIT DOCUMENTS, AND THE LENDERS ARE NOT
BOUND BY ANY CONFIDENTIALITY OR SECRECY REQUIREMENT HEREUNDER OR UNDER ANY
APPLICABLE LAWS, REGULATIONS OR PRACTICE IN RESPECT OF ANY INFORMATION IN THAT
RESPECT REQUESTED BY, AND PROVIDED BY THEM TO, ANY TAX AUTHORITY.


 


(E)           ANY COSTS AND EXPENSES REASONABLY INCURRED BY ANY LENDER IN
CONNECTION WITH THE PROVISION OF THE TAX CONFIRMATIONS (INCLUDING REASONABLE
FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO SUCH LENDER) WILL BE BORNE BY THE
RELEVANT GERMAN BORROWER.  THE BORROWER WILL INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH LENDER OR ANY OF THEM FROM
ANY CLAIMS RAISED AGAINST THEM ON THE GROUNDS OF HAVING ISSUED A TAX
CONFIRMATION AND AGAINST ANY RELATED LOSSES, DAMAGES, LIABILITIES AND EXPENSES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL).

 

[Signature Pages Follow]

 

82

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or representatives as of the
day and year first above written.

 

 

 

SAUER-DANFOSS INC.

 

 

 

By

/s/ Karl J. Schmidt

 

 

Name:

Karl J. Schmidt

 

 

Title:

Executive Vice President and Chief Financial

 

Officer

 

 

 

 

 

 

 

 

 

 

 

SAUER-DANFOSS HOLDING APS

 

 

 

 

 

 

 

 

 

 

By

/s/ Karl J. Schmidt

 

 

Name:

Karl J. Schmidt

 

 

Title:

Chairman

 

 

 

 

 

 

 

 

 

 

By

/s/ Charles M. Cohrs

 

 

Name:

Charles M. Cohrs

 

 

Title:

by Power of Attorney

 

 

 

 

 

 

 

 

 

 

SAUER-DANFOSS GMBH & CO. OHG

 

 

 

 

 

 

 

 

 

 

By

/s/ John N. Langrick

 

 

Name:

John N. Langrick

 

 

Title:

Director of Finance Europe

 

 

 

 

 

 

 

 

 

 

By

/s/ Achim Heinzer

 

 

Name:

Achim Heinzer

 

 

Title:

Director of Human Resources

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually
and as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

 

 

By

/s/ Nathan L. Bloch

 

 

Name:

Nathan L. Bloch

 

 

Title:

Senior Vice President

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank Luxembourg S.A.

 

 

 

 

 

 

 

 

 

 

By

/s/ Inge Palzer

 

 

Name:

Inge Palzer

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

By

/s/ Thomas Schroeter

 

 

Name:

Thomas Schroeter

 

 

Title:

Associate

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Danske Bank A/S

 

 

 

 

 

 

 

 

 

 

By

/s/ Mogens Olesen

 

 

Name:

Mogens Olesen

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

By

/s/ Ole Hatting

 

 

Name:

Ole Hatting

 

 

Title:

Chief Legal Counsel

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, National Association

 

 

 

 

 

 

 

 

 

 

By

/s/ Casey A. Cason

 

 

Name:

Casey A. Cason

 

 

Title:

Vice President

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LaSalle Bank National Association

 

 

 

 

 

 

 

 

 

 

By

/s/ Marlee Zweigbaum

 

 

Name:

Marlee Zweigbaum

 

 

Title:

Vice President

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AKTIENGESELLSCHAFT.

 

 

 

 

 

 

 

 

 

 

By

/s/ Frank Lück

 

 

Name:

Frank Lück

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

By

/s/ Martin Reinhardt

 

 

Name:

Martin Reinhardt

 

 

Title:

Vice President

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Landesbank Hessen-Thüringen Girozentrale

 

 

 

 

 

 

 

 

 

 

By

/s/ Marcus Winkler

 

 

Name:

Marcus Winkler

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

By

/s/ Peter Wambold

 

 

Name:

Peter Wambold

 

 

Title:

Vice President

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Mizuho Corporate Bank (Germany)

 

 

Aktiengesellschaft

 

 

 

 

 

 

 

 

 

 

By

/s/ Andreas Tretzmüller

 

 

Name:

Andreas Tretzmüller

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

By

/s/ Uwe Schneider

 

 

Name:

Uwe Schneider

 

 

Title:

Associate

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

The Royal Bank of Scotland plc acting as agent for
National Westminster Bank Plc

 

 

 

 

 

 

 

 

 

By

/s/ Jason Driscoll

 

 

Name:

Jason Driscoll

 

 

Title:

Relationship Director

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

 

 

 

By

/s/ Mark S. Gronich

 

 

Name:

Mark S. Gronich

 

 

Title:

Authorized Signatory

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Tatra banka, a.s.

 

 

 

 

 

 

 

 

 

 

By

/s/ Dkfm. Rainer Franz

 

 

Name:

Dkfm. Rainer Franz

 

 

Title:

Chairman of the Board of Management

 

 

 

 

 

 

 

 

 

 

By

/s/ Ing. Miroslav Ulicny

 

 

Name:

Ing. Miroslav Ulicny

 

 

Title:

Deputy Chairman of the Board of Managing

 

Directors and Deputy Chief Executive Officer

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIH Erhvervsbank A/S, Finance for Danish Industry

 

 

 

 

 

 

 

 

 

By

/s/ Keld Nybo Jensen

 

 

Name:

Keld Nybo Jensen

 

 

Title:

First Vice President

 

 

 

 

 

 

 

 

 

 

By

/s/ Per Mikkelsen

 

 

Name:

Per Mikkelsen

 

 

Title:

Senior Vice President

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1.01

 

PRICING SCHEDULE

 

APPLICABLE RATE

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

Eurocurrency Spread

 

0.500

%

0.625

%

0.750

%

0.875

%

1.125

%

ABR Spread

 

0

%

0

%

0

%

0

%

0

%

Commitment Fee Rate

 

0.125

%

0.150

%

0.175

%

0.200

%

0.250

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 5.01 of this Agreement.

 

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than or equal to 1.25 to 1.00.

 

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than or equal to 1.75 to 1.00.

 

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 2.25 to 1.00.

 

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Leverage Ratio is less than or equal to 2.75 to 1.00.

 

“Level V Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status or Level IV Status.

 

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, or Level V Status.

 

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Borrower’s Status as reflected in the then most recent Financials. 
Adjustments, if any, to the

 

1

--------------------------------------------------------------------------------


 

Applicable Rate shall be effective five Business Days after the Administrative
Agent has received the applicable Financials.  If the Borrower fails to deliver
the Financials to the Administrative Agent at the time required pursuant to the
Credit Agreement, then the Applicable Rate shall be the highest Applicable Rate
set forth in the foregoing table until five Business Days after such Financials
are so delivered.

 

2

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitments

 

Lender

 

Revolving
Commitment

 

Term
Commitment

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.*

 

$

36,000,000.00

 

€

4,759,638.30

 

Deutsche Bank Luxembourg S.A.*

 

$

35,571,428.57

 

€

4,702,975.91

 

Danske Bank A/S*

 

$

35,571,428.57

 

€

4,702,975.91

 

Wells Fargo Bank, National Association*

 

$

31,714,285.72

 

€

4,193,014.66

 

LaSalle Bank National Association*

 

$

31,714,285.72

 

€

4,193,014.66

 

Commerzbank AG*

 

$

20,142,857.14

 

€

2,663,130.94

 

Landesbank Hessen-Thuringen*

 

$

20,142,857.14

 

€

2,663,130.94

 

Mizuho Corporate Bank*

 

$

20,142,857.14

 

€

2,663,130.94

 

Royal Bank of Scotland Plc*

 

$

20,142,857.14

 

€

2,663,130.94

 

Royal Bank of Canada*

 

$

20,142,857.14

 

€

2,663,130.94

 

Tatra Bank, A.S.*

 

$

20,142,857.14

 

€

2,663,130.94

 

FIH Erhvervsbank A/S

 

$

8,571,428.58

 

€

1,133,247.21

 

Total

 

$

300,000,000.00

 

€

39,663,652.23

 

 

--------------------------------------------------------------------------------

*Existing Lender

 

--------------------------------------------------------------------------------


 

Schedule 3.05

Subsidiaries of Sauer-Danfoss Inc.

(direct or indirect ownership 100% unless otherwise noted)

 

Name of Subsidiary

 

Interest
of
Borrower

 

Direct Owner if not Borrower

 

Type of Entity

Sauer-Danfoss (US) Company

 

 

 

 

 

Delaware Corporation

Hydro-Gear, Inc.

 

(60

)%

Sauer-Danfoss (US) Company

 

Delaware Corporation

Hydro-Gear Limited Partnership

 

(60

)%

Sauer-Danfoss (US) Company

 

Illinois Limited Partnership

TSD Integrated Controls LLC

 

(50.1

)%

Sauer-Danfoss (US) Company

 

Delaware Limited Liability Company

Sauer-Danfoss Ltda.

 

 

 

Sauer-Danfoss (US) Company (10%) & Borrower (90%)

 

Brazil Limited Liability Company

Sauer-Danfoss Hidraulica Mobil Ltda.

 

 

 

Sauer-Danfoss Ltda.

 

Brazil Corporation

Sauer-Danfoss Shanghai Hydrostatic Transmission Co., Ltd.

 

(60

)%

 

 

China Corporation

Sauer-Danfoss Shanghai Co. Ltd

 

 

 

 

 

China Corporation

Sauer-Danfoss Holding ApS

 

 

 

 

 

Denmark Corporation

Sauer-Danfoss BVBA

 

 

 

Sauer-Danfoss Holding ApS

 

Belgium Corporation

Sauer-Danfoss ApS

 

 

 

Sauer-Danfoss Holding ApS

 

Denmark Corporation

Oy Sauer-Danfoss AB

 

 

 

Sauer-Danfoss Holding ApS

 

Finland Corporation

Sauer-Danfoss S.A.S

 

 

 

Sauer-Danfoss Holding ApS

 

France Corporation

Sauer-Danfoss (Berching) GmbH

 

 

 

Sauer-Danfoss Holding ApS

 

Germany Corporation

Sauer-Danfoss (Kaiserslautern) GmbH

 

 

 

Sauer-Danfoss Holding ApS

 

Germany Corporation

Sauer-Danfoss India Private Limited

 

 

 

Sauer-Danfoss Holding ApS

 

India Corporation

Sauer-Danfoss S.r.l.

 

 

 

Sauer-Danfoss Holding ApS

 

Italy Corporation

Sauer-Danfoss BV

 

 

 

Sauer-Danfoss Holding ApS

 

Netherlands Corporation

Sauer-Danfoss A/S

 

 

 

Sauer-Danfoss Holding ApS

 

Norway Corporation

Sauer-Danfoss sp.z.o.o.

 

 

 

Sauer-Danfoss Holding ApS

 

Poland Corporation

Sauer-Danfoss (Älmhult) AB

 

 

 

Sauer-Danfoss Holding ApS

 

Sweden Corporation

Sauer-Danfoss AB

 

 

 

Sauer-Danfoss (Älmhult) AB

 

Sweden Corporation

Integrated Control Technologies Ltd.

 

 

 

Sauer-Danfoss Holding ApS

 

U.K. Corporation

Sauer-Danfoss-Daikin Ltd.

 

(65

)%

Sauer-Danfoss Holding ApS

 

Japanese Corporation

Sauer-Danfoss Pty Ltd.

 

(65

)%

Sauer-Danfoss-Daikin Ltd.

 

Australian Corporation

Sauer-Danfoss-Daikin Ltd.

 

(65

)%

Sauer-Danfoss-Daikin Ltd.

 

Korean Corporation

Sauer-Danfoss Pte. Ltd.

 

(65

)%

Sauer-Danfoss-Daikin Ltd.

 

Singapore Corporation

Sauer-Danfoss-Daikin Mobile Hydraulics (Shanghai) Co., Ltd.

 

(65

)%

Sauer-Danfoss-Daikin Ltd.

 

China Corporation

Sauer-Danfoss GmbH & Co. OHG

 

 

 

 

 

Germany Partnership

Sauer-Danfoss GmbH

 

 

 

 

 

Germany Corporation

Sauer-Danfoss Informatik GmbH

 

 

 

Sauer-Danfoss GmbH

 

Germany Corporation

Sauer-Danfoss SA

 

 

 

Sauer-Danfoss GmbH

 

Spain Corporation

Sauer-Danfoss a.s.

 

 

 

Sauer-Danfoss GmbH

 

Slovakia Corporation

Merkur Hydraulika s.r.o

 

 

 

Sauer-Danfoss a.s.

 

Slovakia Corporation

Sauer-Danfoss (Bologna) SpA

 

 

 

 

 

Italy Corporation

Sauer-Danfoss Ltd

 

 

 

 

 

U.K. Corporation

Sauer-Danfoss (Swindon) Ltd.

 

 

 

Sauer-Danfoss Ltd

 

U.K. Corporation

SDUK Ltd.

 

 

 

Sauer-Danfoss Ltd

 

U.K. Corporation

 

--------------------------------------------------------------------------------


 

Schedule  3.10

 

Sauer-Danfoss Inc.

Foreign Pension Plan Matters

 

Germany

 

Plan Name:

Company Pension Scheme of Sauer-Danfoss Gmbh & Co

Total Liabilities as of June 30, 2006:

€35,040,000

Total Assets as of June 30, 2006:

€0 (The plan is unfunded)

Funding Requirement:

None is required at this time

 

A second pension related plan of Sauer-Danfoss Gmbh & Co., which allows
employees of a certain age to take partial retirement over a period of years
(“Altersteilziet”), is funded using an insurance company and purchasing
money-market units which are held in trust for the employee. As at June 30,
2006, the accrued costs of the plan were Euros 820.000 and set against this were
assets of Euros 659.000. A third pension-related plan of Sauer-Danfoss Gmbh &
Co., a flexible working arrangement whereby hours are banked in an accrual on
the balance sheet of the company and added to or released according to working
requirements (“Lebensarbeitszeitkonten”), is in its infancy and the accrued
liabilities vary depending upon factory activity. There are no assets allocated
to these liabilities.

 

--------------------------------------------------------------------------------


 

DEBT BY COMPANY

 

Schedule 6.01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Facility

 

Facility

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount

 

 

 

 

 

Facility

 

Facility

 

 

 

in Currency

 

in USD

 

 

 

Debt Type

 

Facility Type

 

Counterparty

 

Cur

 

Amount

 

in USD

 

CASH MGT LINES

 

 

 

in Currency

 

in USD

 

 

 

Going fwd

 

Going fwd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixed Debt

 

Bilateral Loan

 

FIH Erhvervsbank A/S

 

Eur

 

Indebtedness referred to in
Clause (b) of FIH Sharing Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Month end Nov 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK DEBT (per current definition)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company: Sauer-Danfoss (US) Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixed Debt

 

Private Placements

 

Massach Mutual Life Ins Comp

 

USD

 

-10,800,000

 

-10,800,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixed Debt

 

Private Placements

 

CM Life Insurance Comp

 

USD

 

-1,200,000

 

-1,200,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixed Debt

 

Private Placements

 

Allstate Life Insurance Comp

 

USD

 

-20,000,000

 

-20,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixed Debt

 

Private Placements

 

Jefferson-Pilot Life Ins Comp

 

USD

 

-7,500,000

 

-7,500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixed Debt

 

Private Placements

 

Keyport Life Insurance Comp

 

USD

 

-7,500,000

 

-7,500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Var. Debt

 

Syndicate Loan

 

Deutsche Bank Luxembourg

 

USD

 

-10,000,000

 

-10,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Var. Debt

 

Syndicate Loan

 

Deutsche Bank Luxembourg

 

USD

 

-10,000,000

 

-10,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Var. Debt

 

Syndicate Loan / Ancillary

 

Bank One

 

USD

 

-700,000

 

-700,000

 

Bank One

 

USD

 

16,000,000

 

16,000,000

 

USD

 

0

 

0

 

 

 

Var. Debt

 

Syndicate Loan / Ancillary

 

Lasalle Bank

 

USD

 

-5,600,000

 

-5,600,000

 

LaSalle

 

USD

 

10,000,000

 

10,000,000

 

USD

 

0

 

0

 

 

 

Fixed Debt

 

Forgivable Loan

 

to Douglas County

 

USD

 

-20,000

 

-20,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-73,320,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company: Sauer-Danfoss Inc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Var. Debt

 

Danske Bank Revolver

 

Danske Bank

 

USD

 

-26,500,000

 

-26,500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company: Sauer-Danfoss Holding ApS (Denmark)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Var. Debt

 

Danske Bank Revolver

 

Danske Bank

 

EUR

 

-34,000,000

 

-40,160,800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Var. Debt

 

Syndicate Loan

 

Deutsche Bank Luxembourg

 

EUR

 

-68,000,000

 

-80,321,600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Var. Debt

 

Syndicate Loan / Ancillary

 

WestLB

 

EUR

 

-10,622

 

-12,546

 

West LB

 

EUR

 

5,000,000

 

5,906,000

 

EUR

 

0

 

0

 

 

 

Var. Debt

 

Syndicate Loan / Ancillary

 

Royal Bank of Scotland

 

GBP

 

-599,566

 

-1,032,512

 

RBoS

 

GBP

 

1,000,000

 

1,722,100

 

GBP

 

1,500,000

 

2,583,150

 

Designated as renewable debt

 

 

 

 

 

 

 

 

 

 

 

-121,527,458

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company: Sauer-Danfoss ApS (Denmark)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Var. Debt

 

Danske Bank Revolver

 

Danske Bank

 

EUR

 

-13,500,000

 

-15,946,200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company: Sauer-Danfoss GmbH & Co. OHG (Germany)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Var. Debt

 

Syndicate Loan / Ancillary

 

Commerzbank

 

EUR

 

-2,045,714

 

-2,416,397

 

Commerzbank

 

USD

 

4,000,000

 

4,000,000

 

EUR

 

5,500,000

 

6,496,600

 

Designated as renewable debt

 

Var. Debt

 

Syndicate Loan / Ancillary

 

Hypo Vereinsbank

 

EUR

 

-4,044

 

-4,777

 

HVB Bank

 

USD

 

4,000,000

 

4,000,000

 

USD

 

0

 

0

 

 

 

Fixed Debt

 

Amortizing Loan

 

Hypo Vereinsbank

 

EUR

 

-649,596

 

-767,303

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixed Debt

 

Amortizing Loan

 

Deutsche Bank

 

EUR

 

-3,965,000

 

-4,683,458

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-7,871,935

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company: Sauer-Danfoss GmbH (Germany)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Var. Debt

 

Syndicate Loan / Ancillary

 

Deutsche Bank

 

EUR

 

-4,400,000

 

-5,197,280

 

Deutsche Bank

 

EUR

 

7,915,098

 

9,349,314

 

EUR

 

0

 

0

 

 

 

Fixed Debt

 

Amortizing Loan / Ancillary

 

Deutsche Bank

 

EUR

 

-3,325,000

 

-3,927,490

 

Deutsche Bank

 

EUR

 

3,325,000

 

3,927,490

 

EUR

 

0

 

0

 

 

 

Fixed Debt

 

Bullet Loan

 

Danske Bank

 

EUR

 

-5,112,919

 

-6,039,380

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixed Debt

 

Amortizing Loan

 

IKB Bank

 

EUR

 

-5,414,581

 

-6,395,703

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixed Debt

 

Amortizing Loan

 

HSH Nordbank

 

EUR

 

-1,804,860

 

-2,131,901

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixed Debt

 

Bullet Loan

 

IKB Bank

 

EUR

 

-4,806,144

 

-5,677,017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-29,368,771

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company: Sauer-Danfoss BVBA (Belgium)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixed Debt

 

Amortizing Loan

 

KBC Bank

 

EUR

 

-260,288

 

-307,452

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company: Comatrol SpA (Italy)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixed Debt

 

Amortizing Loan

 

Credito Emiliano

 

EUR

 

-82,972

 

-98,007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company: Sauer-Danfoss India

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixed Debt

 

Amortizing Loan

 

HSBC Bank

 

INR

 

-76,800,000

 

-1,677,295

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Designated as renewable debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL DEBT

 

-276,617,119

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Facility

 

Facility

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount

 

 

 

 

 

Facility

 

Facility

 

 

 

in Currency

 

in USD

 

 

 

Debt Type

 

Facility Type

 

Counterparty

 

Cur

 

Amount

 

in USD

 

CASH MGT LINES

 

 

 

in Currency

 

in USD

 

 

 

Going fwd

 

Going fwd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK OVERDRAFTS / NOTES PAYABLE (per current definition)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sauer-Danfoss Holding ApS
(also othe Danish overdraft lines)

 

Danske Bank

 

USD

 

-10,719,109

 

-10,719,109

 

Danske Bank

 

DKK

 

224,000,000

 

35,459,309

 

DKK

 

200,000,000

 

31,660,097

 

Designated as renewable debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sauer-Danfoss Holding ApS

 

Deutsche Bank

 

EUR

 

-107,833

 

-127,373

 

Deutsche Bank

 

EUR

 

12,642,000

 

14,932,730

 

EUR

 

10,000,000

 

11,812,000

 

Designated as renewable debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sauer-Danfoss-Daikin Ltd (JPN)

 

 

 

JPY

 

-760,000,000

 

-6,396,230

 

Bank of Tokyo Mitsub.

 

JPY

 

400,000,000

 

3,366,437

 

JPY

 

400,000,000

 

3,366,437

 

Designated as renewable debt

 

 

 

 

 

 

 

 

 

 

 

 

 

Sumitomo Mitsui Bank

 

JPY

 

1,200,000,000

 

10,099,310

 

JPY

 

800,000,000

 

6,732,873

 

Designated as renewable debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Daikin-S-D Manufacturing Ltd. (OSK)

 

 

 

JPY

 

-120,000,000

 

-1,009,931

 

Sumitomo Mitsui Bank

 

JPY

 

600,000,000

 

5,049,655

 

JPY

 

600,000,000

 

5,049,655

 

Designated as renewable debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sauer-Danfoss India

 

 

 

INR

 

-46,000,000

 

-1,004,630

 

HSBC India

 

INR

 

155,000,000

 

3,385,166

 

INR

 

155,000,000

 

3,385,166

 

Designated as renewable debt

 

 

 

 

 

 

 

 

 

 

 

 

 

Deutsche Bank

 

INR

 

10,000,000

 

218,398

 

INR

 

10,000,000

 

218,398

 

Designated as renewable debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sauer-Danfoss a.s. (Slovakia)

 

Tatra Banka

 

SKK

 

-59,045,000

 

-1,801,471

 

Tatra Banka

 

SKK

 

110,000,000

 

3,356,114

 

SKK

 

110,000,000

 

3,356,114

 

Designated as renewable debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sauer-Danfoss A/S (Norway)

 

Danske Bank

 

NOK

 

-254,736

 

-38,210

 

Danske Bank

 

NOK

 

5,000,000

 

749,996

 

NOK

 

5,000,000

 

749,996

 

Designated as renewable debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sauer-Danfoss sp.z.o.o (Poland)

 

Danske Bank

 

PLN

 

-1,319,121

 

-392,047

 

Danske Bank

 

PLN

 

3,500,000

 

1,040,212

 

PLN

 

3,500,000

 

1,040,212

 

Designated as renewable debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sauer-Danfoss GmbH & Co OHG (Germany)

 

Deutsche Bank

 

USD

 

-131,000

 

-131,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Miscellenous Europe

 

 

 

Various Banks

 

USD

 

-247,740

 

-247,740

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK OVERDRAFTS / NOTES PAYABLE

 

 

 

USD

 

 

 

-21,867,741

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL DEBT +

 

 

 

 

 

 

 

 

 

 

 

Designated as renewable debt

 

 

 

 

 

 

 

 

 

OVERDRAFTS

 

 

 

 

USD

 

 

 

-298,484,860

 

 

 

Cash Management Lines

 

USD

 

 

 

76.450,698

 

 

 

 

--------------------------------------------------------------------------------


 

SAUER-DANFOSS INC.

 

end of November 2005

Schedule 6.02 - Existing Liens

 

(all amounts listed in thousands)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Actual

 

 

 

 

 

Actual

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debt *)

 

 

 

 

 

Debt *)

 

 

 

Sauer-Danfoss

 

 

 

 

 

 

 

Original

 

Principal

 

Outstanding

 

USD

 

Principal

 

Outstanding

 

 

 

Company

 

Country

 

Beneficiary

 

Security Description

 

Currency

 

Facility

 

(per 30/11/05)

 

rate

 

Facility

 

(per 30/11/05)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US

 

none

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APAC

 

none

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROPE

 

Sauer-Danfoss GmbH & Co OHG

 

Germany

 

IKB Bank

 

Mortgage debt on Neumunster production facility (Grundschuld Eintragung - 7757 /
7758 Abt.III Nr. 5-6; 7a)

 

Loan was paid of on June 30, 2005; in the process of effecting the security
cancellation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sauer-Danfoss GmbH & Co OHG

 

Germany

 

HVB Bank

 

Security on machinery in Neumunster production facility

 

EUR

 

650

 

650

 

1.18

 

767

 

767

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sauer-Danfoss GmbH

 

Germany

 

HSH Nordbank

 

Mortgage debt on Neumunster production facility (Grundschuld Eintragung 7757 /
7758 Abt III Abt. 2-10; Grundschuld 20899 Abt III Nr. 1-2)

 

EUR

 

1,805

 

1,805

 

1.18

 

2,132

 

2,132

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sauer-Danfoss GmbH

 

Germany

 

IKB Bank

 

Mortgage debt on Neumunster production facility (Grundschuld Eintragung - Blatt
7757 / 7758 Abt.III Nr. 2-4; Blatt 20799 Abt.III Nr. 1-2)

 

EUR

 

10,221

 

10,221

 

1.18

 

12,073

 

12,073

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sauer-Danfoss BVBA

 

Belgium

 

KBC Bank

 

Long-term loan (260,5TEUR) and overdraft facility (855,5TEUR) secured by
mortgage on Belgian Sales Office property & building

 

EUR

 

1,116

 

292

 

1.18

 

1,318

 

345

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sauer-Danfoss (Bologna) S.p.A.

 

Italy

 

BNL

 

Mortgage loan on Bologna production facility

 

Loan was paid of on June 30, 2005; BNL and our notary are in the process of
effecting the security cancellation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Comatrol S.p.A.

 

Italy

 

Credito Emiliano

 

Security on machinery in Reggio Emilia, Italy production facility.

 

EUR

 

83

 

83

 

1.18

 

98

 

98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

16,388

 

15,415

 

 

--------------------------------------------------------------------------------

*) actual debt excludes accrued interest.

 

--------------------------------------------------------------------------------


 

Schedule 6.08

Existing Restrictions

 

Name of Subsidiary

 

Restricting Agreement

 

Nature of Restriction

 

 

 

 

 

Sauer-Danfoss Inc.

 

Sauer-Danfoss Shanghai Hydrostatic Transmission Co., Ltd. Joint Venture
Agreement

 

No Liens on interest.

 

 

Agreement on Revolving Credit Facility – Danske Bank

 

No Liens on assets (waiver obtained).

 

 

Loan Agreement – FIH

 

No pledge of securities (except of pledge under Security Agreements).

 

 

Letter of Awareness – Danske Bank

 

No sale or pledge of share capital of Sauer-Danfoss GmbH without consent (waiver
obtained)

 

 

 

 

 

Sauer-Danfoss (US) Company

 

Hydro-Gear Limited Partnership Agreement

 

No Liens on interest.

 

 

Hydro-Gear Inc. Stockholders Agreement

 

No Liens on interest.

 

 

TSD Integrated Controls LLC Operating Agreement

 

No Liens on interest.

 

 

Note Purchase Agreement for 6.68% Senior Notes

 

No Liens on assets. No non-cash distributions.

 

 

Note Purchase Agreement for 8.07% Senior Notes

 

No Liens on assets. No non-cash distributions.

 

 

 

 

 

Sauer-Danfoss Holding ApS

 

Agreement on Revolving Credit Facility – Danske Bank

 

No Liens on assets.

 

 

Sauer-Danfoss-Daikin Ltd. Sales Amended and Restated Joint Venture Agreement

 

No Liens on interest.

 

 

Daikin-Sauer-Danfoss Ltd. Amended and Restated Manufacturing Joint Venture
Agreement

 

No Liens on interest.

 

 

Loan Agreement – FIH

 

No pledge of securities (except of pledge under Security Agreements).

 

 

 

 

 

Sauer-Danfoss ApS

 

Agreement on Revolving Credit Facility – Danske Bank

 

No Liens on assets.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrowers:

 

Sauer-Danfoss Inc. and the Subsidiary Borrowers party to the Credit Agreement

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Amended and Restated Credit Agreement dated as of July 28, 2006 among
Sauer-Danfoss Inc., the Subsidiary Borrowers party

 

--------------------------------------------------------------------------------

(1)           Select as applicable.

 

--------------------------------------------------------------------------------


 

 

 

 

 

thereto, the Lenders parties thereto and JPMorgan Chase Bank, National
Association, as Administrative Agent

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage of
Commitment/Loans
Assigned(2)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                         , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Credit Parties and related
parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------

(2)           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

[Consented to and](3) Accepted:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as

Administrative Agent

 

 

By

 

 

Title:

 

 

[Consented to:](4)

 

[NAME OF RELEVANT PARTY]

 

 

By

 

 

Title:

 

--------------------------------------------------------------------------------

(3)           To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

(4)           To be added only if the consent of the Borrower and/or other
parties (e.g. Swingline Lender, Issuing Bank) is required by the terms of the
Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1           Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Credit Document.

 

1.2.          Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

2.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF DESIGNATION LETTER]

 

                     ,        

 

JPMorgan Chase Bank, National Association, as Administrative Agent for the
Lenders to the Credit Agreement referred to below

 

[                                                 ]

[                                                 ]

Attention:  [                            ]

 

Ladies and Gentlemen:

 

We refer to the Amended and Restated Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of July 28, 2006 among Sauer-Danfoss Inc. (the “Borrower”),
the Subsidiary Borrowers party thereto, the Lenders party thereto and JPMorgan
Chase Bank, National Association, as Administrative Agent. Unless otherwise
defined herein, capitalized terms used in this Designation Letter have the
meanings ascribed thereto in the Credit Agreement.

 

The Borrower hereby designates [                        ] (the “Designated
Subsidiary”), a Wholly-Owned Subsidiary of the Company and a [corporation] duly
incorporated under the laws of [                ], as a “Subsidiary Borrower” in
accordance with Section 2.20 of the Credit Agreement until such designation is
terminated in accordance with Section 2.20 of the Credit Agreement.

 

The Designated Subsidiary hereby accepts the above designation and hereby
expressly and unconditionally accepts the obligations of a Subsidiary Borrower
under the Credit Agreement and agrees and confirms that, upon your execution and
return to the Borrower of the enclosed copy of this letter, the Designated
Subsidiary shall be a Subsidiary Borrower for purposes of the Credit Agreement
and agrees to be bound by and perform and comply with the terms and provisions
of the Credit Agreement applicable to it as if it had originally executed the
Credit Agreement as a Subsidiary Borrower. The Designated Subsidiary hereby
authorizes and empowers the Borrower to act as its representative and
attorney-in-fact for the purposes of signing documents and giving and receiving
notices (including borrowing requests and interest elections under the Credit
Agreement) and other communications in connection with the Credit Agreement and
the transactions contemplated thereby and for the purposes of modifying or
amending any provision of the Credit Agreement and further agrees that the
Administrative Agent and each Lender may conclusively rely on the foregoing
authorization.

 

The Borrower hereby represents and warrants to the Administrative Agent and each
Lender that, before and after giving effect to this Designation Letter, (i) the
representations and warranties set forth in Article III of the Credit Agreement
are true and correct on the date hereof as if made on and as of the date hereof
and (ii) no Default has occurred and is continuing. The Designated Subsidiary
represents and warrants that, in so far as they relate to such Designated
Subsidiary, each of the representations and warranties set forth in Article III
of the Credit Agreement is true

 

--------------------------------------------------------------------------------


 

and correct on the date hereof as if made on and as of the date hereof. This
Designation Letter shall be governed by, and construed in accordance with, the
internal laws (without regard to the conflict of laws provisions) of the State
of New York. Without limiting any other provisions hereof, the Designated
Subsidiary hereby submits to jurisdiction and makes the waivers and otherwise in
all aspects agrees to the terms of Sections 9.09(b), (c) and (d) of the Credit
Agreement as if fully set forth herein.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS DESIGNATION LETTER, THE CREDIT
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS DESIGNATION LETTER BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 

Very truly yours,

 

 

 

SAUER-DANFOSS INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

[NAME OF DESIGNATED SUBSIDIARY]

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF TERMINATION LETTER]

 

                     ,        

 

JPMorgan Chase Bank, National Association, as Administrative Agent for the
Lenders to the Credit Agreement referred to below

[                                                 ]

[                                                 ]

Attention:  [                            ]

 

Ladies and Gentlemen:

 

We refer to the Amended and Restated Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of July 28, 2006 among Sauer-Danfoss Inc. (the “Borrower”),
the Subsidiary Borrowers party thereto, the Lenders party thereto and JPMorgan
Chase Bank, National Association, as Administrative Agent. Unless otherwise
defined herein, capitalized terms used in this Termination Letter have the
meanings ascribed thereto in the Credit Agreement.

 

The Borrower hereby terminates the status as a Subsidiary Borrower of
                          , a [corporation] incorporated under the laws of
                          (the “Designated Subsidiary”), in accordance with
Section 2.20 of the Credit Agreement, effective as of the date of receipt of
this notice by the Administrative Agent. The undersigned hereby represent and
warrant that all Loans made to the Designated Subsidiary and all related
interest have been paid in full on or prior to the date hereof. Notwithstanding
the foregoing, this Termination Letter shall not terminate (a) any obligation of
such Designated Subsidiary under the Credit Agreement that remains unpaid on the
date hereof (including, without limitation, any obligation arising hereafter in
respect of the Designated Subsidiary under Section 2.15, 2.16 or 2.17 of the
Credit Agreement) or (b) the obligations of the Borrower under the Parent
Guaranty with respect to any such unpaid obligations.

 

 

Very truly yours,

 

 

 

SAUER-DANFOSS INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[SUBSIDIARY BORROWER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

MANDATORY COSTS RATE CALCULATION

 


1.             ON THE FIRST DAY OF EACH INTEREST PERIOD (OR AS SOON AS POSSIBLE
THEREAFTER) THE ADMINISTRATIVE AGENT SHALL CALCULATE, AS A PERCENTAGE RATE, A
RATE (THE “MANDATORY COSTS RATE”) FOR EACH LENDER, IN ACCORDANCE WITH THE
PARAGRAPHS SET OUT BELOW. SUCH RATE WILL BE CALCULATED BY THE ADMINISTRATIVE
AGENT AS A WEIGHTED AVERAGE OF THE LENDERS’ MANDATORY COSTS RATES (WEIGHTED IN
PROPORTION TO THE PERCENTAGE PARTICIPATION OF EACH LENDER IN THE RELEVANT LOAN)
AND WILL BE EXPRESSED AS A PERCENTAGE RATE PER ANNUM.


 


2.             THE MANDATORY COSTS RATE FOR ANY LENDER LENDING FROM A LENDING
OFFICE IN THE UNITED KINGDOM WILL BE CALCULATED BY THE ADMINISTRATIVE AGENT AS
FOLLOWS:


 

(a)           in relation to a Loan in Sterling:

 

AB + C(B-D) + E x 0.01

------------------------------        per cent per annum

100 - (A + C)

 

(b)           in relation to a Loan in any currency other than Sterling:

 

E x 0.01

----------         per cent per annum

300

 

Where:

 


A.            IS THE PERCENTAGE OF ELIGIBLE LIABILITIES (ASSUMING THESE TO BE IN
EXCESS OF ANY STATED MINIMUM) WHICH THAT LENDER IS FROM TIME TO TIME REQUIRED TO
MAINTAIN AS AN INTEREST FREE CASH RATIO DEPOSIT WITH THE BANK OF ENGLAND TO
COMPLY WITH CASH RATIO REQUIREMENTS.


 


B.            IS THE PERCENTAGE RATE OF INTEREST (EXCLUDING THE APPLICABLE RATE
FOR EUROCURRENCY LOANS AND THE MANDATORY COSTS RATE AND ANY ADDITIONAL RATE OF
INTEREST SPECIFIED IN SECTION 2.13(D) (DEFAULT RATE)) PAYABLE FOR THE RELEVANT
INTEREST PERIOD ON THE LOAN.


 


C.            IS THE PERCENTAGE (IF ANY) OF ELIGIBLE LIABILITIES WHICH THAT
LENDER IS REQUIRED FROM TIME TO TIME TO MAINTAIN AS INTEREST BEARING SPECIAL
DEPOSITS WITH THE BANK OF ENGLAND.


 


D.            IS THE PERCENTAGE RATE PER ANNUM PAYABLE BY THE BANK OF ENGLAND TO
THE ADMINISTRATIVE AGENT ON INTEREST BEING SPECIAL DEPOSITS.


 


E.             IS DESIGNED TO COMPENSATE LENDERS FOR AMOUNTS PAYABLE UNDER THE
FEES RULES AND IS CALCULATED BY THE ADMINISTRATIVE AGENT AS BEING THE AVERAGE OF
THE MOST RECENT

 

2

--------------------------------------------------------------------------------


 


RATES OF CHARGE SUPPLIED BY THE REFERENCE LENDERS TO THE ADMINISTRATIVE AGENT
PURSUANT TO PARAGRAPH 7 BELOW AND EXPRESSED IN POUNDS PER £1,000,000.


 


3.             FOR THE PURPOSES OF THIS SCHEDULE:


 


(A)           CAPITALIZED TERMS USED HEREIN BUT NOT DEFINED SHALL HAVE THE
MEANING SET FORTH IN THE AGREEMENT.


 


(B)           “ELIGIBLE LIABILITIES” AND “SPECIAL DEPOSITS” HAVE THE MEANINGS
GIVEN TO THEM FROM TIME TO TIME UNDER OR PURSUANT TO THE BANK OF ENGLAND ACT
1998 OR (AS MAY BE APPROPRIATE) BY THE BANK OF ENGLAND.


 


(C)           “FEES RULES” MEANS THE RULES ON PERIODIC FEES CONTAINED IN THE FSA
SUPERVISION MANUAL OR SUCH OTHER LAW OR REGULATION AS MAY BE IN FORCE FROM TIME
TO TIME IN RESPECT OF THE PAYMENT OF FEES FOR THE ACCEPTANCE OF DEPOSITS.


 


(D)           “FEE TARIFFS” MEANS THE FEE TARIFFS SPECIFIED IN THE FEES RULES
UNDER THE ACTIVITY GROUP A.1 DEPOSIT ACCEPTORS (IGNORING ANY MINIMUM FEE OR ZERO
RATED FEE REQUIRED PURSUANT TO THE FEES RULES BUT TAKING INTO ACCOUNT ANY
APPLICABLE DISCOUNT RATE).


 


(E)           “REFERENCE LENDERS” MEANS THE LONDON BRANCH OF EACH OF JPMORGAN
CHASE BANK, N.A., THE ROYAL BANK OF SCOTLAND AND DEUTSCHE BANK AG.


 


(F)            “TARIFF BASE” HAS THE MEANING GIVEN TO IT IN, AND WILL BE
CALCULATED IN ACCORDANCE WITH, THE FEES RULES.


 


4.             IN APPLICATION OF THE ABOVE FORMULAE, A, B, C AND D WILL BE
INCLUDED IN THE FORMULAE AS PERCENTAGES (I.E. 5 PER CENT, WILL BE INCLUDED IN
THE FORMULA AS 5 AND NOT AS 0.05). A NEGATIVE RESULT OBTAINED BY SUBTRACTING D
FROM B SHALL BE TAKEN AS ZERO. THE RESULTING FIGURES SHALL BE ROUNDED TO FOUR
DECIMAL PLACES.


 


5.             IF REQUESTED BY THE ADMINISTRATIVE AGENT, EACH REFERENCE LENDER
SHALL, AS SOON AS PRACTICABLE AFTER PUBLICATION BY THE FINANCIAL SERVICES
AUTHORITY, SUPPLY TO THE ADMINISTRATIVE AGENT, THE RATE OF CHARGE PAYABLE BY
THAT REFERENCE LENDER TO THE FINANCIAL SERVICES AUTHORITY PURSUANT TO THE FEES
RULES IN RESPECT OF THE RELEVANT FINANCIAL YEAR OF THE FINANCIAL SERVICES
AUTHORITY (CALCULATED FOR THIS PURPOSE BY THAT REFERENCE LENDER AS BEING THE
AVERAGE OF THE FEE TARIFFS APPLICABLE TO THAT REFERENCE LENDER FOR THAT
FINANCIAL YEAR) AND EXPRESSED IN POUNDS PER £1,000,000 OF THE TARIFF BASE OF
THAT REFERENCE LENDER.


 


6.             EACH LENDER SHALL SUPPLY ANY INFORMATION REQUIRED BY THE
ADMINISTRATIVE AGENT FOR THE PURPOSE OF CALCULATING ITS MANDATORY COSTS RATE. IN
PARTICULAR, BUT WITHOUT LIMITATION, EACH LENDER SHALL SUPPLY THE FOLLOWING
INFORMATION ON OR PRIOR TO THE DATE ON WHICH IT BECOMES A LENDER:

 

3

--------------------------------------------------------------------------------


 


(A)           THE JURISDICTION OF ITS OFFICE THROUGH WHICH IT PERFORMS ITS
OBLIGATIONS UNDER THE AGREEMENT; AND


 


(B)           ANY OTHER INFORMATION THAT THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUIRE FOR SUCH PURPOSE.


 

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 


7.             THE PERCENTAGES OF EACH LENDER FOR THE PURPOSE OF A AND C ABOVE
AND THE RATES OF CHARGE OF EACH REFERENCE LENDER FOR THE PURPOSE OF E ABOVE
SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT BASED UPON THE INFORMATION
SUPPLIED TO IT PURSUANT TO PARAGRAPHS 5 AND 6 ABOVE AND ON THE ASSUMPTION THAT,
UNLESS A LENDER NOTIFIES THE ADMINISTRATIVE AGENT TO THE CONTRARY, EACH LENDER’S
OBLIGATIONS IN RELATION TO CASH RATIO DEPOSITS AND SPECIAL DEPOSITS ARE THE SAME
AS THOSE OF A TYPICAL BANK FROM ITS JURISDICTION OF INCORPORATION WITH A LENDING
OFFICE IN THE SAME JURISDICTION AS ITS LENDING OFFICE.


 


8.             THE ADMINISTRATIVE AGENT SHALL HAVE NO LIABILITY TO ANY PERSON IF
SUCH DETERMINATION RESULTS IN A MANDATORY COSTS RATE WHICH OVER OR UNDER
COMPENSATES ANY LENDER AND SHALL BE ENTITLED TO ASSUME THAT THE INFORMATION
PROVIDED BY ANY LENDER OR REFERENCE LENDER PURSUANT TO PARAGRAPHS 5 AND 6 ABOVE
IS TRUE AND CORRECT IN ALL RESPECTS.


 


9.             THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE THE ADDITIONAL AMOUNTS
RECEIVED ON THE BASIS OF THE MANDATORY COSTS RATE FOR EACH LENDER BASED ON THE
INFORMATION PROVIDED BY EACH LENDER AND EACH REFERENCE LENDER PURSUANT TO
PARAGRAPHS 5 AND 6 ABOVE.


 


10.           ANY DETERMINATION BY THE ADMINISTRATIVE AGENT PURSUANT TO THIS
SCHEDULE IN RELATION TO A FORMULA, THE MANDATORY COSTS RATE OR ANY AMOUNT
PAYABLE TO A LENDER SHALL, IN THE ABSENCE OF MANIFEST ERROR, BE CONCLUSIVE AND
BINDING ON ALL PARTIES HERETO.


 


11.           THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME, AFTER CONSULTATION
WITH THE BORROWER AND THE LENDERS, DETERMINE AND NOTIFY TO ALL PARTIES HERETO
ANY AMENDMENTS WHICH ARE REQUIRED TO BE MADE TO THIS SCHEDULE IN ORDER TO COMPLY
WITH ANY CHANGE IN LAW, REGULATION OR ANY REQUIREMENTS FROM TIME TO TIME IMPOSED
BY THE BANK OF ENGLAND, THE FINANCIAL SERVICES AUTHORITY OR THE EUROPEAN CENTRAL
BANK (OR, IN ANY CASE, ANY OTHER AUTHORITY WHICH REPLACES ALL OR ANY OF ITS
FUNCTIONS) AND ANY SUCH DETERMINATION SHALL, IN THE ABSENCE OF MANIFEST ERROR,
BE CONCLUSIVE AND BINDING ON ALL PARTIES HERETO.

 

4

--------------------------------------------------------------------------------


 


EXHIBIT E

 


FORM OF GERMAN TAX CONFIRMATION

 

Bescheinigung

 

Tax Confirmation

zur Vorlage beim Finanzamt für Zwecke des § 8a Körperschaftsteuergesetz (KStG)

 

for presentation to the tax authority for the purpose of Section 8a of the
German Corporate Income Tax Act (Körperschaftsteuergesetz, KStG)

 

 

 

Sie hatten die [•] („Darlehensgeber”) gebeten, zur Vorlage beim Finanzamt für
Zwecke des § 8a KStG eine Bescheinigung auszustellen. Hierzu erklären wir, dass
uns bezüglich der Betriebsmittellinie [•/Vertragsnummer; Kreditnummer;
Kontonummer] vom [•] (Datum des Vertragsschlusses) in Höhe von EUR [•]
(„Finanzierung”) an [•] die („Kreditnehmer”)

 

You have asked              (“Bank/Savings Bank”) to issue a Certification for
presentation to the Tax Office for the purposes of the Corporation Tax Law. We
hereby declare that regarding the mixed limit / loan / short-term operating
credit line        (contract number; loan number; account number) of
             (date of the conclusion of the contract) in the amount of EUR
            (“Loan”) to the [XY] (“Borrower”)

 

 

 

o

keine Sicherheiten an Kapitalforderungen von anderen Personen als dem
Kreditnehmer gewährt wurden.

 

o

No securities on capital claims of persons other than the Borrower have been
granted.

 

 

 

 

 

o

die nachfolgend aufgeführten Sicherheiten von anderen Personen als dem
Kreditnehmer gewährt wurden:

 

o

The following securities have been granted by persons other than the Borrower:

 

 

 

1

Dingliche Sicherheiten

 

1

Security in rem

 

 

 

 

 

o

Pfandrechte (z.B. an Einlagen)

 

o

Pledges / Liens (e.g. of deposits)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

Sicherungsabtretungen (z.B. Einzelabtretung von Forderungen)

 

o

Assignments (e.g. assignments of receivables)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

Personalsicherheiten (z.B. Bürgschaft, Garantie, Schuldmitübernahme)

 

2.

Personal security (e.g. surety, guarantee, assumption of debt)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

verbunden mit folgenden/r:

 

 

linked with the following:

 

--------------------------------------------------------------------------------


 

 

o

dinglichen Sicherheiten (z.B. an Einlagen)

 

o

securities in rem (e.g. on deposits)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

Sicherungsabtretungen (z.B. Einzelabtretung von Forderungen;
Global-/Mantelabtretung von Forderungen)

 

o

Assignments (e.g. assignments of receivables; global assignments)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

Unterwerfung unter die sofortige Zwangsvollstreckung mit dem gesamten Vermögen
oder hinsichtlich einzelner Vermögensgegenstände

 

o

Submission to immediate foreclosure in respect of all or certain assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

vereinbarten Verfügungsbeschränkungen

 

o

Agreed restraints on disposal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

sonstigen Vereinbarungen (z.B. Pfandrechte nach den Allgemeinen
Geschäftsbedingungen)

 

o

Other agreements (e.g. pledges/liens under the General Standard Terms and
Conditions)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

Sicherheiten der o.g. Art, auf die während des bestehenden
Darlehensverhältnisses verzichtet wurde

 

3.

Securities as mentioned above that have been waived during the term of the Loan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sonstige Anmerkungen

 

Further comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Diese Bescheinigung enthält nur solche Angaben, die dem beim Darlehensgeber mit
der vorgenannten Finanzierung betrauten Personenkreis bekannt sind.

 

This Tax Confirmation is based solely on information that is known to the
Lender’s employees who have worked on the Financing.

 

 

 

Der Darlehensgeber übernimmt mit dieser

 

By providing this Tax Confirmation, and legal

 

2

--------------------------------------------------------------------------------


 

Erklärung – bereits aus rechtlichen Gründen – keine Beratung in steuerlichen
Angelegenheiten. Insbesondere steht der Darlehensgeber nicht für den
steuerlichen Erfolg ein, der mit dieser Bescheinigung angestrebt wird.

 

reasons, the Lender does not offer consultation on tax matters. In particular,
the Lender will not be responsible or liable for the achievement of any tax
benefits which are the objective of this Tax Confirmation.

 

 

 

Die deutsche Version dieser Bestätigung ist bindend.

 

The German version of this Tax Confirmation shall prevail.

 

[Firma des Darlehensgebers]

 

[Name of Lender]

i.A.

 

by:

[Name]

 

[Name]

[Titel]

 

[Function]

 

 

 

 

 

 

[Datum]

 

[Date]

[Unterschrift]

 

[Signature]

 

3

--------------------------------------------------------------------------------